Case 19-61608-grs   Doc 976    Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                              Document     Page 1 of 115
    Case 19-61608-grs             Doc 976      Filed 12/23/20 Entered 12/23/20 10:14:57                          Desc Main
                                              Document     Page 2 of 115

CASE NAME:             Americore Holdings, LLC, et al.
CASE NUMBER:           19-61608-grs (Jointly Administered)



                                  Notes to the Monthly Operating Report
General:
On December 31, 2019 (the "Petition Date"), Americore Holdings, LLC ("Americore") filed a voluntary petition with the
United States Bankruptcy Court under Chapter 11 of the Bankruptcy Code [Case No.: 19-60608-grs], along with ten (10)
affiliated entities (Affiliated Entities") presented in Exhibit A. The bankruptcy filings of Americore and the Affiliated Entities
are jointly administered under Case No. 19-60608-grs (the "Jointly Administered Debtors"). The Jointly Administered
Debtors are authorized to file Monthly Operating Reports on a consolidated basis and have presented disbursements by
Debtor entity in Exhibit A attached.

Debtor-in-Possession Financial Statements - The accompanying schedules, including Exhibit A, herein are unaudited,
preliminary, and may not comply with generally accepted accounting principles in the United States of America ("U.S.
GAAP") in all material respects. In addition, the financial statements and the supplemental information contained herein
represent the financial information on a consolidated basis of the Jointly Administered Debtors presented in Exhibit A.


The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the
purpose of complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The
information presented herein has not been subjected to all procedures that would typically be applied to financial
information presented in accordance with U.S. GAAP. Upon the application of such procedures, the financial information
could be subject to changes, and these changes could be material. The information furnished in this Monthly Operating
Report includes normal recurring adjustments, but does not include all of the adjustments that would typically be made for
interim financial statements in accordance with U.S. GAAP.


Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may
have occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or
executory nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the
right to amend or supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.
       Case 19-61608-grs                Doc 976       Filed 12/23/20 Entered 12/23/20 10:14:57                      Desc Main
                                                     Document     Page 3 of 115

                                                        CHAPTER 11
                                                 MONTHLY OPERATING REPORT
                                              MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                     Americore Holdings, LLC, et al.,

CASE NUMBER:                   19-61608-grs

MONTH OF:                      November 2020




1       Payroll    State the amount of all executive wages paid and payroll taxes withheld and paid.

        Name and Title                                                           Wages Paid                             Taxes(1)
        of Executive                                                         Gross          Net                   Due              Paid


        Jain, Anil K. - Chief Financial Officer(2)                        $ 14,288.46      $ 9,715.25

        Kraeger, Russell R - Chief Medical Officer                         13,151.40          9,224.13

        Jackson, Thomas E. - CNO                                           16,286.78         10,337.03

        Saggio, Tom - Director of Quality / Risk Management                  8,914.96         5,349.08

        Total Executive Payroll                                           $ 52,641.60      $ 34,625.49


2       Insurance              Is workers' compensation and other insurance in effect?                   Yes
        Are payments current? Yes
                 If any policy has lapsed, been replaced or renewed, state so in the schedule below. Attach a
        copy of the new policy's binder or cover page.

                                                       Name                                                                   Date
                                                         of                     Coverage             Expiration             Coverage
                    Type                               Carrier                   Amount                Date                 Paid Thru

        Casualty                                                  SEE ATTACHED SCHEDULE OF INSURANCE

        Workers' comp.

        General liab.

        Automobile

        Other (specify)




Notes:
(1) Federal and state withholding payroll taxes were transmitted to the appropriate taxing authorities.
(2) Anil Jain resigned effective 12/04/20.
               Case 19-61608-grs                   Doc 976           Filed 12/23/20 Entered 12/23/20 10:14:57                               Desc Main
                                                                                                                                                      Schedule of Insurance
                                                                    Document     Page 4 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court - Case No. 19-61608 (Jointly Administered)
Schedule of Insurance - As of November 30, 2020

                                                                                                                     Coverage
                                                                                               Policy Number /                          Coverage       Coverage
              Insured                             Type                  Name of Carrier                              Amount(1)
                                                                                                Loan Number                            Period Start   Period End
Americore Health LLC - all            Property Insurance            American Guarantee &      ZMD6190572-00      $100,000,000 policy    10/01/20       10/01/21
locations                                                           Liability Insurance                                 limit
                                                                    Company


Americore Health, LLC - all           Commercial General            National Fire & Marine       HN025024           $1,000,000 /        08/15/20       08/15/21
locations, including reduction for    Liability/Medical Malpractice Insurance Co (MedPro)         Binder             $50,000 /
Ellwood changes and St A                                                                                              $5,000 /
bariatrics removal                                                                                                  $1,000,000 /
                                                                                                                    $3,000,000 /
                                                                                                                    $3,000,000
Americore Health, LLC - all           Umbrella Over Primary Ins     National Fire & Marine       EN025024           $10,000,000         08/15/20       08/15/21
locations                                                           Insurance Co (MedPro)         Binder

Americore - St. Alexius               Medical Malpractice                                         To follow                             10/14/20       10/14/21


Americore Holdings, LLC - St.         Pollution and Remediation     Indian Harbor Insurance     PEC0054679          $1,000,000 /        07/16/19       07/16/21
Alexius                               Legal Liability               Company.                                        $3,000,000 /
                                                                                                                      $25,000
Ellwood Medical Center              Workers Compensation and New York Marine and              CWC20266220303        $1,000,000 /        07/06/20       07/06/21
Operations LLC and                  Employers' Liability -   General Insurance Co.                                  $1,000,000 /
Ellwood City Home Health            Ellwood City                                                                     $1,000,000
Operations LLC
(Americore Health - All States, AK,
PA)


Izard County Medical Center LLC Workers Compensation and                        "             CWC20266220303              "             07/06/20       07/06/21
(Americore Health - All States, AK, Employers' Liability - Calico
PA)




St. Alexius Hospital                  Workers Compensation and Travelers (Assigned Risk)         4N84440A           $1,000,000 /        03/08/20       03/08/21
                                      Employers' Liability                                                          $1,000,000 /
                                                                                                                     $1,000,000
St. Alexius Hospital                          "                           "                           "             Loss Funding        03/08/20       03/08/21

Americore Holdings - all facilities   Business Auto                 Philadelphia Indemnity                           $1,000,000         03/11/20       03/11/21

Americore Holdings 401(k) Plan        ERISA DISHONESTY              Great American            SB E621188 00 00        $500,000          10/28/20       10/28/21
                                      BOND                          Insurance Company
Americore Health, LLC 401(k) Plan ERISA DISHONESTY                  Great American            SB E621194 00 00        $150,000          10/28/20       10/28/21
                                  BOND                              Insurance Company

Notes:
(1) See Certificate of Insurance for details on coverage descriptions and amounts provided in previous Monthly Operating Reports.




B. Riley Advisory Services                                                                                                                                        Page 1 of 1
    Case 19-61608-grs                  Doc 976       Filed 12/23/20 Entered 12/23/20 10:14:57                  Desc Main
                                                    Document     Page 5 of 115
                                                      CHAPTER 11
                                               MONTHLY OPERATING REPORT
                                            MONTHLY REPORTING QUESTIONNAIRE



CASE NAME:                   Americore Holdings, LLC, et al.,

CASE NUMBER:                 19-61608-grs

MONTH OF:                    November 2020




3       Bank Accounts                                                        Account Type
                                                  Operating            Tax            Other               Total
    Bank Name
                                                                SEE ATTACHED SCHEDULE OF BANK ACCOUNTS
    Account #

    Beginning book balance                                                                         $     21,581,511.77

    Plus: Deposits                                                                                        3,377,762.14

    Less: Disbursements                                                                                  (11,194,457.12)


    Transfers                                                                                                       -

    Other:                                                                                                          -


    Ending book balance                                                                            $     13,764,816.79


4          Post-petition Payments           List any post-petition payments to professionals and payments on
    prepetition debts in the schedule below (attach separate sheet if necessary).

        Payments To                                                Amount          Date            Check #

    Professionals (attorneys,
     accountants, etc.):

    None




    Prepetition creditors:

    None
                                          Case 19-61608-grs                   Doc 976          Filed 12/23/20 Entered 12/23/20 10:14:57                              Desc Main
                                                                                                                                                                                              Schedule of Bank Accounts
                                                                                              Document     Page 6 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of November 30, 2020


                                                                                               Disbursement                                                          Non-Government
                                      Description                                                                  Payroll Account(1)   Government Account                                  Lab Account
                                                                                                 Account                                                                Account(2)
Account Name                                                                              Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center Ellwood Medical Center
                                                                                              Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC        Operations, LLC
                                                                                                                                                                                       [No Account Activity]

Bank Name                                                                                       U.S. Bank              U.S. Bank              U.S. Bank                 U.S. Bank            U.S. Bank




Account Number - Last Four Digits                                                                 4983                   4991                   5006                      5014                 5022
Beginning book balance (as of 11/01/20)                                                   $          24,169.20 $              1,501.33 $                  7.56   $         1,594,674.42 $                 -
Plus: Deposits                                                                                       22,410.82                     -                         -                    32.92                   -
Less: Disbursements                                                                                 (46,593.69)             (25,437.23)                      -                      -                     -
Transfers                                                                                            21,672.83               26,000.00                       -               (47,672.83)                  -
Other:                                                                                                      -                      -                         -                      -                     -
Ending book balance (as of 11/30/20)                                                      $          21,659.16 $              2,064.10 $                  7.56   $         1,547,034.51 $                 -


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
The $1,000 posted in the issuing bank's account on December 8, 2020.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The November account statement has not been received as of the date of the
monthly operating report. The deposit amount of $4.20 was determined by the
transfer of funds to and from account USB 6886. Any additional cash activity
occurring during November will be reported on the subsequent monthly operating
report.




B. Riley Advisory Services                                                                                                                                                                                     Page 1 of 6
                                          Case 19-61608-grs                   Doc 976          Filed 12/23/20 Entered 12/23/20 10:14:57                              Desc Main
                                                                                                                                                                                                  Schedule of Bank Accounts
                                                                                              Document     Page 7 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of November 30, 2020


                                      Description                                             Payroll Account        Operating Account         DIP Account            DIP Account         Government Lockbox

Account Name                                                                              Izard County Medical     Izard County Medical     Izard County Medical   Izard County Medical     St. Alexius Hospital
                                                                                               Center, LLC              Center, LLC              Center, LLC            Center, LLC           Corporation # 1


Bank Name                                                                                 First National Bank of   First National Bank of     East West Bank         East West Bank             U.S. Bank
                                                                                               Izard County             Izard County



Account Number - Last Four Digits                                                                  5801                    5802                    6198                   6506                     6845
Beginning book balance (as of 11/01/20)                                                   $           184,204.85 $             95,951.78 $          2,781,396.71 $           942,181.47 $           1,737,267.98
Plus: Deposits                                                                                        151,302.70              169,875.92                     -                      -               2,735,003.62
Less: Disbursements                                                                                  (188,552.83)            (427,875.05)                    -                   (56.75)                     -
Transfers                                                                                             (50,000.00)             250,000.00             (577,399.77)            377,399.77            (3,313,376.77)
Other:                                                                                                       -                       -                       -                      -                        -
Ending book balance (as of 11/30/20)                                                      $            96,954.72 $             87,952.65 $          2,203,996.94 $         1,319,524.49 $           1,158,894.83


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
The $1,000 posted in the issuing bank's account on December 8, 2020.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The November account statement has not been received as of the date of the
monthly operating report. The deposit amount of $4.20 was determined by the
transfer of funds to and from account USB 6886. Any additional cash activity
occurring during November will be reported on the subsequent monthly operating
report.




B. Riley Advisory Services                                                                                                                                                                                          Page 2 of 6
                                          Case 19-61608-grs                   Doc 976          Filed 12/23/20 Entered 12/23/20 10:14:57                                  Desc Main
                                                                                                                                                                                                        Schedule of Bank Accounts
                                                                                              Document     Page 8 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of November 30, 2020


                                                                                              Non-Government                                                                                    Lutheran School of
                                      Description                                                                    Operating Account           Payroll Account       Petty Cash Account
                                                                                                 Lockbox                                                                                             Nursing
Account Name                                                                                  St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital     St. Alexius Hospital
                                                                                                Corporation # 1          Corporation # 1          Corporation # 1          Corporation # 1          Corporation # 1


Bank Name                                                                                         U.S. Bank                U.S. Bank                U.S. Bank                U.S. Bank                U.S. Bank




Account Number - Last Four Digits                                                                    6852                     6860                     6878                     6886                     0141
Beginning book balance (as of 11/01/20)                                                   $             283,051.78 $            100,827.71 $              128,251.66 $              11,065.39 $              37,792.13
Plus: Deposits                                                                                          231,879.92                      -                        -                  19,192.87                   865.00
Less: Disbursements                                                                                            -                  (5,000.00)           (2,062,652.59)           (8,394,492.04)              (40,044.50)
Transfers                                                                                              (450,000.00)              (65,084.23)            2,075,711.77             8,578,700.86                17,262.41
Other:                                                                                                         -                        -                        -                        -                        -
Ending book balance (as of 11/30/20)                                                      $              64,931.70 $              30,743.48 $             141,310.84 $             214,467.08 $              15,875.04


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
The $1,000 posted in the issuing bank's account on December 8, 2020.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The November account statement has not been received as of the date of the
monthly operating report. The deposit amount of $4.20 was determined by the
transfer of funds to and from account USB 6886. Any additional cash activity
occurring during November will be reported on the subsequent monthly operating
report.




B. Riley Advisory Services                                                                                                                                                                                                Page 3 of 6
                                          Case 19-61608-grs                   Doc 976          Filed 12/23/20 Entered 12/23/20 10:14:57                                    Desc Main
                                                                                                                                                                                                            Schedule of Bank Accounts
                                                                                              Document     Page 9 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of November 30, 2020

                                                                                            Elinor A Benhoff
                                                                                                                                                                                                          Lock Box
                                      Description                                          Dunn Scholarship      Investment Account(3)              Petty Cash             Operating Account
                                                                                                                                                                                                         Government
                                                                                                  Acct
Account Name                                                                               Lutheran School of        St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital       St. Alexius Hospital
                                                                                            Nursing Student            Corporation # 1            Corporation # 1            Corporation # 1            Corporation # 1
                                                                                          Education Foundation                                   [No activity since         [No activity since
                                                                                                                                                     04/04/16]                  10/24/19]
Bank Name                                                                                       U.S. Bank                U.S. Bank              City National Bank         City National Bank         City National Bank




Account Number - Last Four Digits                                                                 0910                      0157                       6595                       6605                       6621
Beginning book balance (as of 11/01/20)                                                   $         270,978.26   $            100,236.44    $                     -    $                  100.00 $                  100.00
Plus: Deposits                                                                                            2.22                      4.20                          -                          -                   13,881.90
Less: Disbursements                                                                                        -                         -                            -                      (474.99)                  (331.54)
Transfers                                                                                                  -                         -                            -                       374.99                (13,550.36)
Other:                                                                                                     -                         -                            -                          -                         -
Ending book balance (as of 11/30/20)                                                      $         270,980.48   $            100,240.64    $                     -    $                     -    $                 100.00


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
The $1,000 posted in the issuing bank's account on December 8, 2020.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The November account statement has not been received as of the date of the
monthly operating report. The deposit amount of $4.20 was determined by the
transfer of funds to and from account USB 6886. Any additional cash activity
occurring during November will be reported on the subsequent monthly operating
report.




B. Riley Advisory Services                                                                                                                                                                                                    Page 4 of 6
                                          Case 19-61608-grs                   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                              Desc Main
                                                                                                                                                                                                           Schedule of Bank Accounts
                                                                                     Document    Page 10 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of November 30, 2020

                                                                                                                                                                          Depository Account
                                                                                                 Lock Box                                                                                            DIP - Government
                                      Description                                                                    Special Uses Account          Accounts Payable           Credit Card
                                                                                              Non-Government                                                                                             Stimulus
                                                                                                                                                                              Processing
Account Name                                                                                  St. Alexius Hospital      St. Alexius Hospital       St. Alexius Hospital   St. Alexius Hospital       St. Alexius Hospital
                                                                                                Corporation # 1           Corporation # 1            Corporation # 1        Corporation # 1            Corporation # 1


Bank Name                                                                                     City National Bank         Bank of America            Bank of America         Bank of America           East West Bank




Account Number - Last Four Digits                                                                    6650                      5549                       7479                   7592                       6184
Beginning book balance (as of 11/01/20)                                                   $                  100.00 $             17,328.13    $              38,367.84 $               8,159.96 $           2,599,620.46
Plus: Deposits                                                                                             5,973.90                     -                     26,769.23                   566.92                      -
Less: Disbursements                                                                                         (457.33)                    -                     (2,534.07)                  (19.95)                   73.02
Transfers                                                                                                 (5,472.57)                    -                    (30,000.00)                     -                        -
Other:                                                                                                          -                       -                           -                        -                        -
Ending book balance (as of 11/30/20)                                                      $                  144.00 $             17,328.13    $              32,603.00 $               8,706.93 $           2,599,693.48


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
The $1,000 posted in the issuing bank's account on December 8, 2020.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The November account statement has not been received as of the date of the
monthly operating report. The deposit amount of $4.20 was determined by the
transfer of funds to and from account USB 6886. Any additional cash activity
occurring during November will be reported on the subsequent monthly operating
report.




B. Riley Advisory Services                                                                                                                                                                                                  Page 5 of 6
                                          Case 19-61608-grs                   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                           Desc Main
                                                                                                                                                                                                Schedule of Bank Accounts
                                                                                     Document    Page 11 of 115
Americore Holdings, et al. , Debtors.
United States Bankruptcy Court
Case No. 19-61608 (Jointly Administered)
Schedule of Bank Accounts - As of November 30, 2020


                                                                                              DIP - Government        DIP - Depository for    Chapter 11 Sales           Total - All Debtor
                                      Description
                                                                                                  Stimulus           SSM Health Payments         Proceeds                   Accounts
Account Name                                                                                  St. Alexius Hospital    St. Alexius Hospital    St. Alexius Hospital
                                                                                                Corporation # 1         Corporation # 1         Corporation # 1


Bank Name                                                                                      East West Bank           East West Bank         East West Bank




Account Number - Last Four Digits                                                                   6226                     6359                    6604
Beginning book balance (as of 11/01/20)                                                   $         10,124,175.85 $            500,000.00 $                     -    $         21,581,511.77
Plus: Deposits                                                                                                -                       -                         -               3,377,762.14
Less: Disbursements                                                                                           -                     (7.58)                      -             (11,194,457.12)
Transfers                                                                                           (6,794,566.10)                    -                         -                      (0.00)
Other:                                                                                                        -                       -                         -                        -
Ending book balance (as of 11/30/20)                                                      $          3,329,609.75 $            499,992.42 $                     -    $         13,764,816.79


Notes:
(1) Funds for a payroll check issued during October were deposited into the
employee's bank account for $1,000 less than issue amount. The bank corrected its
error and deposited the $1,000 into the employee's bank account shortly afterwards.
The $1,000 posted in the issuing bank's account on December 8, 2020.
(2) On April 10, 2020, Ellwood City Medical Center received HHS stimulus funds
totaling $1,805,227.75. The Trustee is utilizing these funds for the limited purpose of
providing 24/7 security and responding to medical records requests as mandated by
the Commonwealth of Pennsylvania until it is sold.
(3) The November account statement has not been received as of the date of the
monthly operating report. The deposit amount of $4.20 was determined by the
transfer of funds to and from account USB 6886. Any additional cash activity
occurring during November will be reported on the subsequent monthly operating
report.




B. Riley Advisory Services                                                                                                                                                                                    Page 6 of 6
                                           Case 19-61608-grs              Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                               Desc Main
                                                                                 Document    Page 12 of 115
                                                                                                                                         (1)
CASE NAME:           Americore Holdings, LLC, et al.,                                               COMPARATIVE BALANCE SHEETS                                                           FORM OPR-1
                                                                                                                                                                                         REV 2/90

CASE NUMBER:            19-61608-grs                                            MONTH ENDED:            November 30, 2020



                                                                      FILING
                                                                      DATE            MONTH                MONTH                 MONTH                MONTH                MONTH                 MONTH


ASSETS

   CURRENT ASSETS

       Cash

       Other negotiable instruments (i.e. CD's T-Bills)

       Accounts receivable (See OPR-3)

       Less allowance for doubtful accounts

       Inventory, at lower of cost or market

       Prepaid expenses and deposits

       Investments

       Other:



           TOTAL CURRENT ASSETS

   PROPERTY, PLANT AND EQUIPMENT, AT COST

   Less accumulated depreciation

       NET PROPERTY, PLANT AND EQUIPMENT

   OTHER ASSETS

                                                               *

                                                               *


          TOTAL ASSETS


* Itemize if value of "Other Assets" exceeds 10% of "Total Assets".
Notes:
(1) The balance sheet and statement of income for St. Alexius Hospital Corporation #1 are included herein. The Trustee is in the process of preparing financial statements for Izard County Medical Center
and will include these documents in subsequent Monthly Operating Reports once available. Financial statements for the remaining Debtor entities are not available.
                                           Case 19-61608-grs                   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                             Desc Main
                                                                                      Document    Page 13 of 115       (1)
CASE NAME:             Americore Holdings, LLC, et al.,                                                         COMPARATIVE BALANCE SHEETS                                                                      FORM OPR-2
                                                                                                                                                                                                                REV 2/90

CASE NUMBER:              19-61608-grs                                                    MONTH ENDED:               November 30, 2020


                                                                        FILING
                                                                        DATE(2)                  MONTH                   MONTH                   MONTH                   MONTH                   MONTH                   MONTH


LIABILITIES

   POST PETITION LIABILITIES

       Current post petition liabilities

       Debtor-in-possession financing

          TOTAL POST PETITION LIABILITIES

   PRE PETITION LIABILITIES

       Priority debt

       Secured debt

       Unsecured debt

          TOTAL PRE PETITION LIABILITIES

                   TOTAL LIABILITIES

SHAREHOLDERS' EQUITY (DEFICIT)

   COMMON & PREFERRED STOCK

   PAID-IN CAPITAL

   RETAINED EARNINGS

       Through filing date

       Post filing date

          TOTAL SHAREHOLDERS' EQUITY

              TOTAL LIABILITIES AND
              SHAREHOLDERS' EQUITY

Notes:
(1) The balance sheet and statement of income for St. Alexius Hospital Corporation #1 are included herein. The Trustee is in the process of preparing financial statements for Izard County Medical Center and will include these
documents in subsequent Monthly Operating Reports once available. Financial statements for the remaining Debtor entities are not available.
                                          Case 19-61608-grs                             Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                                                             Desc Main
                                                                                               Document    Page 14 of 115


                                                                                                                    ST. ALEXIUS HOSPITAL
                                                                                                                        Trended Balance Sheet
                                                                                                                For the Year Ended December 31, 2020

                                                   12/31/2019         Jan-20             Feb-20            Mar-20              Apr-20            May-20              Jun-20            Jul-20             Aug-20             Sep-20           Oct-20            Nov-20          Dec-20
                                                                 1                  2                  3                  4                  5                  6                  7                  8                  9              10                11              12




ASSETS
CURRENT ASSETS
   Cash                                               534,377             47,099            566,249          1,378,268          1,487,990          4,696,148         19,793,001         18,239,143         16,983,935         17,368,728      15,795,688         8,462,300
   Patient Receivables                             31,588,788         30,512,249         38,879,525         30,490,387         30,338,926         31,583,968         33,922,308         36,271,925         36,734,941         36,351,080      37,347,521        38,855,455
   Allowance Patient Receivables                  (28,427,959)       (27,146,938)       (36,203,335)       (28,111,497)       (27,693,579)       (28,857,700)       (31,115,948)       (33,503,314)       (33,442,382)       (33,302,608)    (34,430,633)      (36,011,410)
   Patient Receivables, net                         3,160,829          3,365,311          2,676,190          2,378,889          2,645,347          2,726,268          2,806,360          2,768,611          3,292,559          3,048,472       2,916,888         2,844,045               -
   Supplies-Inventory                               1,649,493          1,649,493          1,649,493          1,649,493          1,649,493          1,649,493          1,649,493          1,649,393          1,649,493          1,772,083       1,837,351         1,930,618
   Prepaid Expenses & Other                            65,735            746,007          1,040,835          1,830,228          1,872,265          2,419,864          2,899,940          3,317,111          3,635,600          2,918,953       3,740,277         8,695,653
Total Current Assets                                5,410,433          5,807,910          5,932,767          7,236,878          7,655,095         11,491,772         27,148,794         25,974,258         25,561,586         25,108,236      24,290,205        21,932,615               -
   Property, Plant, & Equipment                     7,977,306          7,994,098          8,016,332          8,028,815          8,054,028          8,098,246          8,254,954          8,697,716          9,174,616          7,130,785       7,228,715         9,249,548
   Accum Depreciation on Property, Plant, & Equip  (4,833,570)        (4,884,926)        (4,936,283)        (4,987,640)        (5,038,996)        (5,092,464)        (5,143,733)        (5,198,209)        (5,251,710)        (3,474,808)     (3,525,651)       (3,589,173)
   Property, Plant, & Equip, net                    3,143,737          3,109,172          3,080,049          3,041,175          3,015,032          3,005,782          3,111,222          3,499,507          3,922,906          3,655,978       3,703,064         5,660,375               -
   Other Assets                                     1,664,926          1,889,926          1,764,926          1,889,926          1,890,926          1,909,926          1,914,926          1,929,482          1,929,482          1,948,788       1,938,723         1,934,992
TOTAL ASSETS                                       10,219,096         10,807,008         10,777,743         12,167,979         12,561,053         16,407,480         32,174,942         31,403,246         31,413,974         30,713,001      29,931,991        29,527,982               -
CURRENT LIABILITIES
   Accounts Payable                                 8,368,939         8,378,120          9,126,501         11,022,271         10,801,585         10,355,549         10,735,524         11,535,350         11,256,188         12,558,502      12,268,786        13,226,485
   Accrued Emp Comp & Liabilities                   7,948,670         8,091,194          8,269,314          8,338,399          8,272,381          8,040,070          7,622,952          6,589,895          6,898,849          7,509,689       8,166,874         7,271,427
   Accrued Expenses & Other                        12,395,796        12,702,367         12,373,215         12,275,276         12,287,517         12,056,950         11,992,274         12,424,616         12,083,983         13,261,532      13,233,654        12,883,221
   Due to Related Parties                          (6,983,774)       (6,984,568)        (7,059,436)        (7,059,491)        (7,059,491)        (7,059,491)        (7,059,491)        (7,054,941)        (7,054,941)        (7,044,691)     (7,045,016)       (7,045,016)
   Cur Matur of Cap Lease Oblig                           -                 -                  -                  -                  -                  -                  -                  -                  -                  -               -                 -
   Notes Payable                                    1,702,102         1,702,102          1,702,102          1,702,102          1,702,102          6,808,072          6,808,072          6,808,072          6,808,072          6,808,072       6,808,072         6,808,072
Total Current Liabilities                          23,431,732        23,889,215         24,411,696         26,278,557         26,004,095         30,201,150         30,099,332         30,302,992         29,992,151         33,093,105      33,432,370        33,144,190                -
   Obligation Under Cap Leases                            -                 -                  -                  -                  -                  -                  -                  -                  -                  -               -                 -
   Other Long Term Liabilities                            -                 -                  -                  -                  -                  -                  -                  -                  -                  -                                 -
TOTAL LIABILITIES                                  23,431,732        23,889,215         24,411,696         26,278,557         26,004,095         30,201,150         30,099,332         30,302,992         29,992,151         33,093,105      33,432,370        33,144,190                -
SHAREHOLDERS EQUITY
   Additional Paid in Capital                                                                                                                                                                                                                                         -
   Accumulated Earnings                           (13,212,636)       (13,082,208)       (13,633,953)       (14,110,578)       (13,443,042)       (13,793,670)        2,075,610          1,100,254          1,421,822         (2,380,103)     (3,500,379)       (3,616,208)
TOTAL LIABILITIES AND SHAREHOLDERS EQUITY 10,219,096                  10,807,008         10,777,743         12,167,979         12,561,053         16,407,480        32,174,942         31,403,246         31,413,974         30,713,001      29,931,991        29,527,982                -




                                                                                                                                                                                                                                                          E1. Trended Balance Sheet
                            Case 19-61608-grs              Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                       Desc Main
                                                                  Document    Page 15 of 115
CASE NAME:              Americore Holdings, LLC, et al.,                           SUMMARY OF ACCOUNTS RECEIVABLE                                                         FORM OPR-3
                                                                                                                                                                          REV 2/90

CASE NUMBER:              19-61608-grs                                             MONTH ENDED:                November 30, 2020


                                                                                            0 - 30                        31 - 60                     61 - 90                    OVER
                                                                  TOTAL                     DAYS                          DAYS                        DAYS                      90 DAYS


                 (1):
DATE OF FILING                                    TBD                     TBD                        TBD                            TBD                         TBD                     TBD

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )


MONTH:    As of February 29, 2020 (2)                          $74,057,950.23           $ 20,207,430.25               $ 2,921,077.56              $ 33,414,101.47             $17,515,340.95

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )


                                 (2)
MONTH:    As of March 31, 2020                                 $66,022,208.19           $ 11,435,601.40               $ 2,585,472.54              $ 32,614,516.11             $19,386,618.14

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )
         As of April 30, 2020 (see attached schedule
         for a summary by Debtor for the current
MONTH: reporting period)(2)                                    $ 5,400,555.49           $ 1,959,108.88                $   283,162.36              $   218,922.50              $ 2,939,361.75

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )
          As of May 31, 2020 (see attached schedule
          for a summary by Debtor for the current
                            (2)
MONTH:    reporting period)                                     11,520,889.73              2,458,312.86                   587,525.20                   353,970.92               8,121,080.75

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )
          As of June 30, 2020 (see attached schedule
          for a summary by Debtor for the current
MONTH:    reporting period)(2)                                  12,776,372.65              2,457,038.33                   612,251.80                   615,079.11               9,092,003.41

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )
         As of July 31, 2020 (see attached schedule
         for a summary by Debtor for the current
                           (2)
MONTH: reporting period)                                         8,969,779.84              2,858,651.37                   921,729.25                   467,376.27               4,722,022.95

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (                    )

          As of August 31, 2020 (see attached schedule
          for a summary by Debtor for the current
MONTH:    reporting period)(2)                                   9,403,679.56              3,558,158.66                   754,491.85                   573,221.72               4,517,807.33

 Allowance for doubtful accounts                           (              0.00 )    (                      )      (                       )   (                       )   (
                             Case 19-61608-grs                  Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                   Desc Main
                                                                       Document    Page 16 of 115
CASE NAME:              Americore Holdings, LLC, et al.,                              SUMMARY OF ACCOUNTS RECEIVABLE                                                   FORM OPR-3
                                                                                                                                                                       REV 2/90

CASE NUMBER:              19-61608-grs                                                MONTH ENDED:                 November 30, 2020


                                                                                                 0 - 30                      31 - 60                 61 - 90                    OVER
                                                                   TOTAL                         DAYS                        DAYS                    DAYS                      90 DAYS


           As of September 30, 2020 (see attached
           schedule for a summary by Debtor for the
MONTH:     current reporting period) (2)                           7,596,725.79                 2,827,090.73                  858,311.96              479,204.05               3,432,119.05

 Allowance for doubtful accounts                            (              0.00 )        (                     )       (                   )   (                   )   (

           As of October 31, 2020 (see attached schedule
           for a summary by Debtor for the current
MONTH:     reporting period) (2)                                   7,469,611.74                 2,495,940.06                  834,059.82              575,085.17               3,564,526.69

 Allowance for doubtful accounts                            (              0.00 )        (                     )       (                   )   (                   )   (

           As of November 30, 2020 (see attached
           schedule for a summary by Debtor for the
MONTH:     current reporting period) (2)                           7,528,108.80                 2,495,327.82                  788,805.53              560,197.82               3,683,777.63

 Allowance for doubtful accounts                            (              0.00 )        (                     )       (                   )   (                   )   (




Notes:
(1) The Trustee is in the process of amending the bankruptcy schedules. Accounts Receivable as of the Petition Date will be updated on subsequent Monthly Operating Reports.
(2) Based on best available information at the date of this Monthly Operating Report and subject to change.
                                Case 19-61608-grs        Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                        Desc Main
                                                                Document    Page 17 of 115
Americore Holdings, et al. , Debtors.                                                                                                        AR Aging as of Nov. 30, 2020

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Accounts Receivable Aging Summary as of November 30, 2020(1)



                     Entity                           Balance               Current           1-30 Days           31-60 Days          61-90 Days       > 90 Days
Ellwood Medical Center Operations, LLC(2)         $ 1,069,147.04       $            -     $           -       $            -      $            -     $ 1,069,147.04
Izard County Medical Center, LLC(3)                 3,614,917.16              18,404.23        649,405.31           413,160.20          311,318.82     2,222,628.60
St. Alexius Hospital Corporation #1(4)              2,844,044.60           1,254,059.02        573,459.26           375,645.33          248,879.00       392,001.99
Total                                             $ 7,528,108.80       $ 1,272,463.25     $ 1,222,864.57      $     788,805.53    $     560,197.82   $ 3,683,777.63

                                                                                16.90%             16.24%              10.48%                7.44%           48.93%

Notes:
(1) Based on best available information at the date of this Monthly Operating Report and subject to change.
(2) Accounts receivable is reflected net of contractual adjustments and allowance for doubtful accounts. As of 11/30/20 accounts receivable aged greater than 120
days has been written down by 50%.
(3) Accounts receivable is reflected net of contractual adjustments and allowance for doubtful accounts. The accounts receivable aging report provided by the
Debtor for the current reporting period includes self-pay, commercial and government accounts. Approximately 50% of the accounts aged 120 days and greater are
likely uncollectible. Additionally, accounts receivable may be subject to further write-downs that are not quantifiable as of the date of this report.
(4) Accounts receivable is reflected net of contractual adjustments and allowance for doubtful accounts.




B. Riley Advisory Services
                                                                                                                                                                      1 of 1
CASE NAME:                           Case 19-61608-grs
                    Americore Holdings, LLC, et al.                  Doc 976 Filed  12/23/20
                                                                                 SCHEDULE OF POSTEntered    12/23/20 10:14:57
                                                                                                 PETITION LIABILITIES                                               Desc Main                         FORM OPR-4
                                                                            Document      Page 18 of 115
CASE NUMBER:        19-61608-grs (Jointly Administered)                                                                                                                                                   REV 2/90
                                                                                                MONTH ENDED:            November 30, 2020


                                                                          DATE                     DATE                  TOTAL              0 - 30               31 - 60           61 - 90               OVER
                                                                        INCURRED                   DUE                    DUE               DAYS                 DAYS              DAYS                 90 DAYS


                                           (1)
           Federal Income Tax and FICA                                           Various                 Various    $     49,978.08     $            -       $             -   $             -    $      49,978.08

                               (1)
           State Withholding                                                     Various                 Various           5,834.81                      .                 -                 -            5,834.81

           Federal Unemployment Tax                                              Various                 Various           2,278.55           1,052.28             1,225.25                  -                1.02

           State Unemployment Tax                                                Various                 Various           1,459.28             510.67              581.45                   -             367.16

           Local Payroll Tax                                                     Various                 Various          24,353.74          21,192.94                     -                 -            3,160.80

           Sales Tax                                                                                                           0.00                  -                     -                 -                 -

           Property Tax                                                                                                        0.00

                          TOTAL TAXES PAYABLE(1, 2)                                                                       83,904.46          22,755.89             1,806.70                  -           59,341.87
                                     (3)
POSTPETITION SECURED DEBT

POSTPETITION UNSECURED DEBT(3)                                                                                                 0.00

ACCRUED INTEREST PAYABLE(3)                                                                                                    0.00

TRADE ACCOUNTS PAYABLE & OTHER:
   (list separately)

           See attached schedule for detail                        Various                  Various                      115,941.00          77,718.17                37.29            282.97            37,902.57

                                                                                                                               0.00

                                                                                                                               0.00

                                                                                                                               0.00

                                                                                                                               0.00

                                                                                                                               0.00


           TOTALS                                                                                                   $    199,845.46     $   100,474.06       $     1,843.99    $       282.97     $      97,244.44


Notes:
(1) Includes post-petition payroll taxes as follows:
    a. Pre-Appointment of Chapter 11 Trustee - Federal, state and local payroll taxes for Ellwood - $57,867.97. Federal withholding taxes and state withholding taxes was paid during December in the
amounts of $49,978.08 and $5,834.81 during December 2020.
    b. Post-Appointment of Chapter 11 Trustee - Local payroll taxes for Ellwood - $1,473.90. Federal and state unemployment taxes and local taxes for St. Alexius - $24,562.59.
(2) Aging is based on days outstanding from pay date.
(3) The Trustee is in the process of gathering information and will report any amounts due in succeeding Monthly Operating Reports.
                                        Case 19-61608-grs            Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                  Desc Main
                                                                            Document    Page 19 of 115
Americore Holdings, et al. , Debtors.                                                                                                                                                       Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of November 30, 2020(1)



    Date           Invoice Number                      Vendor Name                Due Date   Aging       Balance          Current          1-30 Days         31-60 Days        61-90 Days         > 90 Days
Ellwood Medical Center Operations, LLC
10/31/20     8437209                   Access                                   11/30/20        0    $     1,746.27   $     1,746.27   $           -     $           -     $           -      $           -
01/31/20     1125059                   Change Healthcare                        02/29/20      275            257.25              -                 -                 -                 -               257.25
02/29/20     1135564                   Change Healthcare                        03/29/20      246            257.25              -                 -                 -                 -               257.25
03/31/20     1146086                   Change Healthcare                        04/29/20      215            257.25              -                 -                 -                 -               257.25
04/30/20     1156358                   Change Healthcare                        05/30/20      184            257.25              -                 -                 -                 -               257.25
04/30/20     7003894170                Change Healthcare                        06/30/20      153          4,720.06              -                 -                 -                 -             4,720.06
05/15/20     1368                      Change Healthcare                        05/31/20      183            313.46              -                 -                 -                 -               313.46
05/31/20     1166611                   Change Healthcare                        05/31/20      183            257.25              -                 -                 -                 -               257.25
06/15/20     2254                      Change Healthcare                        06/30/20      153             13.63              -                 -                 -                 -                13.63
06/30/20     1176882                   Change Healthcare                        06/30/20      153            257.25              -                 -                 -                 -               257.25
07/15/20     3764                      Change Healthcare                        07/15/20      138             13.76              -                 -                 -                 -                13.76
07/31/20     1186954                   Change Healthcare                        07/31/20      122            257.25              -                 -                 -                 -               257.25
08/15/20     4107                      Change Healthcare                        08/15/20      107            132.06              -                 -                 -                 -               132.06
08/31/20     1197368                   Change Healthcare                        08/31/20      91             257.25              -                 -                 -                 -               257.25
09/15/20     5534                      Change Healthcare                        09/15/20       76             25.72              -                 -                 -               25.72                -
09/30/20     1207056                   Change Healthcare                        09/30/20       61            257.25              -                 -                 -              257.25                -
10/15/20     7024                      Change Healthcare                        10/15/20       46             25.59              -                 -               25.59               -                  -
10/29/20     7265                      Change Healthcare                        10/29/20       32             11.70              -                 -               11.70               -                  -
10/31/20     1223367                   Change Healthcare                        10/31/20      30             257.25              -              257.25               -                 -                  -
11/15/20     7746                      Change Healthcare                        11/15/20       15            130.13              -              130.13               -                 -                  -
11/10/20     20258924 017 000 1        Columbia Gas                             11/30/20        0            269.23           269.23               -                 -                 -                  -
11/10/20     20258924 015 000 3        Columbia Gas                             11/30/20        0             53.41            53.41               -                 -                 -                  -
11/05/20     1024-210031762468         PA American Water                        11/30/20        0             32.05            32.05               -                 -                 -                  -
01/13/20     974864                    Waystar                                  02/12/20      292             63.60              -                 -                 -                 -                63.60
02/20/20     186791                    Waystar                                  03/10/20      265         30,588.00              -                 -                 -                 -            30,588.00
Total - Ellwood Medical Center Operations, LLC                                                            40,711.17         2,100.96            387.38             37.29            282.97          37,902.57

Izard County Medical Center, LLC
10/31/20      42436051                  AMERICAN RED CROSS                      11/30/20       0             311.40           311.40               -                 -                 -                  -
10/15/20      3600 Qtr 4                ARKANSAS DEPARTMENT OF HUMAN SERVICES   11/14/20      16          29,792.00              -           29,792.00               -                 -                  -
10/22/20      2020dues                  ARKANSAS HOSPITAL ASSOCIATION           11/21/20       9           6,081.00              -            6,081.00               -                 -                  -
10/19/20      gc202002274               Defense Health Agency                   11/18/20      12             673.66              -              673.66               -                 -                  -
10/27/20      28098971                  GREAT AMERICA FINANCIAL SERVICES        11/26/20       4             837.99              -              837.99               -                 -                  -
Total - Izard County Medical Center, LLC                                                                  37,696.05           311.40         37,384.65               -                 -                  -

St Alexius Hospital Corporation #1
10/15/20                              CALDWELL - 2020                           11/14/20      16           3,110.00              -            3,110.00               -                 -                  -
10/13/20    59014459                  DEPUY SYNTHES - 2020                      11/12/20      18             324.00              -              324.00               -                 -                  -
10/27/20    0301-9531-42              FISHER - 2020                             11/26/20      4            2,832.91              -            2,832.91               -                 -                  -
10/27/20    0301-9526-27              FISHER - 2020                             11/26/20      4            5,324.95              -            5,324.95               -                 -                  -
10/27/20    0301-9526-42              FISHER - 2020                             11/26/20      4            4,768.39              -            4,768.39               -                 -                  -
10/02/20    2010020815-JDK            INTEGRATED FACILITY - 2020                11/01/20      29           5,175.00              -            5,175.00               -                 -                  -
10/02/20    2010020815-JDK            INTEGRATED FACILITY - 2020                11/01/20      29           5,175.00              -            5,175.00               -                 -                  -
10/08/20    20-48440                  MEDIC ONE GATEWAY - 2020                  11/07/20      23             386.33              -              386.33               -                 -                  -
10/31/20    1ST QTR 20 - USE TAX      MISSOURI DOR - USE TAX 2020               11/30/20       0             115.55           115.55               -                 -                 -                  -
10/31/20    2ND QTR 20 - USE TAX      MISSOURI DOR - USE TAX 2020               11/30/20       0             378.69           378.69               -                 -                 -                  -
10/31/20    3RD QTR 20 - USE TAX      MISSOURI DOR - USE TAX 2020               11/30/20       0           1,300.28         1,300.28               -                 -                 -                  -
10/30/20    2020-1483                 TM SAFETY SUPPLIES - 2020                 11/29/20       1           8,278.68              -            8,278.68               -                 -                  -

B. Riley Advisory Services
                                                                                                                                                                                                                1 of 2
                                      Case 19-61608-grs         Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                              Desc Main
                                                                       Document    Page 20 of 115
Americore Holdings, et al. , Debtors.                                                                                                                                          Post Petition AP Aging

United States Bankruptcy CourtCase No. 19-61608 (Jointly Administered)
Post-Petition Accounts Payable Aging Detail as of November 30, 2020(1)



    Date           Invoice Number                 Vendor Name              Due Date   Aging       Balance          Current        1-30 Days       31-60 Days      61-90 Days        > 90 Days
10/23/20      2372304                WAGEWORKS - 2020                    11/22/20       8             364.00              -            364.00             -               -                  -
Total - St. Alexius Corporation #1                                                                 37,533.78         1,794.52       35,739.26             -               -                  -

TOTAL                                                                                         $   115,941.00   $     4,206.88 $     73,511.29 $         37.29 $        282.97 $        37,902.57
                                                                                                                        3.63%          63.40%           0.03%           0.24%             32.69%
Notes:
(1) Aged as of invoice due date.




B. Riley Advisory Services
                                                                                                                                                                                                 2 of 2
CASE NAME:
                                          Case 19-61608-grs
                     Americore Holdings, LLC, et al.
                                                                              Doc 976 Filed 12/23/20   Entered 12/23/20 10:14:57
                                                                                                 STATEMENT OF INCOME (LOSS)(1)
                                                                                                                                                                          Desc Main                             FORM OPR-5
                                                                                     Document    Page 21 of 115                                                                                                 REV 2/90
CASE NUMBER: 19-61608-grs (Jointly Administered)                                                                   MONTH ENDED:          November 30, 2020

                                                                                                                                                                                                                        FILING
                                                                       MONTH                   MONTH                   MONTH                   MONTH                   MONTH                   MONTH                   TO DATE


NET REVENUE (INCOME)                                              $                 -                                                                                                                              $                -

COST OF GOODS SOLD

    Materials                                                                       -                       -                                                                                                                       -

    Labor - Direct                                                                  -                                                                                                                                               -

    Manufacturing Overhead                                                          -                                                                                                                                               -

                 TOTAL COST OF GOODS SOLD                                           -                       -                       -                       -                       -                       -                       -

GROSS PROFIT                                                                        -                       -                       -                       -                       -                       -                       -

OPERATING EXPENSES

    Selling and Marketing                                                           -                                                                                                                                               -

    General and Administrative                                                      -                                                                                                                                               -

    Other Exp:                                                                      -                                                                                                                                               -

                 TOTAL OPERATING EXPENSES                                           -                       -                       -                       -                       -                       -                       -

INCOME BEFORE INTEREST, DEPRECIATION
  TAXES OR EXTRAORDINARY EXPENSES                                                   -                       -                       -                       -                       -                       -                       -

INTEREST EXPENSE                                                                    -                                                                                                                                               -

DEPRECIATION                                                                        -                                                                                                                                               -

GAIN (LOSS) ON DISPOSAL OF ASSETS                                                   -

INCOME TAX EXPENSE (BENEFIT)                                                        -                                                                                                                                               -

EXTRAORDINARY INCOME (EXPENSE) *                                                    -                                                                                                                                               -

                   NET INCOME (LOSS)                              $                 -     $                 -     $                 -     $                 -      $                -      $                -      $                -

*   Requires Footnote

Notes:
(1) The balance sheet and statement of income for St. Alexius Hospital Corporation #1 are included herein. The Trustee is in the process of preparing financial statements for Izard County Medical Center and will include these
documents in subsequent Monthly Operating Reports once available. Financial statements for the remaining Debtor entities are not available.
                                                    Case 19-61608-grs                         Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                                                            Desc Main
                                                                                                     Document    Page 22 of 115
                                                                                                                                       ST. ALEXIUS HOSPITAL
                                                                                                                                     Income Statement - Trended
                                                                                                                               For the Month Ended November 30, 2020

                                                                        1                2                3                4                    5                 6                 7                8                9                 10                 11                 12          YTD
                                                           Jan-20           Feb-20           Mar-20           Apr-20               May-20            Jun-20            Jul-20           Aug-20           Sep-20            Oct-20             Nov-20            Dec-20                    2020

Gross Patient Revenue
  Inpatient - Routine                                        2,159,341        1,876,765        2,027,143        1,744,168             1,706,572         1,729,114        2,387,716        1,865,207        2,227,321         2,240,024          2,583,477                                  22,546,848
  Inpatient - Ancillary                                      2,367,188        2,111,106        2,020,713        1,764,148             1,809,447         2,307,178        2,837,143        3,146,826          960,400         2,156,870          2,450,548                                  23,931,566
  Outpatient                                                 5,051,388        4,718,346        3,827,807        2,522,170             2,389,502         3,703,522        4,019,528        3,565,053        4,396,707         4,344,519          3,236,315                                  41,774,857
   Total gross patient revenue                               9,577,917        8,706,217        7,875,663        6,030,486             5,905,521         7,739,814        9,244,387        8,577,085        7,584,428         8,741,413          8,270,340                 -                88,253,271
Deductions From Revenue
  Contractual Adjustments - Care/Caid                        3,740,250        4,075,707        3,464,649        2,490,991             2,907,959         3,984,975        5,084,466        4,225,090        4,467,947         3,798,160           4,115,355                                  42,355,548
  Contractual Adjustments - Other                            1,871,536        1,795,187          903,026          560,353             1,535,097         1,183,556        1,321,458          180,454        1,008,928           627,414           1,073,153                                  12,060,162
  Provision for uncollectible accounts                       1,793,474        1,348,741        1,525,798        1,338,129               (51,133)        1,117,624        1,065,953        1,923,622        1,674,246         2,336,466             586,653                                  14,659,574
  FRA / DSH                                                 (1,034,530)      (1,033,544)      (1,032,133)      (1,376,589)           (1,036,582)       (1,036,777)      (1,131,660)      (1,131,355)        (950,367)       (1,126,695)      (1,121,290.63)                                (12,011,522)
  Courtesy Discounts & Other                                       -                                                                                                                                                                                                                               -
    Total deductions from revenue                            6,370,730        6,186,090        4,861,341        3,012,884             3,355,341         5,249,378        6,340,216        5,197,810        6,200,754         5,635,345          4,653,871                 -                57,063,761
Net patient service revenue                                  3,207,187        2,520,127        3,014,322        3,017,601             2,550,180         2,490,437        2,904,171        3,379,275        1,383,674         3,106,068          3,616,468                 -                31,189,510
  Other revenue                                                373,101          326,592          339,221        1,179,679               329,767        16,821,540          317,657          317,366          261,359           264,837            264,641                                  20,795,759
Total Operating Revenue                                      3,580,288        2,846,718        3,353,542        4,197,280             2,879,947        19,311,976        3,221,829        3,696,641        1,645,033         3,370,906          3,881,109                 -                51,985,269
                                                                 37.4%            32.7%            42.6%            69.6%                 48.8%            249.5%            34.9%            43.1%            21.7%             38.6%              46.9%                0.0%                    59%
Operating Expenses
  Salaries & wages                                           2,072,418        1,892,378        1,971,796        1,740,613             1,524,453         1,729,511        1,862,542        1,757,219        1,853,999         2,913,276          1,849,902                                  21,168,108
  Employee benefits                                            290,703          264,877          362,522          327,403               320,978           324,332          425,838          437,639        1,601,545           529,484            504,881                                   5,390,202
  Supplies                                                     135,873          281,407          139,257          165,452               248,004           303,583          526,438          104,488          (29,712)          337,107            307,067                                   2,518,966
  Pharmaceuticals                                               29,142           49,429           59,549           41,191                42,150            43,646           59,940           61,724           69,423            62,658             95,636                                     614,489
  Professional fees                                            268,506          235,116          257,780          190,160               203,005           216,493          173,364          178,165          234,421           185,914            186,263                                   2,329,187
  Purchased services                                            73,111          171,886          401,900          357,291               332,867           207,199          246,137          247,120          288,418           109,408             88,415                                   2,523,751
  Repairs and maintenance                                       55,348           54,652           51,759           42,989                25,545            23,051           52,688           30,282          336,824            13,341             61,685                                     748,164
  Insurance                                                     20,000           20,000           87,638           98,932               101,485            98,929           98,929           98,929          173,642            61,292             91,003                                     950,780
  Utilities                                                    144,411          137,352          148,618          100,858                77,698           144,045          148,392          106,709          181,816           114,485                 67                                   1,304,450
  Rents and Leases                                              24,257           10,338           13,512           11,349                10,039             9,655           28,821           12,625           15,668            18,296             22,162                                     176,723
  Other                                                        137,605          205,556          174,594          174,729               167,710           121,529          167,880          172,846          331,080           164,801            179,599                                   1,997,929
  Rents on Property                                                -                -                -                -                     -                 -                -                -                -                 -                  -                                           -
Total operating expenses                                     3,251,374        3,322,992        3,668,923        3,250,967             3,053,935         3,221,974        3,790,969        3,207,746        5,057,126         4,510,062          3,386,681                 -                39,722,749
EBIDAM                                                         328,914         (476,274)        (315,381)        946,313               (173,988)       16,090,002         (569,140)        488,895        (3,412,094)       (1,139,157)           494,429                 -                12,262,520
EBIDAM %                                                          9.2%           -16.7%            -9.4%           22.5%                  -6.0%             83.3%           -17.7%           13.2%           -207.4%            -33.8%              12.7%                0.0%                   23.6%
Management Fees                                                     -                -                -                -                    -                 -                 -                -                -                 -                  -                  -                           -
EBIDAR                                                         328,914         (476,274)        (315,381)        946,313               (173,988)       16,090,002         (569,140)        488,895        (3,412,094)       (1,139,157)           494,429                 -                12,262,520
EBIDAR %                                                          9.2%           -16.7%            -9.4%           22.5%                  -6.0%             83.3%           -17.7%           13.2%           -207.4%            -33.8%              12.7%                0.0%                   23.6%
Other expense
  Depreciation and amortization                                 51,357          51,357            51,357          51,357                53,468            51,269            54,476          53,501           (40,786)           50,843             63,522                                      491,719
  Lendor Discount Fee Expense                                      -               -                 -               -                     -                 -                 -               -                 -                 -                  -                                            -
  Interest Income -                                                (61)         (1,008)              (14)            (17)                  -                 (34)              -               -                 (17)              (17)                 (1)                                     (1,169)
  Interest expense -                                               -               -                 -               -                     -                 -                 -               -                 -                 -                  -                                            -
  Interest Intercompany-exp/(inc)                                                                                                                                                                                                                                                                  -
  Non Operating - Other Expenses                               147,189           1,660               -             2,481                 6,069             6,069             6,069             -                 -                 -                  -                                        169,537
  (Gain) / Loss on Assets                                          -               -                 -               -                     -                 -                 -               -            (215,546)           34,784                -                                       (180,762)
Total other expense                                            198,485          52,009            51,342          53,821                59,537            57,303            60,545          53,501          (256,348)           85,611             63,521                 -                    479,326

Reorganization items                                                                                                                                                                                                                                                                                  -
  COD Income                                                                                                                                                                                                                                                                                          -
  Restructuring Expense / Discontinued Operations / Loss
  on Early Extinguish of Debt                                      -             23,462          109,902         224,957                117,103           163,419          345,671         113,826           646,181          (104,492)           546,737                                    2,186,766
Total reorganization items                                         -             23,462          109,902         224,957                117,103           163,419          345,671         113,826           646,181          (104,492)           546,737                 -                  2,186,766
EBT                                                            130,428         (551,745)        (476,625)        667,536               (350,628)       15,869,280         (975,356)        321,569        (3,801,926)       (1,120,275)          (115,829)                -                  9,596,428

Taxes
  Income Tax                                                                                                                                -                 -                -               -                 -                                    -                   -                        -
Total Taxes                                                        -                -                -               -                      -                 -                -               -                 -                 -                  -                   -                        -
Net Income                                                     130,428         (551,745)        (476,625)        667,536               (350,628)       15,869,280         (975,356)        321,569        (3,801,926)       (1,120,275)          (115,829)                -                  9,596,428




                                                                                                                                                                                                                                                                              A1. FY 20 Income Stat
                                                        Case 19-61608-grs                              Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                                                      Desc Main                         FORM OPR-6
                                                                                                                Document               Page 23 of 115
                                                                                                           STATEMENT OF SOURCES AND USES OF CASH
                                                                                                                         November 2020
                                                                                                                                                                    (1, 2)



Case Name:   Americore Holdings, LLC, et al.
Case Number: 19-61608-grs (Jointly Administered)
                                                                        February 21-29,
                                                                             2020               March 2020           April 2020             May 2020            June 2020            July 2020          August 2020     September 2020         October 2020    November 2020
SOURCES OF CASH
  Income (Loss) From Operations
     Add: Depreciation, Amortization & Other non-cash
     CASH GENERATED FROM OPERATIONS

      Add: Decrease in Assets:
            Accounts Receivable                                        $    421,887.03      $   4,085,724.17     $   3,286,672.26      $    3,110,474.06    $    5,199,468.45    $   3,530,408.12   $    3,293,006.23   $   3,668,533.05   $    3,637,657.26   $    3,311,065.86
            Inventory
            Prepaid Expenses & Deposits
            Property, Plant & Equipment
            Other                                                             14,288.07               606.36         2,909,059.03           7,520,337.04        16,495,117.98         506,740.12          109,185.49         130,092.20            71,469.27          66,696.28

          Increase in Liabilities:
             Pre Petition Liabilities
             Post Petition Liabilities
      TOTAL SOURCES OF CASH (A)                                             436,175.10          4,086,330.53         6,195,731.29          10,630,811.10        21,694,586.43        4,037,148.24        3,402,191.72       3,798,625.25        3,709,126.53        3,377,762.14

USES OF CASH
    Increase in Assets:
              Accounts Receivable
              Inventory                                                       75,902.69            53,422.91            31,809.51             40,125.43            28,006.28           36,747.29           32,463.25          36,705.73            38,059.71          36,344.66
              Prepaid Expenses & Deposits
              Property, Plant & Equipment
              Other

      Decrease in Liabilities:
                Pre-Petition Liabilities
                Post-Petition Liabilities
                Bank fees                                                           41.00          10,235.14             8,774.17             18,574.44            18,891.10           16,359.61             9,980.09           9,122.27            8,637.11           10,403.69
                Capital Improvements                                                                                                                                                                                                              144,413.02        6,421,216.91
                Contractors                                                                                                                     9,484.21             5,611.08            4,895.98
                Education                                                                                                                                                                                                                                              40,526.80
                Emergency room                                                46,000.00           132,000.00           184,000.00            253,998.06           269,000.00          195,000.00          156,000.00         157,700.00           195,500.00          158,100.00
                Employee benefits                                             17,864.57           114,969.12           581,178.48            371,882.73           604,790.74          196,171.14          381,189.01         383,860.75           314,606.20          344,480.32
                Equipment                                                                                                                                                                                                                                              13,329.61
                Insurance                                                   197,783.51            538,030.96           159,324.99             479,765.40           391,309.47          344,760.00         299,977.37          191,283.12          246,126.40          184,974.67
                IT and software expense                                                                                                       193,118.90           (75,172.01)          28,866.00          23,921.44           19,567.02           33,675.36           28,483.12
                Leases, contracts and miscellaneous                                                                     46,313.35             116,471.72           100,101.04          104,326.89          45,105.78           35,525.35          130,788.15           33,147.97
                Legal & Professional (non-Chapter 11)                                                                                           8,834.40             1,650.00            3,355.00                               9,150.00           10,400.00            9,650.00
                Medical professionals                                                                                  265,619.70             341,294.93           276,304.24          374,052.59          458,634.50         240,913.22          394,785.92          327,304.65
                Payroll                                                     647,953.34          1,320,130.96         1,258,389.77           1,141,217.90         1,122,449.42        1,678,048.09        1,128,868.57       1,194,921.45        2,359,815.21        1,252,257.62
                Pharmaceuticals                                                                                         70,209.06              30,505.69            13,626.17           71,268.88           62,912.05          61,988.60           59,949.34          101,477.03
                Rent                                                                                                                                                51,677.00          103,369.00                             103,354.00                              103,354.00
                Repairs and maintenance                                                                                183,196.87             229,423.48           377,787.48          416,417.44         386,591.53          119,619.02          127,238.06          111,209.28
                School of Nursing expenses                                                                                                     34,448.03            19,500.66           13,508.41          13,589.29                 -                   -                   -
                Supplies                                                      60,127.74           144,009.88           200,256.72             423,498.09           445,619.57          601,985.70         637,439.71          351,519.38          541,278.30          399,582.54
                Taxes                                                         24,913.03           438,373.77           671,455.27             373,198.26         1,632,028.75          532,073.78         694,328.89          437,672.79          519,730.91        1,233,179.09
                Utilities                                                     17,000.00            38,871.87           227,374.58             521,265.92           282,277.30          187,108.35         285,326.78           98,734.51          180,773.15          163,223.36
                US Trustee                                                                            650.00           106,395.64               1,300.00                               146,500.06                                                 121,243.00           17,682.64
                Other operating expenses                                     208,556.10           506,393.35            56,773.51              48,477.99            50,006.00          171,983.19          198,337.54         230,666.09          237,889.42          204,529.16
                     TOTAL USES OF CASH (B)                                1,296,141.98         3,297,087.96         4,051,071.62           4,636,885.58         5,615,464.29        5,226,797.40        4,814,665.80       3,682,303.30        5,664,909.26       11,194,457.12

NET SOURCE (USE) OF CASH (A-B=NET)                                     $    (859,966.88)    $     789,242.57     $   2,144,659.67      $    5,993,925.52    $ 16,079,122.14      $ (1,189,649.16)   $ (1,412,474.08)    $    116,321.95    $ (1,955,782.73)    $ (7,816,694.98)

CASH - BEGINNING BALANCE (See OPR-1)                                   $   2,025,271.64     $   1,165,304.76     $   1,954,547.33      $    3,992,376.98    $  9,984,623.44      $ 26,018,855.58    $ 24,833,446.63     $ 23,420,972.55    $ 23,537,294.50     $ 21,581,511.77
Scholarship fund disbursement                                                       -                    -            (121,635.00)                   -           (49,710.00)            6,950.00                -                   -                  -                   -
Adjustment                                                                          -                    -              14,804.98              (1,679.06)          4,820.00            (2,709.79)               -                   -                  -                   -
CASH - ENDING BALANCE (See OPR-1)                                      $   1,165,304.76     $   1,954,547.33     $   3,992,376.98      $    9,984,623.44    $ 26,018,855.58      $ 24,833,446.63    $ 23,420,972.55     $ 23,537,294.50    $ 21,581,511.77     $ 13,764,816.79

Notes:
(1) Prepared on cash basis of accounting.
(2) For the April 2020 Monthly Operating Report, and all subsequent reports, the level of detail for income and expense items reported may be updated on
a go-forward basis and consequently will be determined on a month-by-month basis.
          Case 19-61608-grs                 Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                           Desc Main
                                                   Document    Page 24 of 115
CASE NAME:                               Americore Holdings, LLC, et al.                                                                   Disbursements

CASE NUMBER:                             19-61608-grs (Jointly Administered)

                                                                       CASH DISBURSEMENTS DETAIL

                  Entity                      Bank ID                Date         Check Number                              Payee                    Amount
Ellwood Medical Center Operations, LLC   USB-4983              11/04/20        Debit             Paylocity (payroll taxes)                       $      4,912.97
Ellwood Medical Center Operations, LLC   USB-4983              11/04/20        Debit             Matrix Trust Company                                     644.75
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1282              Unum                                                      61.03
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1283              Unum                                                      40.44
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1284              Unum                                                      20.26
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1285              Boro Of Ellwood City                                      76.24
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1286              Boro Of Ellwood City                                      55.80
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1287              Boro Of Ellwood City                                  16,506.03
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1288              Boro Of Ellwood City                                      28.03
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1289              Boro Of Ellwood City                                   2,814.60
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1290              Boro Of Ellwood City                                     137.52
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1291              Boro Of Ellwood City                                       7.50
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1292              Boro Of Ellwood City                                     458.60
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1293              PA American Water                                        391.35
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1294              PA American Water                                         17.54
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1295              PA American Water                                        279.49
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1296              PA American Water                                         41.18
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1297              PA American Water                                         16.33
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1298              PA American Water                                         16.33
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1299              PA American Water                                         16.33
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1300              PA American Water                                        101.63
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1301              Armstrong                                                899.00
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1302              Armstrong                                              1,668.55
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1303              Verizon                                                   90.50
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1304              Verizon                                                   45.02
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1305              Columbia Gas                                           6,739.78
Ellwood Medical Center Operations, LLC   USB-4983              11/13/20        1306              DES                                                       66.88
Ellwood Medical Center Operations, LLC   USB-4983              11/16/20        Debit             Arthur J. Gallagher, RMS                                 972.83
Ellwood Medical Center Operations, LLC   USB-4983              11/16/20        Debit             US Bank                                                  399.58
Ellwood Medical Center Operations, LLC   USB-4983              11/17/20        Debit             Triton HR                                                429.01
Ellwood Medical Center Operations, LLC   USB-4983              11/17/20        Debit             Paylocity (payroll taxes)                              4,981.34
Ellwood Medical Center Operations, LLC   USB-4983              11/17/20        Debit             Quadax, Inc.                                           1,557.00
Ellwood Medical Center Operations, LLC   USB-4983              11/17/20        Debit             Innovative Architects                                  1,740.00
Ellwood Medical Center Operations, LLC   USB-4983              11/20/20        Debit             Paylocity (payroll processing)                           360.25
Total - USB-4983                                                                                                                                       46,593.69

Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11619             Payroll Check                                              2,093.25
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11620             Payroll Check                                              1,148.49
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11621             Payroll Check                                                877.41
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11622             Payroll Check                                                919.73
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11623             Payroll Check                                              1,632.42
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11624             Payroll Check                                              1,545.61
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11625             Payroll Check                                              1,363.24
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11626             Payroll Check                                              1,315.50
Ellwood Medical Center Operations, LLC   USB-4991              11/06/20        11627             Payroll Check                                              1,771.86
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11628             Payroll Check                                              2,082.67
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11629             Payroll Check                                              1,149.61
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11630             Payroll Check                                                877.41
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11631             Payroll Check                                                928.89
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11632             Payroll Check                                              1,636.59
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11633             Payroll Check                                              1,545.62
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11634             Payroll Check                                              1,354.97
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11635             Payroll Check                                              1,306.67
Ellwood Medical Center Operations, LLC   USB-4991              11/20/20        11636             Payroll Check                                              1,887.29
Total - USB-4991                                                                                                                                           25,437.23

Izard County Medical Center, LLC         FNB-5801              11/02/20        Debit             First National Bank of Izard County                           10.00
Izard County Medical Center, LLC         FNB-5801              11/04/20        Debit             First National Bank of Izard County                           10.00
Izard County Medical Center, LLC         FNB-5801              11/06/20        Debit             Paylocity (payroll processing)                             2,332.50
Izard County Medical Center, LLC         FNB-5801              11/06/20        2003061           Payroll Check                                              6,726.25
Izard County Medical Center, LLC         FNB-5801              11/06/20        2003062           Payroll Check                                              3,466.15
Izard County Medical Center, LLC         FNB-5801              11/06/20        2003063           Payroll Check                                              5,082.88
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003064           Payroll Check                                              1,183.81
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003065           Payroll Check                                              2,712.27
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003066           Payroll Check                                                688.51
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003067           Payroll Check                                                816.70
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003068           Payroll Check                                                888.80
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003069           Payroll Check                                              1,098.63
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003070           Payroll Check                                                715.37
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003071           Payroll Check                                                846.17
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003072           Payroll Check                                                515.86
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003073           Payroll Check                                                542.57
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003074           Payroll Check                                                594.90
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003075           Payroll Check                                                787.13
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003076           Payroll Check                                                609.78
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003077           Payroll Check                                                454.23
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003078           Payroll Check                                                119.48
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003079           Payroll Check                                                504.31
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003080           Payroll Check                                                747.22
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003081           Payroll Check                                                334.39
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003082           Payroll Check                                                657.25
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003083           Payroll Check                                              1,156.94
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003084           Payroll Check                                                613.08
Izard County Medical Center, LLC         FNB-5801              11/13/20        2003085           Payroll Check                                                453.04
          Case 19-61608-grs           Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                        Desc Main
                                             Document    Page 25 of 115
CASE NAME:                         Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                              Payee                 Amount
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003086           Payroll Check                                        209.06
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003087           Payroll Check                                      1,060.42
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003088           Payroll Check                                        900.39
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003089           Payroll Check                                        851.23
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003090           Payroll Check                                        615.28
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003091           Payroll Check                                        382.45
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003092           Payroll Check                                        486.56
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003093           Payroll Check                                        614.41
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003094           Payroll Check                                        501.23
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003095           Payroll Check                                        519.13
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003096           Payroll Check                                      1,247.47
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003097           Payroll Check                                      1,570.10
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003098           Payroll Check                                        389.35
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003099           Payroll Check                                        149.61
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003100           Payroll Check                                      1,191.80
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003101           Payroll Check                                        563.35
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003102           Payroll Check                                      3,022.77
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003103           Payroll Check                                        104.64
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003104           Payroll Check                                        626.93
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003105           Payroll Check                                        600.57
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003106           Payroll Check                                        710.48
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003107           Payroll Check                                        844.14
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003108           Payroll Check                                         24.51
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003109           Payroll Check                                        334.46
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003110           Payroll Check                                        331.69
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003111           Payroll Check                                        986.24
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003112           Payroll Check                                        868.34
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003113           Payroll Check                                        174.85
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003114           Payroll Check                                      1,838.36
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003115           Payroll Check                                      1,796.74
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003116           Payroll Check                                        410.27
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003117           Payroll Check                                      2,397.47
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003118           Payroll Check                                        865.03
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003119           Payroll Check                                        757.32
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003120           Payroll Check                                        376.45
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003121           Payroll Check                                      1,075.65
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003122           Payroll Check                                      3,617.91
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003123           Payroll Check                                        225.52
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003124           Payroll Check                                        520.56
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003125           Payroll Check                                        664.40
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003126           Payroll Check                                        980.16
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003127           Payroll Check                                        899.07
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003128           Payroll Check                                      2,060.46
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003129           Payroll Check                                      1,730.44
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003130           Payroll Check                                        125.68
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003131           Payroll Check                                        279.70
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003132           Payroll Check                                        204.98
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003133           Payroll Check                                      1,618.25
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003134           Payroll Check                                      2,272.13
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003135           Payroll Check                                        128.77
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003136           Payroll Check                                        985.67
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003137           Payroll Check                                        198.26
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003138           Payroll Check                                        364.31
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003139           Payroll Check                                        989.41
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003140           Payroll Check                                      2,166.26
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003141           Payroll Check                                      1,393.79
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003142           Payroll Check                                      1,678.88
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003143           Payroll Check                                      2,038.26
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003144           Payroll Check                                        961.19
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003145           Payroll Check                                        562.10
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003146           Payroll Check                                        605.17
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003147           Payroll Check                                        822.41
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003148           Payroll Check                                        625.60
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003149           Payroll Check                                        635.02
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003150           Payroll Check                                        454.82
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003151           Payroll Check                                        473.39
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003152           Payroll Check                                        928.44
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003153           Payroll Check                                      2,818.48
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003154           Payroll Check                                        485.65
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003155           Payroll Check                                        333.10
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003156           Payroll Check                                        678.49
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003157           Payroll Check                                        256.61
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003158           Payroll Check                                      1,257.07
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003159           Payroll Check                                        954.21
Izard County Medical Center, LLC   FNB-5801              11/13/20        2003160           Payroll Check                                        256.60
Izard County Medical Center, LLC   FNB-5801              11/13/20        Debit             EFSDU                                                318.00
Izard County Medical Center, LLC   FNB-5801              11/13/20        Debit             Paylocity (payroll processing)                         1.50
Izard County Medical Center, LLC   FNB-5801              11/25/20        Debit             EFSDU                                                318.00
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003161           Payroll Check                                      1,261.40
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003162           Payroll Check                                      2,712.30
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003163           Payroll Check                                        697.52
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003164           Payroll Check                                        811.96
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003165           Payroll Check                                        889.38
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003166           Payroll Check                                      1,106.38
          Case 19-61608-grs           Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                             Desc Main
                                             Document    Page 26 of 115
CASE NAME:                         Americore Holdings, LLC, et al.                                                     Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                   Payee                 Amount
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003167           Payroll Check                             738.07
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003168           Payroll Check                             855.66
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003169           Payroll Check                             557.10
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003170           Payroll Check                             577.34
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003171           Payroll Check                             513.80
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003172           Payroll Check                             802.36
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003173           Payroll Check                             723.23
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003174           Payroll Check                             486.62
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003175           Payroll Check                             250.21
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003176           Payroll Check                             552.33
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003177           Payroll Check                             501.38
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003178           Payroll Check                             775.18
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003179           Payroll Check                             290.43
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003180           Payroll Check                             584.71
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003181           Payroll Check                             663.91
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003182           Payroll Check                           1,076.21
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003183           Payroll Check                             574.05
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003184           Payroll Check                           1,091.69
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003185           Payroll Check                             997.33
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003186           Payroll Check                             850.53
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003187           Payroll Check                             601.88
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003188           Payroll Check                             444.00
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003189           Payroll Check                             494.31
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003190           Payroll Check                             589.99
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003191           Payroll Check                             523.46
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003192           Payroll Check                             536.20
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003193           Payroll Check                           1,022.17
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003194           Payroll Check                           2,123.73
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003195           Payroll Check                             463.16
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003196           Payroll Check                           1,003.01
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003197           Payroll Check                             887.69
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003198           Payroll Check                           2,260.68
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003199           Payroll Check                             509.36
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003200           Payroll Check                             606.02
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003201           Payroll Check                             861.35
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003202           Payroll Check                               6.01
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003203           Payroll Check                             638.81
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003204           Payroll Check                             284.75
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003205           Payroll Check                             639.14
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003206           Payroll Check                             326.47
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003207           Payroll Check                             857.48
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003208           Payroll Check                             645.95
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003209           Payroll Check                           1,841.95
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003210           Payroll Check                           1,001.17
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003211           Payroll Check                             258.66
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003212           Payroll Check                           2,113.42
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003213           Payroll Check                             897.93
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003214           Payroll Check                             667.20
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003215           Payroll Check                             585.21
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003216           Payroll Check                             685.60
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003217           Payroll Check                           1,006.48
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003218           Payroll Check                           3,823.38
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003219           Payroll Check                             523.25
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003220           Payroll Check                           1,026.33
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003221           Payroll Check                             340.71
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003222           Payroll Check                             454.56
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003223           Payroll Check                             948.02
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003224           Payroll Check                           1,195.41
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003225           Payroll Check                           1,989.80
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003226           Payroll Check                           1,828.77
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003227           Payroll Check                             290.20
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003228           Payroll Check                             210.23
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003229           Payroll Check                             571.85
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003230           Payroll Check                             751.52
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003231           Payroll Check                           2,229.73
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003232           Payroll Check                           1,013.65
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003233           Payroll Check                             199.23
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003234           Payroll Check                             353.14
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003235           Payroll Check                           1,000.49
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003236           Payroll Check                           2,175.44
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003237           Payroll Check                           1,369.70
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003238           Payroll Check                           1,406.37
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003239           Payroll Check                           1,780.21
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003240           Payroll Check                           1,446.17
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003241           Payroll Check                           1,002.76
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003242           Payroll Check                             533.43
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003243           Payroll Check                             763.76
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003244           Payroll Check                             614.39
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003245           Payroll Check                             648.71
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003246           Payroll Check                             453.38
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003247           Payroll Check                             504.43
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003248           Payroll Check                             907.08
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003249           Payroll Check                           2,824.01
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003250           Payroll Check                             621.99
          Case 19-61608-grs           Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                            Desc Main
                                             Document    Page 27 of 115
CASE NAME:                         Americore Holdings, LLC, et al.                                                                         Disbursements

CASE NUMBER:                       19-61608-grs (Jointly Administered)

                                                                 CASH DISBURSEMENTS DETAIL

                   Entity               Bank ID                Date         Check Number                           Payee                             Amount
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003251           Payroll Check                                                  348.40
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003252           Payroll Check                                                  632.04
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003253           Payroll Check                                                   95.59
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003254           Payroll Check                                                1,158.01
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003255           Payroll Check                                                1,012.50
Izard County Medical Center, LLC   FNB-5801              11/25/20        2003256           Payroll Check                                                  224.18
Total - FNB-5801                                                                                                                                      188,552.83

Izard County Medical Center, LLC   FNB-5802              11/02/20        Debit             BANKCARD                                                            52.10
Izard County Medical Center, LLC   FNB-5802              11/02/20        Debit             MERCHANT SERVICE                                                    66.59
Izard County Medical Center, LLC   FNB-5802              11/03/20        Wire              Correct Care                                                    40,000.00
Izard County Medical Center, LLC   FNB-5802              11/03/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/03/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/03/20        Debit             MCKESSON MEDICAL SURGICAL                                        2,497.78
Izard County Medical Center, LLC   FNB-5802              11/03/20        Wire              STRATEQ HEALTH, INC                                             14,433.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        120557            3M HEALTH INFORMATIONS SYSTEM                                    4,602.26
Izard County Medical Center, LLC   FNB-5802              11/04/20        120558            Arkansas Dept of Health                                            260.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        120559            B&B SUPPLY STORES LLC                                               96.33
Izard County Medical Center, LLC   FNB-5802              11/04/20        120560            BAXTER REGIONAL LAB CULTURES                                     5,759.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        Wire              Calico Rock Med LLC                                             51,677.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        120561            CINTAS LOC#572                                                     174.58
Izard County Medical Center, LLC   FNB-5802              11/04/20        120562            ENTERGY                                                          8,051.98
Izard County Medical Center, LLC   FNB-5802              11/04/20        120563            Esutures.com                                                       837.98
Izard County Medical Center, LLC   FNB-5802              11/04/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        120564            Foster, Michelle                                                   250.98
Izard County Medical Center, LLC   FNB-5802              11/04/20        120565            FRANKS, CATHY                                                      137.98
Izard County Medical Center, LLC   FNB-5802              11/04/20        120566            FRANKS, RUSTY                                                       60.54
Izard County Medical Center, LLC   FNB-5802              11/04/20        120567            Hicks, Mary BSW                                                    100.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        120568            LANE, ROBERT MD                                                  3,517.50
Izard County Medical Center, LLC   FNB-5802              11/04/20        120569            MEDLINE INDUSTRIES, INC                                          2,203.78
Izard County Medical Center, LLC   FNB-5802              11/04/20        Debit             PAY PLUS                                                             0.37
Izard County Medical Center, LLC   FNB-5802              11/04/20        120570            SIEMENS HEALTHCARE DIAGNOSTICS                                   1,064.33
Izard County Medical Center, LLC   FNB-5802              11/04/20        120571            Southern Computer Warehouse                                        847.78
Izard County Medical Center, LLC   FNB-5802              11/04/20        120572            Staples                                                             60.24
Izard County Medical Center, LLC   FNB-5802              11/04/20        120573            STERIS CORP                                                        284.81
Izard County Medical Center, LLC   FNB-5802              11/04/20        120574            US Postal Service                                                  216.00
Izard County Medical Center, LLC   FNB-5802              11/04/20        120575            Whitney Beard                                                       59.40
Izard County Medical Center, LLC   FNB-5802              11/05/20        Debit             AMERISOURCE BERG                                                    32.70
Izard County Medical Center, LLC   FNB-5802              11/05/20        Debit             IRS                                                                878.89
Izard County Medical Center, LLC   FNB-5802              11/06/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/06/20        Wire              Triton HR                                                        5,576.97
Izard County Medical Center, LLC   FNB-5802              11/09/20        Debit             AMERISOURCE BERG                                                 2,000.00
Izard County Medical Center, LLC   FNB-5802              11/09/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/09/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/09/20        Wire              Novogradac & Company, LLP                                        8,000.00
Izard County Medical Center, LLC   FNB-5802              11/10/20        Wire              Correct Care                                                    20,000.00
Izard County Medical Center, LLC   FNB-5802              11/10/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/10/20        Debit             First National Bank of Izard County                                 15.00
Izard County Medical Center, LLC   FNB-5802              11/10/20        Wire              McKesson Corp                                                    4,132.95
Izard County Medical Center, LLC   FNB-5802              11/10/20        Wire              Siemens                                                          1,235.19
Izard County Medical Center, LLC   FNB-5802              11/11/20        Debit             AK SITW                                                         22,144.56
Izard County Medical Center, LLC   FNB-5802              11/11/20        120576            AMERICAN PAPER & TWINE                                             323.60
Izard County Medical Center, LLC   FNB-5802              11/11/20        120577            AMERICAN WELDING GAS                                             1,563.95
Izard County Medical Center, LLC   FNB-5802              11/11/20        120577            AMERICAN WELDING GAS                                               141.30
Izard County Medical Center, LLC   FNB-5802              11/11/20        120578            ANTHONY ANSTON, DO, PLLC                                           450.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        120579            BAXTER REGIONAL LAB CULTURES                                     3,114.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        120580            BIG BRANCH                                                         141.70
Izard County Medical Center, LLC   FNB-5802              11/11/20        120581            BLACK HILLS ENERGY                                                 272.31
Izard County Medical Center, LLC   FNB-5802              11/11/20        120582            CITY OF CALICO ROCK                                                128.88
Izard County Medical Center, LLC   FNB-5802              11/11/20        120583            DEAN DORTON ALLEN FORD, PLLC                                     1,650.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        120584            EMERGENCE TELERADIOLOGY                                          3,931.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        120585            Ferguson, Katherine, RD, LD                                        350.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        120586            FORT SMITH MEDICAL & JANITORIAL SUPPLY INC                         844.28
Izard County Medical Center, LLC   FNB-5802              11/11/20        120587            GE HEALTHCARE                                                       60.22
Izard County Medical Center, LLC   FNB-5802              11/11/20        120588            GREAT AMERICA FINANCIAL SERVICES                                   837.99
Izard County Medical Center, LLC   FNB-5802              11/11/20        120589            Hicks, Mary BSW                                                    100.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        Debit             IRS                                                              5,297.14
Izard County Medical Center, LLC   FNB-5802              11/11/20        120590            MEDLINE INDUSTRIES, INC                                          3,147.39
Izard County Medical Center, LLC   FNB-5802              11/11/20        120591            MIKE DEMASS, INC.                                                1,762.38
Izard County Medical Center, LLC   FNB-5802              11/11/20        120592            PEM Filings                                                         43.39
Izard County Medical Center, LLC   FNB-5802              11/11/20        120593            SHARED MEDICAL SERVICES, INC                                     2,625.00
Izard County Medical Center, LLC   FNB-5802              11/11/20        120594            Southern Computer Warehouse                                      1,345.15
Izard County Medical Center, LLC   FNB-5802              11/11/20        120595            SpectraCorp                                                         86.78
Izard County Medical Center, LLC   FNB-5802              11/11/20        120596            VERIZON WIRELESS                                                 1,517.32
Izard County Medical Center, LLC   FNB-5802              11/11/20        120597            VSC Fire and Security                                            1,746.00
Izard County Medical Center, LLC   FNB-5802              11/12/20        Debit             AMERISOURCE BERG                                                   387.46
Izard County Medical Center, LLC   FNB-5802              11/12/20        Cashier's check   Arkansas Department of Health                                      150.00
Izard County Medical Center, LLC   FNB-5802              11/12/20        Cashier's check   ARKANSAS HOSPITAL ASSOCIATION                                      150.00
Izard County Medical Center, LLC   FNB-5802              11/12/20        Debit             First National Bank of Izard County                                  5.00
Izard County Medical Center, LLC   FNB-5802              11/12/20        Debit             First National Bank of Izard County                                  5.00
Izard County Medical Center, LLC   FNB-5802              11/12/20        Debit             First National Bank of Izard County                                  5.00
Izard County Medical Center, LLC   FNB-5802              11/12/20        Cashier's check   NCA Biomedical                                                     313.50
Izard County Medical Center, LLC   FNB-5802              11/13/20        Debit             PAY PLUS                                                             0.38
Izard County Medical Center, LLC   FNB-5802              11/16/20        Wire              Arthur J. Gallagher Risk Management Services, Inc.               5,980.80
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                           Desc Main
                                                 Document    Page 28 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                                   Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                   Entity                   Bank ID                Date         Check Number                              Payee                    Amount
Izard County Medical Center, LLC       FNB-5802              11/16/20        Debit             First National Bank of Izard County                       15.00
Izard County Medical Center, LLC       FNB-5802              11/16/20        Debit             Matrix Trust Company                                     873.19
Izard County Medical Center, LLC       FNB-5802              11/17/20        Debit             AMERISOURCE BERG                                       3,000.00
Izard County Medical Center, LLC       FNB-5802              11/17/20        Wire              Correct Care                                          20,000.00
Izard County Medical Center, LLC       FNB-5802              11/17/20        Debit             First National Bank of Izard County                       15.00
Izard County Medical Center, LLC       FNB-5802              11/17/20        Debit             First National Bank of Izard County                       15.00
Izard County Medical Center, LLC       FNB-5802              11/17/20        Debit             First National Bank of Izard County                        5.00
Izard County Medical Center, LLC       FNB-5802              11/17/20        Cashier's check   Harps                                                    500.00
Izard County Medical Center, LLC       FNB-5802              11/17/20        Debit             MCKESSON MEDICAL SURGICAL                                100.04
Izard County Medical Center, LLC       FNB-5802              11/18/20        120598            ABILITY NETWORK INC                                       58.08
Izard County Medical Center, LLC       FNB-5802              11/18/20        120599            AMERICAN PAPER & TWINE                                   503.43
Izard County Medical Center, LLC       FNB-5802              11/18/20        120600            American Proficiency Institute                         4,784.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120601            AMERICAN RED CROSS                                     2,108.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120602            AMERICAN WELDING GAS                                   1,355.28
Izard County Medical Center, LLC       FNB-5802              11/18/20        120603            Bale Company                                             187.20
Izard County Medical Center, LLC       FNB-5802              11/18/20        120604            BATESVILLE TYPEWRITER CO., INC                         2,861.10
Izard County Medical Center, LLC       FNB-5802              11/18/20        120605            BAXTER REGIONAL LAB CULTURES                           3,787.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120606            BIOMEDICAL SERVICES LLC                                1,254.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120607            CENTURYLINK                                            1,423.71
Izard County Medical Center, LLC       FNB-5802              11/18/20        120608            CINTAS LOC#572                                           174.58
Izard County Medical Center, LLC       FNB-5802              11/18/20        120609            CLEANER SOLUTIONS                                        150.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120610            ENTERGY                                                8,225.88
Izard County Medical Center, LLC       FNB-5802              11/18/20        Debit             First National Bank of Izard County                       10.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120611            GE HEALTHCARE                                            187.70
Izard County Medical Center, LLC       FNB-5802              11/18/20        120612            Hicks, Mary BSW                                           50.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        Debit             IRS                                                   24,154.74
Izard County Medical Center, LLC       FNB-5802              11/18/20        120613            LANE, ROBERT MD                                        1,930.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120614            MEDICAL WASTE SERVICES                                    15.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120615            MEDLINE INDUSTRIES, INC                                1,776.74
Izard County Medical Center, LLC       FNB-5802              11/18/20        120616            METHVIN SANITATION INC                                   435.30
Izard County Medical Center, LLC       FNB-5802              11/18/20        Debit             PAY PLUS                                                   6.28
Izard County Medical Center, LLC       FNB-5802              11/18/20        120617            PERFORMANCE HEALTH SUPPLY                                 37.31
Izard County Medical Center, LLC       FNB-5802              11/18/20        120618            Press Ganey Associates                                    94.76
Izard County Medical Center, LLC       FNB-5802              11/18/20        120619            SHARED MEDICAL SERVICES, INC                           3,375.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120620            Southern Computer Warehouse                            4,299.03
Izard County Medical Center, LLC       FNB-5802              11/18/20        120621            UNUM                                                   1,245.16
Izard County Medical Center, LLC       FNB-5802              11/18/20        120622            WAYSTAR                                                1,215.90
Izard County Medical Center, LLC       FNB-5802              11/18/20        120623            WHITE RIVER CURRENT                                       50.00
Izard County Medical Center, LLC       FNB-5802              11/18/20        120624            WILDHAGEN, ERIC                                          278.63
Izard County Medical Center, LLC       FNB-5802              11/18/20        120625            YELCOT                                                   222.64
Izard County Medical Center, LLC       FNB-5802              11/23/20        Debit             AMERISOURCE BERG                                         329.14
Izard County Medical Center, LLC       FNB-5802              11/24/20        Wire              Correct Care                                          20,000.00
Izard County Medical Center, LLC       FNB-5802              11/24/20        Debit             First National Bank of Izard County                       15.00
Izard County Medical Center, LLC       FNB-5802              11/24/20        Debit             MCKESSON MEDICAL SURGICAL                              1,047.64
Izard County Medical Center, LLC       FNB-5802              11/27/20        Debit             PAY PLUS                                                  56.83
Izard County Medical Center, LLC       FNB-5802              11/30/20        Wire              Calico Rock Med LLC                                   51,677.00
Izard County Medical Center, LLC       FNB-5802              11/30/20        Debit             First National Bank of Izard County                       15.00
Izard County Medical Center, LLC       FNB-5802              11/30/20        Debit             IRS                                                   23,171.08
Izard County Medical Center, LLC       FNB-5802              11/30/20        Debit             Matrix Trust Company                                     873.19
Total - FNB-5802                                                                                                                                    427,875.05

Izard County Medical Center, LLC       EWB-6506              11/17/20        Debit             East West Bank                                                56.75
Total - EWB-6506                                                                                                                                             56.75

St. Alexius Hospital Corporation # 1   BOA-7479              11/02/20        Debit             Bankcard Discount Fee                                      1,624.42
St. Alexius Hospital Corporation # 1   BOA-7479              11/16/20        Debit             Bank of America, NA                                          905.65
St. Alexius Hospital Corporation # 1   BOA-7479              11/18/20        Debit             Bank of America, NA                                            2.00
St. Alexius Hospital Corporation # 1   BOA-7479              11/23/20        Debit             Bank of America, NA                                            2.00
Total - BOA-7479                                                                                                                                          2,534.07

St. Alexius Hospital Corporation # 1   BOA-7592              11/02/20        Debit             Bank of America, NA                                           19.95
Total - BOA-7592                                                                                                                                             19.95

St. Alexius Hospital Corporation # 1   CNB-6605              11/16/20        Debit             City National Bank                                          474.99
Total - CNB-6621                                                                                                                                           474.99

St. Alexius Hospital Corporation # 1   CNB-6621              11/13/20        Debit             City National Bank                                          331.54
Total - CNB-6621                                                                                                                                           331.54

St. Alexius Hospital Corporation # 1   CNB-6650              11/16/20        Debit             City National Bank                                          457.33
Total - CNB-6621                                                                                                                                           457.33

St. Alexius Hospital Corporation # 1   EWB-6184              11/02/20        Credit            East West Bank bank fee reversal                             (73.02)
Total - EWB-6184                                                                                                                                            (73.02)

St. Alexius Hospital Corporation # 1   EWB-6359              11/02/20        Credit            East West Bank                                                 7.58
Total - EWB-6359                                                                                                                                              7.58

St. Alexius Hospital Corporation # 1   USB-0141              11/16/20        700217            ATI Nursing Education                                     40,526.80
St. Alexius Hospital Corporation # 1   USB-0141              11/23/20        700023-VOID       Presort Inc                                                 (482.30)
Total - USB-0141                                                                                                                                         40,044.50

St. Alexius Hospital Corporation # 1   USB-6860              11/04/20        202860            Astrea Solutions                                           5,000.00
Total - UBS-6860                                                                                                                                          5,000.00
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                     Desc Main
                                                 Document    Page 29 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                             Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                    Entity                   Bank ID               Date         Check Number                           Payee                 Amount

St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202798            Mercy Pharmacy Medical                               8,969.00
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202799            Ability Network, Inc                                 2,479.64
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202802            Ameren Missouri                                        153.47
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202803            Ameren Missouri                                        166.72
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202804            Ameren Missouri                                         72.88
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202805            Ameren Missouri                                     26,085.32
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202806            Ameren Missouri                                        160.28
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202807            Ameren Missouri                                         24.14
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202808            Ameren Missouri                                         98.77
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202809            Ameren Missouri                                         57.90
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202810            Ameren Missouri                                        197.48
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202811            Ameren Missouri                                        132.07
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202818            Mckesson Corp                                       12,183.35
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202820            Philadelphia Insurance                               2,115.00
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202822            Republic Services                                      708.03
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202829            Sysco                                                  747.21
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202830            Waste Management                                       111.73
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202832            Abbott Laboratories                                    999.17
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202833            ACC Business                                         1,979.00
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202834            American Boiler & Mechanical                        10,748.54
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202836            AT&T                                                32,386.40
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202841            Faultless                                            2,792.52
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202842            Faultless                                            1,086.77
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202843            GFI Digital                                          1,137.41
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202844            Gibbs Technology                                     6,051.20
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202846            Immucor Inc                                          1,018.70
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202849            Kardell Plumbing                                       307.00
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202850            Medtronic                                            1,591.59
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202852            MSD                                                  8,490.84
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202853            Stryker Orthepaedics                                   114.70
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202854            Stryker Orthepaedics                                 1,720.95
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202855            Thyssenkrupp                                         1,012.00
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202857            Baker Company                                          467.50
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        202858            Surgical Direct                                      2,686.59
St. Alexius Hospital Corporation # 1   USB-6886              11/02/20        Debit             Office of the US Trustee                            17,682.64
St. Alexius Hospital Corporation # 1   USB-6886              11/04/20        202859            A Big Difference                                       548.40
St. Alexius Hospital Corporation # 1   USB-6886              11/04/20        202928            Sysco                                                5,248.10
St. Alexius Hospital Corporation # 1   USB-6886              11/04/20        Debit             Integra Lifesciences                                 6,880.40
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202817            Netsmart Technologies                                4,480.00
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202838            Central Paper Stock                                      5.00
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202861            Alban Scientific                                       619.08
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202862            Allied Benefits                                     34,222.26
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202863            AmerisourceBergen                                   13,022.65
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202864            Aya Healthcare Inc                                  34,095.63
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202865            Brossett Corp                                       10,800.00
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202866            Fisher Scientific                                    4,168.49
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202867            Medtronic                                            5,262.88
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202868            Royal Papers Inc                                     1,231.36
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202869            Specialists in Anesthesia PC                        20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202870            Staples                                              4,801.85
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202871            Talbot Group                                         6,300.00
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202872            Western Healthcare                                  41,100.00
St. Alexius Hospital Corporation # 1   USB-6886              11/06/20        202971            Sysco                                                2,903.96
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202873            Cyracom                                                 17.82
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202874            Iron Mountain                                          860.79
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202875            LabCorp                                              9,177.55
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202876            Mckesson Medical                                    49,132.34
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202877            Spire                                                   90.63
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202878            Spire                                                  182.76
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202879            Spire                                                   86.76
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202880            Spire                                                   96.79
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202881            Spire                                                   75.92
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202882            Spire                                                  118.41
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202883            Waste Management                                     1,808.40
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202884            Waste Management                                       106.50
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202885            Stryker Orthepaedics                                 5,509.21
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202886            Abbott Laboratories                                  1,095.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202887            Airgas                                               2,492.76
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202888            Allosource                                           1,330.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202889            American Boiler & Mechanical                           217.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202890            Aramark                                                409.73
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202891            Bemes                                                2,136.02
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202892            Brentano, Gregory                                   21,980.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202893            Chemtron                                             1,048.46
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202894            CLST LLC                                                99.95
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202895            DAHLEM                                               1,540.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202896            Destafane, Rick                                        250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202897            Executive Business Solutions                         2,416.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202898            Faultless                                            2,934.77
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202899            Faultless                                            1,034.19
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202900            Fogt, Steve                                            250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202901            Gao, Shawn MD                                          500.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202902            Goel, Anoj                                             250.00
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                         Desc Main
                                                 Document    Page 30 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                                 Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date          Check Number                              Payee                 Amount
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202903             Hub International Midwest                              500.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202904             IBM                                                  2,724.56
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202905             Kamat, Sanjeev                                         250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202906             Kardell Plumbing                                     2,739.48
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202907             James, Kelly MD                                        250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202908             Kraeger, Russell MD                                    250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202909             Matheson Tri-Gas                                     3,799.36
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202910             Merry X-Ray                                          1,642.78
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202911             Ortho-Clinical Diagnostics                             392.86
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202912             Philips Healthcare                                   1,671.86
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202913             Proshred Security                                      255.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202914             Quatrex Corp                                           625.53
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202915             RC Health Services                                   1,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202916             Rosenberg, Zev                                         250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202917             Ryan, Donald                                           635.70
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202918             Schmid, Craig                                          250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202919             Stryker Endoscopy                                        5.40
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202920             Syed, Junaid MD                                        250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202921             Tauk, Nabil Hanna MD                                   250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202922             Touchtone                                              741.82
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202923             We Are Novella                                      19,177.38
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202924             Werfen USA                                           1,750.65
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202925             Wilkes, Delilah                                      2,730.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202926             Sysco                                                  518.92
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202929             Stryker Orthepaedics                                 6,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202930             Surgical Direct                                      3,518.16
St. Alexius Hospital Corporation # 1   USB-6886              11/09/20        202931             Wilkes, Delilah                                      5,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202934             Boelter Companies Inc                               88,961.20
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202938             Fisher Scientific                                    6,548.51
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202939             Fisher Scientific                                    7,840.76
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202940             Fisher Scientific                                    5,445.20
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202942             Mckesson Corp                                       20,591.14
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202946             Stryker Sales Corp                                  26,135.38
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202953             Fire Door Solutions                                 15,898.09
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        203008             Alco Sales & Services Co                            15,225.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202935a            CDW                                                  2,327.66
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202935b            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202935c            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202935d            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202935e            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202937a            CDW                                                 15,930.51
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202937b            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202937c            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202937d            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202937e            CDW                                                 25,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202943a            Mckesson Corp                                       21,547.66
St. Alexius Hospital Corporation # 1   USB-6886              11/10/20        202943b            Mckesson Corp                                       21,547.66
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202933             Biomed LLC                                         478,994.49
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202941             Hill-Rom Company Inc                                10,846.79
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202944             Medical Positionin Inc                               6,884.73
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202936a            CDW                                                 24,489.26
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202936b            CDW                                                 24,489.26
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202945a            Stryker Endoscopy                                    8,595.94
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202945b            Stryker Endoscopy                                   10,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/12/20        202945c            Stryker Endoscopy                                   10,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202947             Alban Scientific                                    11,629.65
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202948             Allied Benefits                                     85,132.44
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202949             AmerisourceBergen                                   33,495.53
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202950             Aya Healthcare Inc                                  43,694.75
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202951             CDW                                                  2,892.48
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202952             Change Healthcare                                    8,386.05
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202954             Fisher Scientific                                    7,247.88
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202955             J2 Medical Supply                                   29,868.40
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202956             Ortho-Clinical Diagnostics                          14,776.40
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202957             The Kings Midwest Division LLC                      11,260.49
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202958             Arthur J Gallagher RMS Inc                          77,395.05
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202961             Specialists in Anesthesia PC                        20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202962             Staples                                              2,421.51
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        202963             Western Healthcare                                  39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203009             Jaken Medical Inc                                   11,800.00
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203010             Mindray DS USA, Inc                                321,606.00
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203011             Mindray DS USA, Inc                              1,010,905.43
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203012             Norix Group Inc                                     38,701.13
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203013             Philips Healthcare                                  59,903.68
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203016             Abbott Diagnostics                                  38,200.00
St. Alexius Hospital Corporation # 1   USB-6886              11/13/20        203018             Sysco                                                8,952.02
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        271                US Bank                                              5,831.23
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202959             McBee                                                4,240.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202960             Netsmart Technologies                               46,304.30
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202964             Stryker Spine                                        6,920.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202965             Stryker Spine                                        7,820.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202970             Spire                                               11,881.85
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202973             Allosource                                           2,020.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202974             Aramark                                                289.73
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                        Desc Main
                                                 Document    Page 31 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                              Payee                 Amount
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202975            AT&T                                                  726.28
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202976            Atlantic Personnel                                  1,307.59
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202977            BMX-Ray                                               700.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202978            Executive Business Solutions                        2,560.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202979            Ergo Midwest                                          795.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202980            Faultless                                           1,126.90
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202981            Daly, Gregory                                     123,294.51
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202982            Daly, Gregory                                      96,978.38
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202983            Healthlink                                            154.10
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202984            Integrated Services Facility                        1,528.50
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202985            JobTarget                                           1,250.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202986            Just Medical Store                                  1,575.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202987            3M Health Information Systems                       1,335.92
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202988            Medtronic                                              18.37
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202989            Missouri Department of Revenue                      1,441.02
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202990            Missouri Department of Revenue                        202.56
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202991            Missouri Department of Revenue                      1,271.01
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202992            Missouri Department of Revenue                        148.02
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202993            Missouri Department of Revenue                        119.34
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202994            NI Satellite                                          167.50
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202995            Ohlin Sales                                           365.87
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202996            Ralph, Michael MD                                   5,254.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202997            Rejis Commission                                       22.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202998            Ryan, Donald                                          635.70
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202999            Stryker Orthepaedics                               (7,053.95)
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        202999            Stryker Orthepaedics                                7,053.95
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203000            Sucharski, Angela                                     124.54
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203001            Topps Paving & Sealing                             13,311.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203002            WCP Laboratories Inc                                1,900.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203003            We Are Novella                                        391.56
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203004            Werfen USA                                            157.78
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203005            Wilkes, Delilah                                     2,700.00
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203006            Verizon                                             1,108.16
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203007            Zimmer US Inc                                         339.40
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203014            Advis                                               9,547.90
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        203015            Batteries Plus Bulbs                                  226.82
St. Alexius Hospital Corporation # 1   USB-6886              11/16/20        Debit             Arthur J Gallagher RMS Inc                            245.32
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        202966            Agiliti Health                                      2,381.71
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        202967            American Red Cross                                  1,023.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        202968            Mckesson Medical                                    8,824.92
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        202969            American Water                                        124.93
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        202972            Sysco                                                 199.86
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203017            Advanced Sterilization Products                   120,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203143            Steris Corporation                                139,174.79
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203144            Medtronic                                         136,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203145            Futura Mobility LLC                                56,602.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203146            Linet Americas Inc                                963,901.22
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203147            Ortho-Clinical Diagnostics                         36,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203148            Ortho-Clinical Diagnostics                         84,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203149            Ortho-Clinical Diagnostics                         50,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203150            Ortho-Clinical Diagnostics                         50,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203152            St Louis Communications Inc                       331,322.75
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203153            St Louis Communications Inc                        54,253.11
St. Alexius Hospital Corporation # 1   USB-6886              11/17/20        203154            St Louis Communications Inc                         1,400.00
St. Alexius Hospital Corporation # 1   USB-6886              11/18/20        203030            Allied Benefits                                    55,827.38
St. Alexius Hospital Corporation # 1   USB-6886              11/18/20        203151            Service Express Inc                                61,683.74
St. Alexius Hospital Corporation # 1   USB-6886              11/19/20        203019            Sysco                                               6,148.68
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203028            Abbott Diagnostics                                  1,523.01
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203029            Alban Scientific                                   14,363.03
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203031            Allied Benefits                                    34,412.91
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203032            AmerisourceBergen                                  33,166.73
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203033            Aya Healthcare Inc                                 54,519.39
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203034            Brossett Corp                                       7,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203035            Fisher Scientific                                   4,621.53
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203036            Immucor Inc                                         1,018.70
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203037            Integra Lifesciences                               10,320.60
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203038            Royal Papers Inc                                    3,827.18
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203039            Specialists in Anesthesia PC                       20,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203040            Staples                                             1,506.43
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203041            Thyssenkrupp                                        1,147.50
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        203042            Western Healthcare                                 39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/20/20        Wire              Sysco                                               2,803.82
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203020            Stryker Spine                                       7,820.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203021            Stryker Spine                                       8,820.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203022            Ameren Missouri                                       225.27
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203023            Ameren Missouri                                    14,018.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203024            First Insurance Funding                            19,344.05
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203025            Mckesson Corp                                      29,752.23
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203026            Philadelphia Insurance                              2,115.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203027            Sysco                                                 124.32
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203043            Angiodynamics                                       1,705.60
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203044            Aramark                                               919.12
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203045            AT&T                                                1,078.92
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203046            Brentano, Gregory                                   1,980.00
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                            Desc Main
                                                 Document    Page 32 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                                    Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                              Payee                     Amount
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203047            Central Paper Stock                                          5.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203048            Collector of Revenue                                    17,310.72
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203049            Total Rental Care                                        7,386.68
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203050            Executive Business Solutions                             2,560.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203051            Elliot Data Systems                                        331.62
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203052            Faultless                                                2,664.34
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203053            Faultless                                                   65.47
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203054            Getinge USA                                              3,480.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203055            Iridex Corporation                                       3,323.49
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203056            Medic Onc                                                6,526.12
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203057            Midwest Repair Service                                     124.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203058            Mobile Instrument                                        4,338.59
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203059            MSD                                                      1,664.24
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203060            Occupational Health                                        190.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203061            Premier Global Services                                     26.62
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203062            Reimbursement Specialists, Inc                           6,014.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203063            Rich's Automotive & Truck Repair Inc                       508.38
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203064            Ryan, Donald                                               635.70
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203065            Smith, Dwight                                               85.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203066            Sprint                                                     368.01
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203067            Stericycle                                               3,785.45
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203068            Sysco                                                      342.10
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203069            TM Safety Supplies                                       8,278.68
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203070            Wilkes, Delilah                                          2,850.00
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203071            Woodard Cleaning & Restoration                          12,092.71
St. Alexius Hospital Corporation # 1   USB-6886              11/23/20        203072            World Point                                              3,294.65
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             Siemens Healthcare Diagnostics                           1,369.98
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             Stryker Sales Corp                                       2,355.58
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                            5,567.52
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             Steris Corporation                                      11,294.48
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                      14,881.80
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                           32,500.00
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                           33,505.98
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                           35,760.00
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                      36,757.20
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                           41,226.00
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                      45,145.80
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                           45,915.18
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                           88,375.00
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                      90,727.80
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                     119,922.60
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             GE Healthcare                                          129,998.75
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                     149,385.60
St. Alexius Hospital Corporation # 1   USB-6886              11/24/20        Debit             B R & Sons Company                                     316,267.80
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203074            Sysco                                                    4,121.85
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203078            Integrated Services Facility                            28,613.00
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203079            Integrated Services Facility                               974.80
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203081            Integrated Services Facility                               452.25
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203082            Integrated Services Facility                             1,960.00
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203083            Integrated Services Facility                               390.50
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        203142            ARJO Inc                                                 9,112.50
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        Debit             Norix Group Inc                                          3,328.05
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        Debit             Advanced Sterilization Products                         11,743.82
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        Debit             B R & Sons Company                                     105,138.60
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        Debit             ARJO Inc                                               139,835.07
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        Debit             B R & Sons Company                                     149,803.80
St. Alexius Hospital Corporation # 1   USB-6886              11/25/20        Debit             B R & Sons Company                                     227,868.00
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203073            Stryker Orthopaedics                                     4,187.24
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203076            Allied Benefits                                         97,555.58
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203077            AmerisourceBergen                                       16,042.82
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203080            Integrated Services Facility                             6,105.19
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203084            Matheson Tri-Gas                                         5,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203085            Western Healthcare                                      39,000.00
St. Alexius Hospital Corporation # 1   USB-6886              11/27/20        203101            Sysco                                                    3,733.82
St. Alexius Hospital Corporation # 1   USB-6886              11/30/20        203097            Coloplast Corp                                           9,556.00
                                                                                                                                                    8,394,492.04

St. Alexius Hospital Corporation # 1   USB-6878              11/02/20        24613             Payroll Check                                              89.32
St. Alexius Hospital Corporation # 1   USB-6878              11/02/20        24616             Payroll Check                                             496.15
St. Alexius Hospital Corporation # 1   USB-6878              11/02/20        24617             Payroll Check                                             123.71
St. Alexius Hospital Corporation # 1   USB-6878              11/02/20        100937            Unum / Provident                                          926.85
St. Alexius Hospital Corporation # 1   USB-6878              11/02/20        Debit             John Hancock 401K                                      28,478.50
St. Alexius Hospital Corporation # 1   USB-6878              11/02/20        Debit             MO Revenue Tax                                         23,778.50
St. Alexius Hospital Corporation # 1   USB-6878              11/03/20        24611             Payroll Check                                             267.92
St. Alexius Hospital Corporation # 1   USB-6878              11/03/20        100624            Payroll Check                                             198.38
St. Alexius Hospital Corporation # 1   USB-6878              11/03/20        100939            Payroll Check                                           4,909.11
St. Alexius Hospital Corporation # 1   USB-6878              11/03/20        100978            Wage Works                                              1,268.73
St. Alexius Hospital Corporation # 1   USB-6878              11/03/20        Debit             IRS                                                   388,217.80
St. Alexius Hospital Corporation # 1   USB-6878              11/03/20        Debit             MO Revenue Tax                                         55,082.50
St. Alexius Hospital Corporation # 1   USB-6878              11/04/20        Debit             Paylocity                                             446,374.29
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24622             Payroll Check                                             563.48
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24623             Payroll Check                                             784.38
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24624             Payroll Check                                              20.77
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24625             Payroll Check                                             867.43
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                 Desc Main
                                                 Document    Page 33 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                         Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                       Payee                 Amount
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24627             Payroll Check                                2,367.81
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24629             Payroll Check                                  718.40
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24630             Payroll Check                                  705.90
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24631             Payroll Check                                3,467.48
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24632             Payroll Check                                  679.49
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24633             Payroll Check                                  919.63
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24640             Payroll Check                                  255.40
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24644             Payroll Check                                1,524.58
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24645             Payroll Check                                   49.95
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24648             Payroll Check                                1,172.01
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24649             Payroll Check                                   38.61
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24653             Payroll Check                                  725.10
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24654             Payroll Check                                1,281.62
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24658             Payroll Check                                1,047.80
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24663             Payroll Check                                  665.19
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24665             Payroll Check                                  430.75
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24673             Payroll Check                                1,103.44
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24676             Payroll Check                                1,357.32
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24677             Payroll Check                                1,242.43
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24680             Payroll Check                                1,038.13
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24681             Payroll Check                                2,066.71
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24684             Payroll Check                                1,215.40
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        100947            Payroll Check                                  518.74
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24634             Payroll Check                                  782.62
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24652             Payroll Check                                  371.74
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24655             Payroll Check                                  391.88
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24659             Payroll Check                                  966.48
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24660             Payroll Check                                1,114.85
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24661             Payroll Check                                  821.98
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24664             Payroll Check                                  251.25
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24666             Payroll Check                                  625.08
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24667             Payroll Check                                  569.56
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24669             Payroll Check                                1,122.10
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24670             Payroll Check                                  338.12
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24671             Payroll Check                                  644.85
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24675             Payroll Check                                  591.46
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24678             Payroll Check                                4,857.63
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24641             Payroll Check                                  199.85
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24642             Payroll Check                                  580.33
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24647             Payroll Check                                1,594.75
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24668             Payroll Check                                1,138.16
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24621             Payroll Check                                   62.36
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24635             Payroll Check                                  907.60
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24646             Payroll Check                                  182.66
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24619             Payroll Check                                  299.28
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24636             Payroll Check                                1,160.74
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24662             Payroll Check                                  690.79
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24628             Payroll Check                                2,105.82
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24657             Payroll Check                                  119.03
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24672             Payroll Check                                  871.12
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24626             Payroll Check                                1,057.75
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24638             Payroll Check                                1,849.35
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24643             Payroll Check                                  321.00
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24679             Payroll Check                                1,377.16
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24682             Payroll Check                                   12.87
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24683             Payroll Check                                  106.82
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24650             Payroll Check                                2,226.06
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24620             Payroll Check                                1,674.89
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24637             Payroll Check                                  135.22
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24639             Payroll Check                                  103.52
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24651             Payroll Check                                  120.52
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24656             Payroll Check                                  360.86
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24674             Payroll Check                                   74.43
St. Alexius Hospital Corporation # 1   USB-6878              11/06/20        24685             Payroll Check                                  124.24
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24429             Payroll Check                                   98.34
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24687             Payroll Check                                  110.00
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24688             Payroll Check                                  540.46
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24689             Payroll Check                                   95.08
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24690             Payroll Check                                  135.31
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24691             Payroll Check                                  267.92
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24694             Payroll Check                                  138.46
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        24696             Payroll Check                                  496.15
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        100946            Payroll Check                                  539.00
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        Debit             IRS                                        164,241.90
St. Alexius Hospital Corporation # 1   USB-6878              11/09/20        Debit             MO Revenue Tax                              23,495.50
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24693             Payroll Check                                  101.63
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24697             Payroll Check                                   88.16
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100944            Payroll Check                                  925.62
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100979            Wage Works                                     805.83
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        Debit             John Hancock 401K                           27,864.89
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24698             Payroll Check                                   84.78
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100941            Daly, Gregory                               13,175.33
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100942            Daly, Gregory                                7,102.12
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100949            Unum / Provident                            13,546.41
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                        Desc Main
                                                 Document    Page 34 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                                Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                              Payee                 Amount
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100943            Payroll Check                                         332.24
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100959            Payroll Check                                       5,299.90
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24692             Payroll Check                                          92.57
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100956            United Way                                             46.00
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100945            Payroll Check                                         129.74
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100955            FMLA Source                                         4,874.10
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100957            Daly, Gregory                                      25,826.80
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100958            Daly, Gregory                                      13,518.04
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24524             10/9/2020 - Issued payroll                            109.26
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24686             Payroll Check                                           8.27
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24695             Payroll Check                                          97.37
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        100954            Caring & Sharing                                      114.00
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24242             8/28/2020 - Issued payroll                            139.39
St. Alexius Hospital Corporation # 1   USB-6878              11/10/20        24612             10/23/2020 - Issued payroll                            81.89
St. Alexius Hospital Corporation # 1   USB-6878              11/13/20        100960            Payroll Check                                       4,856.19
St. Alexius Hospital Corporation # 1   USB-6878              11/17/20        100975            Wage Works                                            684.04
St. Alexius Hospital Corporation # 1   USB-6878              11/17/20        100965            Payroll Check                                         304.24
St. Alexius Hospital Corporation # 1   USB-6878              11/17/20        100962            Payroll Check                                       1,134.87
St. Alexius Hospital Corporation # 1   USB-6878              11/17/20        100964            Payroll Check                                         880.00
St. Alexius Hospital Corporation # 1   USB-6878              11/17/20        100963            Payroll Check                                         104.00
St. Alexius Hospital Corporation # 1   USB-6878              11/19/20        Debit             Paylocity (payroll)                               448,001.78
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24701             Payroll Check                                         716.12
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24702             Payroll Check                                          37.64
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24704             Payroll Check                                       1,951.67
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24705             Payroll Check                                         810.64
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24708             Payroll Check                                       1,422.86
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24711             Payroll Check                                         792.24
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24712             Payroll Check                                         729.75
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24713             Payroll Check                                       3,089.61
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24714             Payroll Check                                         152.60
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24716             Payroll Check                                         973.02
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24717             Payroll Check                                         778.54
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24727             Payroll Check                                       1,677.83
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24728             Payroll Check                                          76.87
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24729             Payroll Check                                       1,430.29
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24730             Payroll Check                                       1,215.82
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24734             Payroll Check                                         755.45
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24735             Payroll Check                                       1,094.83
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24740             Payroll Check                                          68.79
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24742             Payroll Check                                       1,185.90
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24745             Payroll Check                                         739.79
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24757             Payroll Check                                       1,242.43
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        100961            Payroll Check                                         333.74
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        100974            Paylocity (payroll processing)                      9,261.75
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24703             Payroll Check                                         718.03
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24723             Payroll Check                                       1,078.01
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24725             Payroll Check                                         174.33
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24726             Payroll Check                                         297.44
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24736             Payroll Check                                         496.24
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24743             Payroll Check                                       1,198.51
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24746             Payroll Check                                       1,019.12
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24748             Payroll Check                                         577.24
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24749             Payroll Check                                         384.01
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24751             Payroll Check                                       1,122.11
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24752             Payroll Check                                         406.68
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24753             Payroll Check                                         644.85
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24755             Payroll Check                                         534.68
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24759             Payroll Check                                       1,187.04
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24760             Payroll Check                                         798.87
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24761             Payroll Check                                       2,163.80
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24763             Payroll Check                                         993.01
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24764             Payroll Check                                         964.31
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24706             Payroll Check                                       1,053.44
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24718             Payroll Check                                         885.98
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24721             Payroll Check                                       2,208.43
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24738             Payroll Check                                          26.22
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24747             Payroll Check                                         519.14
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24750             Payroll Check                                       1,111.56
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24754             Payroll Check                                         871.82
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24767             Payroll Check                                         540.46
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24768             Payroll Check                                          95.08
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24769             Payroll Check                                         144.46
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24699             Payroll Check                                         387.46
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24707             Payroll Check                                         268.21
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24709             Payroll Check                                       1,266.88
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24710             Payroll Check                                       1,994.18
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24719             Payroll Check                                       2,109.15
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24766             Payroll Check                                         110.00
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24715             Payroll Check                                         676.36
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24722             Payroll Check                                         521.04
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24733             Payroll Check                                         778.13
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24741             Payroll Check                                         182.64
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24765             Payroll Check                                           8.06
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24770             Payroll Check                                         267.92
          Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                      Desc Main
                                                 Document    Page 35 of 115
CASE NAME:                             Americore Holdings, LLC, et al.                                                              Disbursements

CASE NUMBER:                           19-61608-grs (Jointly Administered)

                                                                     CASH DISBURSEMENTS DETAIL

                     Entity                 Bank ID                Date         Check Number                            Payee                 Amount
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24773             Payroll Check                                        138.46
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24775             Payroll Check                                        496.15
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24762             Payroll Check                                        233.88
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24772             Payroll Check                                         84.11
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24731             Payroll Check                                         90.40
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24604             Payroll Check                                       (798.87)
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24700             Payroll Check                                      1,890.61
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24720             Payroll Check                                         71.59
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24724             Payroll Check                                         41.00
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24732             Payroll Check                                      2,165.91
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24737             Payroll Check                                        178.22
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24739             Payroll Check                                      1,244.28
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24744             Payroll Check                                        638.49
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24756             Payroll Check                                         72.52
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24758             Payroll Check                                      1,377.12
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24771             Payroll Check                                         97.60
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24774             Payroll Check                                        109.51
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24776             Payroll Check                                        105.92
St. Alexius Hospital Corporation # 1   USB-6878              11/20/20        24777             Payroll Check                                         87.10
St. Alexius Hospital Corporation # 1   USB-6878              11/23/20        100977            Wage Works                                           364.00
St. Alexius Hospital Corporation # 1   USB-6878              11/23/20        Debit             John Hancock 401K                                 28,030.78
St. Alexius Hospital Corporation # 1   USB-6878              11/23/20        Debit             Wage Works                                          (360.00)
St. Alexius Hospital Corporation # 1   USB-6878              11/23/20        Debit             Wage Works                                        (2,198.65)
St. Alexius Hospital Corporation # 1   USB-6878              11/23/20        Debit             Wage Works                                       (11,274.01)
St. Alexius Hospital Corporation # 1   USB-6878              11/24/20        100557            Caring & Sharing Fund Inc                          2,068.00
St. Alexius Hospital Corporation # 1   USB-6878              11/24/20        100578            Caring & Sharing                                     114.00
St. Alexius Hospital Corporation # 1   USB-6878              11/24/20        100976            Wage Works                                         2,398.12
St. Alexius Hospital Corporation # 1   USB-6878              11/24/20        Debit             IRS                                              169,076.82
St. Alexius Hospital Corporation # 1   USB-6878              11/25/20        Debit             MO Revenue Tax                                    23,357.50
St. Alexius Hospital Corporation # 1   USB-6878              11/27/20        100967            Aetna Insurance                                   10,994.88
Total - USB-6878                                                                                                                              2,062,652.59

TOTAL DISBURSEMENTS:                                                                                                                      $ 11,194,457.12
   Case 19-61608-grs                     Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                          Desc Main
                                                Document    Page 36 of 115
CASE NAME:                                Americore Holdings, LLC, et al.                                                   Receipts

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                CASH RECEIPTS DETAIL

                 Entity                       Bank ID              Date                            Received From        Amount
Ellwood Medical Center Operations, LLC    USB-4983           11/02/20           Crown Holdings (Day Knight)         $      7,145.62
Ellwood Medical Center Operations, LLC    USB-4983           11/10/20           MR Tran Fee                                  120.61
Ellwood Medical Center Operations, LLC    USB-4983           11/10/20           Refund                                     1,012.30
Ellwood Medical Center Operations, LLC    USB-4983           11/10/20           Patient Payments                             105.00
Ellwood Medical Center Operations, LLC    USB-4983           11/10/20           Credit Mgmt                                   32.18
Ellwood Medical Center Operations, LLC    USB-4983           11/30/20           Day Knight Associates                     10,776.58
Ellwood Medical Center Operations, LLC    USB-4983           11/30/20           Crown Holdings (Day Knight)                1,936.72
Ellwood Medical Center Operations, LLC    USB-4983           11/30/20           Workers Comp                                 120.11
Ellwood Medical Center Operations, LLC    USB-4983           11/30/20           MR Tran Fee                                  162.62
Ellwood Medical Center Operations, LLC    USB-4983           11/30/20           Refund                                       879.08
Ellwood Medical Center Operations, LLC    USB-4983           11/30/20           Patient Payments                             120.00
Total - USB-4983                                                                                                          22,410.82

Ellwood Medical Center Operations, LLC    USB-5014           11/04/20           Highmark Inc.                                 25.69
Ellwood Medical Center Operations, LLC    USB-5014           11/12/20           Highmark Inc.                                  7.23
Total - USB-5014                                                                                                              32.92

Izard County Medical Center, LLC          FNB-5801           11/02/20           NOVITAS SOLUTION                           2,155.16
Izard County Medical Center, LLC          FNB-5801           11/02/20           NOVITAS SOLUTION                           3,032.75
Izard County Medical Center, LLC          FNB-5801           11/03/20           NOVITAS SOLUTION                             462.31
Izard County Medical Center, LLC          FNB-5801           11/03/20           NOVITAS SOLUTION                           1,150.72
Izard County Medical Center, LLC          FNB-5801           11/03/20           NOVITAS SOLUTION                           3,591.97
Izard County Medical Center, LLC          FNB-5801           11/04/20           NOVITAS SOLUTION                           4,818.62
Izard County Medical Center, LLC          FNB-5801           11/05/20           NOVITAS SOLUTION                          26,264.66
Izard County Medical Center, LLC          FNB-5801           11/06/20           NOVITAS SOLUTION                           9,043.66
Izard County Medical Center, LLC          FNB-5801           11/09/20           NOVITAS SOLUTION                             303.75
Izard County Medical Center, LLC          FNB-5801           11/10/20           NOVITAS SOLUTION                           6,665.14
Izard County Medical Center, LLC          FNB-5801           11/10/20           NOVITAS SOLUTION                           1,231.52
Izard County Medical Center, LLC          FNB-5801           11/10/20           Humana AHP                                   167.99
Izard County Medical Center, LLC          FNB-5801           11/13/20           NOVITAS SOLUTION                             188.88
Izard County Medical Center, LLC          FNB-5801           11/13/20           NOVITAS SOLUTION                             153.94
Izard County Medical Center, LLC          FNB-5801           11/13/20           NOVITAS SOLUTION                             615.76
Izard County Medical Center, LLC          FNB-5801           11/13/20           NOVITAS SOLUTION                           2,263.00
Izard County Medical Center, LLC          FNB-5801           11/16/20           NOVITAS SOLUTION                             461.82
Izard County Medical Center, LLC          FNB-5801           11/16/20           NOVITAS SOLUTION                           6,694.09
Izard County Medical Center, LLC          FNB-5801           11/17/20           NOVITAS SOLUTION                           5,955.90
Izard County Medical Center, LLC          FNB-5801           11/18/20           NOVITAS SOLUTION                           3,473.48
Izard County Medical Center, LLC          FNB-5801           11/19/20           NOVITAS SOLUTION                          10,140.92
Izard County Medical Center, LLC          FNB-5801           11/19/20           NOVITAS SOLUTION                           1,077.58
Izard County Medical Center, LLC          FNB-5801           11/20/20           NOVITAS SOLUTION                           7,040.58
Izard County Medical Center, LLC          FNB-5801           11/24/20           NOVITAS SOLUTION                          23,972.61
Izard County Medical Center, LLC          FNB-5801           11/24/20           NOVITAS SOLUTION                          13,132.00
Izard County Medical Center, LLC          FNB-5801           11/25/20           NOVITAS SOLUTION                          14,500.15
Izard County Medical Center, LLC          FNB-5801           11/25/20           NOVITAS SOLUTION                             615.76
Izard County Medical Center, LLC          FNB-5801           11/25/20           NOVITAS SOLUTION                             165.92
Izard County Medical Center, LLC          FNB-5801           11/25/20           NOVITAS SOLUTION                             114.72
Izard County Medical Center, LLC          FNB-5801           11/27/20           NOVITAS SOLUTION                              37.93
Izard County Medical Center, LLC          FNB-5801           11/27/20           NOVITAS SOLUTION                           1,809.41
Total - FNB-5801                                                                                                         151,302.70

Izard County Medical Center, LLC          FNB-5802           11/02/20           BANKCARD DEP                                  19.00
Izard County Medical Center, LLC          FNB-5802           11/02/20           Deposit                                    5,384.55
Izard County Medical Center, LLC          FNB-5802           11/02/20           DXC TECHNOLOGY                               605.54
Izard County Medical Center, LLC          FNB-5802           11/02/20           Marketplace                                   46.59
Izard County Medical Center, LLC          FNB-5802           11/02/20           Marketplace                                  255.30
Izard County Medical Center, LLC          FNB-5802           11/02/20           MERCHANT SERVICE [CCD] MERCH DEP             322.86
Izard County Medical Center, LLC          FNB-5802           11/02/20           UnitedHealthcare                              62.68
Izard County Medical Center, LLC          FNB-5802           11/02/20           UnitedHealthcare                             313.80
Izard County Medical Center, LLC          FNB-5802           11/02/20           UnitedHealthcare                             346.68
Izard County Medical Center, LLC          FNB-5802           11/03/20           ABCBS AMISYS                                 300.46
Izard County Medical Center, LLC          FNB-5802           11/03/20           ABCBS AMISYS                               3,952.70
Izard County Medical Center, LLC          FNB-5802           11/03/20           ABCBS MEDADV                               1,395.09
Izard County Medical Center, LLC          FNB-5802           11/03/20           ABCBS MEDADV                                 222.94
Izard County Medical Center, LLC          FNB-5802           11/03/20           ABCBS MEDIPAK MK                             361.00
Izard County Medical Center, LLC          FNB-5802           11/03/20           ABCBS MEDIPAK MK                           4,044.17
Izard County Medical Center, LLC          FNB-5802           11/03/20           ARKANSAS TOTAL C                              53.90
Izard County Medical Center, LLC          FNB-5802           11/03/20           ARKANSAS TOTAL C                             407.28
Izard County Medical Center, LLC          FNB-5802           11/03/20           BANKCARD DEP                                  36.50
Izard County Medical Center, LLC          FNB-5802           11/03/20           BLUE ADVANTAGE                               224.98
Izard County Medical Center, LLC          FNB-5802           11/03/20           Harmony Health P                             310.49
Izard County Medical Center, LLC          FNB-5802           11/03/20           HLTH Adv ST                                    9.49
Izard County Medical Center, LLC          FNB-5802           11/03/20           MERCHANT SERVICE [CCD] MERCH DEP              25.00
Izard County Medical Center, LLC          FNB-5802           11/03/20           MERCHANT SERVICE [CCD] MERCH DEP             100.00
Izard County Medical Center, LLC          FNB-5802           11/03/20           UnitedHealthcare                             186.74
Izard County Medical Center, LLC          FNB-5802           11/04/20           AARP Supplementa                           1,208.64
   Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                          Desc Main
                                          Document    Page 37 of 115
CASE NAME:                          Americore Holdings, LLC, et al.                                                  Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From         Amount
Izard County Medical Center, LLC    FNB-5802           11/04/20           ABCBS BLUE CARD                          1,142.43
Izard County Medical Center, LLC    FNB-5802           11/04/20           ABCBS BLUE CARD                             83.86
Izard County Medical Center, LLC    FNB-5802           11/04/20           ABCBS FEP                                   72.86
Izard County Medical Center, LLC    FNB-5802           11/04/20           BANKCARD DEP                                44.00
Izard County Medical Center, LLC    FNB-5802           11/04/20           HLTH ADV AR                                 33.05
Izard County Medical Center, LLC    FNB-5802           11/04/20           HLTH ADV AR                              1,852.83
Izard County Medical Center, LLC    FNB-5802           11/04/20           Marketplace                                114.76
Izard County Medical Center, LLC    FNB-5802           11/04/20           Marketplace                                703.98
Izard County Medical Center, LLC    FNB-5802           11/04/20           MERCHANT SERVICE [CCD] MERCH DEP           467.10
Izard County Medical Center, LLC    FNB-5802           11/04/20           PAY PLUS                                    19.40
Izard County Medical Center, LLC    FNB-5802           11/04/20           UMR NRECA                                   56.61
Izard County Medical Center, LLC    FNB-5802           11/04/20           UnitedHealthcare                           456.22
Izard County Medical Center, LLC    FNB-5802           11/05/20           AARP Supplementa                           315.54
Izard County Medical Center, LLC    FNB-5802           11/05/20           BANKCARD DEP                                  6.00
Izard County Medical Center, LLC    FNB-5802           11/05/20           Harmony Health P                           528.38
Izard County Medical Center, LLC    FNB-5802           11/05/20           MCRAR CLAIMS                                88.90
Izard County Medical Center, LLC    FNB-5802           11/05/20           MCRAR CLAIMS                               420.24
Izard County Medical Center, LLC    FNB-5802           11/05/20           MERCHANT SERVICE [CCD] MERCH DEP           542.58
Izard County Medical Center, LLC    FNB-5802           11/05/20           UnitedHealthcare                           186.74
Izard County Medical Center, LLC    FNB-5802           11/05/20           UnitedHealthcare                         2,717.19
Izard County Medical Center, LLC    FNB-5802           11/06/20           ABCBS MEDIPAK MK                           326.54
Izard County Medical Center, LLC    FNB-5802           11/06/20           BANKCARD DEP                                23.00
Izard County Medical Center, LLC    FNB-5802           11/06/20           DXC TECHNOLOGY                             496.66
Izard County Medical Center, LLC    FNB-5802           11/06/20           DXC TECHNOLOGY                           2,131.38
Izard County Medical Center, LLC    FNB-5802           11/06/20           Harmony Health P                           249.31
Izard County Medical Center, LLC    FNB-5802           11/06/20           Marketplace                                127.24
Izard County Medical Center, LLC    FNB-5802           11/06/20           UnitedHealthcare                           173.34
Izard County Medical Center, LLC    FNB-5802           11/09/20           AARP Supplementa                            41.17
Izard County Medical Center, LLC    FNB-5802           11/09/20           ABCBS AMISYS                               453.76
Izard County Medical Center, LLC    FNB-5802           11/09/20           ABCBS AMISYS                             3,622.38
Izard County Medical Center, LLC    FNB-5802           11/09/20           DXC TECHNOLOGY                             616.06
Izard County Medical Center, LLC    FNB-5802           11/09/20           HLTH ADV AR                                242.40
Izard County Medical Center, LLC    FNB-5802           11/09/20           HLTH ADV AR                              1,983.51
Izard County Medical Center, LLC    FNB-5802           11/09/20           HNB - ECHO                                  41.70
Izard County Medical Center, LLC    FNB-5802           11/09/20           Marketplace                                200.06
Izard County Medical Center, LLC    FNB-5802           11/09/20           Marketplace                              4,548.19
Izard County Medical Center, LLC    FNB-5802           11/09/20           MERCHANT SERVICE [CCD] MERCH DEP            50.00
Izard County Medical Center, LLC    FNB-5802           11/09/20           MERCHANT SERVICE [CCD] MERCH DEP         1,187.13
Izard County Medical Center, LLC    FNB-5802           11/09/20           UnitedHealthcare                           148.90
Izard County Medical Center, LLC    FNB-5802           11/09/20           UnitedHealthcare                           173.34
Izard County Medical Center, LLC    FNB-5802           11/09/20           UnitedHealthcare                           379.62
Izard County Medical Center, LLC    FNB-5802           11/10/20           ABCBS MEDADV                               287.78
Izard County Medical Center, LLC    FNB-5802           11/10/20           ABCBS MEDADV                               111.47
Izard County Medical Center, LLC    FNB-5802           11/10/20           BANKCARD DEP                                  4.00
Izard County Medical Center, LLC    FNB-5802           11/10/20           BANKCARD DEP                                  5.50
Izard County Medical Center, LLC    FNB-5802           11/10/20           BANKCARD DEP                                14.00
Izard County Medical Center, LLC    FNB-5802           11/10/20           Deposit                                  3,074.43
Izard County Medical Center, LLC    FNB-5802           11/10/20           Deposit                                  7,307.13
Izard County Medical Center, LLC    FNB-5802           11/10/20           Harmony Health P                            86.31
Izard County Medical Center, LLC    FNB-5802           11/10/20           UnitedHealthcare                            92.14
Izard County Medical Center, LLC    FNB-5802           11/12/20           BANKCARD DEP                                  4.00
Izard County Medical Center, LLC    FNB-5802           11/12/20           BANKCARD DEP                                11.50
Izard County Medical Center, LLC    FNB-5802           11/12/20           BLUE ADVANTAGE                              29.10
Izard County Medical Center, LLC    FNB-5802           11/12/20           Deposit                                  1,638.86
Izard County Medical Center, LLC    FNB-5802           11/12/20           MCRAR CLAIMS                                88.90
Izard County Medical Center, LLC    FNB-5802           11/12/20           MCRAR CLAIMS                               552.43
Izard County Medical Center, LLC    FNB-5802           11/12/20           MERCHANT SERVICE [CCD] MERCH DEP           146.40
Izard County Medical Center, LLC    FNB-5802           11/12/20           PAY PLUS                                    20.12
Izard County Medical Center, LLC    FNB-5802           11/13/20           ABCBS FEP                                   48.89
Izard County Medical Center, LLC    FNB-5802           11/13/20           ABCBS MEDIPAK MK                           164.00
Izard County Medical Center, LLC    FNB-5802           11/13/20           ABCBS MEDIPAK MK                           256.77
Izard County Medical Center, LLC    FNB-5802           11/13/20           BANKCARD DEP                                31.00
Izard County Medical Center, LLC    FNB-5802           11/13/20           Deposit                                    450.00
Izard County Medical Center, LLC    FNB-5802           11/13/20           DXC TECHNOLOGY                             578.41
Izard County Medical Center, LLC    FNB-5802           11/13/20           DXC TECHNOLOGY                           2,736.56
Izard County Medical Center, LLC    FNB-5802           11/13/20           Harmony Health P                           533.08
Izard County Medical Center, LLC    FNB-5802           11/13/20           MERCHANT SERVICE [CCD] MERCH DEP            50.00
Izard County Medical Center, LLC    FNB-5802           11/13/20           UnitedHealthcare                           186.74
Izard County Medical Center, LLC    FNB-5802           11/13/20           UnitedHealthcare                         2,755.77
Izard County Medical Center, LLC    FNB-5802           11/16/20           AARP Supplementa                           155.42
Izard County Medical Center, LLC    FNB-5802           11/16/20           ABCBS AMISYS                               574.74
Izard County Medical Center, LLC    FNB-5802           11/16/20           BANKCARD DEP                                49.50
Izard County Medical Center, LLC    FNB-5802           11/16/20           DXC TECHNOLOGY                             354.74
Izard County Medical Center, LLC    FNB-5802           11/16/20           HLTH ADV AR                                115.58
Izard County Medical Center, LLC    FNB-5802           11/16/20           HLTH ADV AR                              1,728.59
   Case 19-61608-grs               Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                          Desc Main
                                          Document    Page 38 of 115
CASE NAME:                          Americore Holdings, LLC, et al.                                                  Receipts

CASE NUMBER:                        19-61608-grs (Jointly Administered)

                                                          CASH RECEIPTS DETAIL

                 Entity                 Bank ID              Date                          Received From         Amount
Izard County Medical Center, LLC    FNB-5802           11/16/20           MERCHANT SERVICE                            193.39
Izard County Medical Center, LLC    FNB-5802           11/16/20           MERCHANT SERVICE                            199.73
Izard County Medical Center, LLC    FNB-5802           11/16/20           UnitedHealthcare                            126.54
Izard County Medical Center, LLC    FNB-5802           11/16/20           UnitedHealthcare                            246.33
Izard County Medical Center, LLC    FNB-5802           11/17/20           36 TREAS 310                                  2.58
Izard County Medical Center, LLC    FNB-5802           11/17/20           ABCBS MEDADV                                 61.49
Izard County Medical Center, LLC    FNB-5802           11/17/20           BANKCARD DEP                                 15.75
Izard County Medical Center, LLC    FNB-5802           11/17/20           BANKCARD DEP                                 26.25
Izard County Medical Center, LLC    FNB-5802           11/17/20           Deposit                                   2,494.13
Izard County Medical Center, LLC    FNB-5802           11/17/20           HNB - ECHO                                  151.85
Izard County Medical Center, LLC    FNB-5802           11/18/20           AARP Supplementa                            121.04
Izard County Medical Center, LLC    FNB-5802           11/18/20           ABCBS BLUE CARD                           1,194.12
Izard County Medical Center, LLC    FNB-5802           11/18/20           ABCBS BLUE CARD                             153.89
Izard County Medical Center, LLC    FNB-5802           11/18/20           BANKCARD DEP                                 23.00
Izard County Medical Center, LLC    FNB-5802           11/18/20           BLUE ADVANTAGE                               20.08
Izard County Medical Center, LLC    FNB-5802           11/18/20           Marketplace                                 741.07
Izard County Medical Center, LLC    FNB-5802           11/18/20           MERCHANT SERVICE                            169.29
Izard County Medical Center, LLC    FNB-5802           11/18/20           PAY PLUS                                    330.63
Izard County Medical Center, LLC    FNB-5802           11/18/20           Walmart                                      41.31
Izard County Medical Center, LLC    FNB-5802           11/18/20           Walmart                                      73.47
Izard County Medical Center, LLC    FNB-5802           11/19/20           AARP Supplementa                             35.21
Izard County Medical Center, LLC    FNB-5802           11/19/20           BANKCARD DEP                                 26.00
Izard County Medical Center, LLC    FNB-5802           11/19/20           Harmony Health P                             86.31
Izard County Medical Center, LLC    FNB-5802           11/19/20           MCRAR CLAIMS                                 88.90
Izard County Medical Center, LLC    FNB-5802           11/19/20           MCRAR CLAIMS                              5,031.96
Izard County Medical Center, LLC    FNB-5802           11/19/20           UnitedHealthcare                            344.52
Izard County Medical Center, LLC    FNB-5802           11/20/20           ABCBS FEP                                    72.86
Izard County Medical Center, LLC    FNB-5802           11/20/20           ABCBS MEDIPAK MK                            161.94
Izard County Medical Center, LLC    FNB-5802           11/20/20           ABCBS MEDIPAK MK                          3,329.94
Izard County Medical Center, LLC    FNB-5802           11/20/20           BANKCARD DEP                                  9.00
Izard County Medical Center, LLC    FNB-5802           11/20/20           Deposit                                  10,338.19
Izard County Medical Center, LLC    FNB-5802           11/20/20           DXC TECHNOLOGY                              588.10
Izard County Medical Center, LLC    FNB-5802           11/20/20           DXC TECHNOLOGY                            2,870.58
Izard County Medical Center, LLC    FNB-5802           11/23/20           ABCBS AMISYS                              1,002.70
Izard County Medical Center, LLC    FNB-5802           11/23/20           ABCBS AMISYS                              4,405.35
Izard County Medical Center, LLC    FNB-5802           11/23/20           BANKCARD DEP                                 19.25
Izard County Medical Center, LLC    FNB-5802           11/23/20           DXC TECHNOLOGY                              410.60
Izard County Medical Center, LLC    FNB-5802           11/23/20           HLTH ADV AR                                  91.98
Izard County Medical Center, LLC    FNB-5802           11/23/20           HNB - ECHO                                   80.08
Izard County Medical Center, LLC    FNB-5802           11/23/20           Marketplace                                  92.37
Izard County Medical Center, LLC    FNB-5802           11/23/20           Marketplace                                 290.84
Izard County Medical Center, LLC    FNB-5802           11/23/20           Marketplace                                 839.10
Izard County Medical Center, LLC    FNB-5802           11/23/20           MERCHANT SERVICE                             77.63
Izard County Medical Center, LLC    FNB-5802           11/23/20           UnitedHealthcare                            200.00
Izard County Medical Center, LLC    FNB-5802           11/24/20           ABCBS MEDADV                              7,226.77
Izard County Medical Center, LLC    FNB-5802           11/24/20           ABCBS REG                                   363.60
Izard County Medical Center, LLC    FNB-5802           11/24/20           BANKCARD DEP                                 10.00
Izard County Medical Center, LLC    FNB-5802           11/24/20           BANKCARD DEP                                 29.00
Izard County Medical Center, LLC    FNB-5802           11/24/20           BANKCARD DEP                                 41.75
Izard County Medical Center, LLC    FNB-5802           11/24/20           Deposit                                     880.05
Izard County Medical Center, LLC    FNB-5802           11/24/20           Deposit                                   3,372.35
Izard County Medical Center, LLC    FNB-5802           11/24/20           MERCHANT SERVICE                             25.00
Izard County Medical Center, LLC    FNB-5802           11/24/20           UnitedHealthcare                            373.48
Izard County Medical Center, LLC    FNB-5802           11/25/20           36 TREAS 310                              1,408.00
Izard County Medical Center, LLC    FNB-5802           11/25/20           ABCBS BLUE CARD                             557.65
Izard County Medical Center, LLC    FNB-5802           11/25/20           ABCBS BLUE CARD                              80.35
Izard County Medical Center, LLC    FNB-5802           11/25/20           ABCBS FEP                                 1,473.51
Izard County Medical Center, LLC    FNB-5802           11/25/20           BANKCARD DEP                                 15.00
Izard County Medical Center, LLC    FNB-5802           11/25/20           Deposit                                     860.91
Izard County Medical Center, LLC    FNB-5802           11/25/20           Harmony Health P                          4,120.80
Izard County Medical Center, LLC    FNB-5802           11/25/20           MERCHANT SERVICE [CCD] MERCH DEP          3,025.00
Izard County Medical Center, LLC    FNB-5802           11/25/20           MERIDIAN HEALTH                           1,013.33
Izard County Medical Center, LLC    FNB-5802           11/25/20           UMR                                          70.60
Izard County Medical Center, LLC    FNB-5802           11/25/20           UMR NRECA                                   250.00
Izard County Medical Center, LLC    FNB-5802           11/27/20           36 TREAS 310                              1,026.14
Izard County Medical Center, LLC    FNB-5802           11/27/20           AARP Supplementa                             32.80
Izard County Medical Center, LLC    FNB-5802           11/27/20           BANKCARD DEP                                 24.75
Izard County Medical Center, LLC    FNB-5802           11/27/20           DXC TECHNOLOGY                            1,110.60
Izard County Medical Center, LLC    FNB-5802           11/27/20           DXC TECHNOLOGY                            2,363.52
Izard County Medical Center, LLC    FNB-5802           11/27/20           Marketplace                                  77.97
Izard County Medical Center, LLC    FNB-5802           11/27/20           Marketplace                                 516.43
Izard County Medical Center, LLC    FNB-5802           11/27/20           Marketplace                               4,095.10
Izard County Medical Center, LLC    FNB-5802           11/27/20           Marketplace                              10,281.23
Izard County Medical Center, LLC    FNB-5802           11/27/20           MCRAR CLAIMS                              1,835.95
Izard County Medical Center, LLC    FNB-5802           11/27/20           PAY PLUS                                  2,990.89
    Case 19-61608-grs                     Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                        Desc Main
                                                 Document    Page 39 of 115
CASE NAME:                                 Americore Holdings, LLC, et al.                                                Receipts

CASE NUMBER:                               19-61608-grs (Jointly Administered)

                                                                 CASH RECEIPTS DETAIL

                 Entity                        Bank ID              Date                          Received From       Amount
Izard County Medical Center, LLC           FNB-5802           11/27/20           UnitedHealthcare                        1,490.82
Izard County Medical Center, LLC           FNB-5802           11/30/20           ABCBS MEDIPAK MK                          349.68
Izard County Medical Center, LLC           FNB-5802           11/30/20           ABCBS MEDIPAK MK                        3,488.69
Izard County Medical Center, LLC           FNB-5802           11/30/20           BANKCARD DEP                               19.00
Izard County Medical Center, LLC           FNB-5802           11/30/20           Deposit                                 3,374.61
Izard County Medical Center, LLC           FNB-5802           11/30/20           DXC TECHNOLOGY                            584.70
Izard County Medical Center, LLC           FNB-5802           11/30/20           Harmony Health P                          263.98
Izard County Medical Center, LLC           FNB-5802           11/30/20           UnitedHealthcare                        2,363.96
Total - FNB-5802                                                                                                       169,875.92

St. Alexius Hospital Corporation # 1       BOA-7479           11/01/20           Bankcard Deposit                          416.10
St. Alexius Hospital Corporation # 1       BOA-7479           11/02/20           Bankcard Deposit                          832.50
St. Alexius Hospital Corporation # 1       BOA-7479           11/04/20           Bankcard Deposit                        1,021.69
St. Alexius Hospital Corporation # 1       BOA-7479           11/06/20           Bankcard Deposit                          561.49
St. Alexius Hospital Corporation # 1       BOA-7479           11/09/20           Bankcard Deposit                          704.54
St. Alexius Hospital Corporation # 1       BOA-7479           11/10/20           Bankcard Deposit                        4,450.89
St. Alexius Hospital Corporation # 1       BOA-7479           11/13/20           Bankcard Deposit                          327.07
St. Alexius Hospital Corporation # 1       BOA-7479           11/16/20           Bankcard Deposit                          189.71
St. Alexius Hospital Corporation # 1       BOA-7479           11/17/20           Bankcard Deposit                          409.52
St. Alexius Hospital Corporation # 1       BOA-7479           11/18/20           Bankcard Deposit                        7,231.51
St. Alexius Hospital Corporation # 1       BOA-7479           11/19/20           Bankcard Deposit                           96.21
St. Alexius Hospital Corporation # 1       BOA-7479           11/23/20           Bankcard Deposit                          212.26
St. Alexius Hospital Corporation # 1       BOA-7479           11/23/20           Bankcard Deposit                            9.00
St. Alexius Hospital Corporation # 1       BOA-7479           11/24/20           Bankcard Deposit                        9,866.76
St. Alexius Hospital Corporation # 1       BOA-7479           11/25/20           Bankcard Deposit                          415.76
St. Alexius Hospital Corporation # 1       BOA-7479           11/27/20           Bankcard Deposit                           24.22
Total - BOA-7479                                                                                                        26,769.23

St. Alexius Hospital Corporation # 1       BOA-7592           11/04/20           State of Missouri                          78.70
St. Alexius Hospital Corporation # 1       BOA-7592           11/05/20           State of Missouri                          83.34
St. Alexius Hospital Corporation # 1       BOA-7592           11/12/20           State of Missouri                          41.00
St. Alexius Hospital Corporation # 1       BOA-7592           11/12/20           State of Missouri                          32.88
St. Alexius Hospital Corporation # 1       BOA-7592           11/13/20           State of Missouri                          92.44
St. Alexius Hospital Corporation # 1       BOA-7592           11/17/20           State of Missouri                          83.34
St. Alexius Hospital Corporation # 1       BOA-7592           11/17/20           State of Missouri                          34.62
St. Alexius Hospital Corporation # 1       BOA-7592           11/17/20           State of Missouri                          30.56
St. Alexius Hospital Corporation # 1       BOA-7592           11/18/20           State of Missouri                          64.78
St. Alexius Hospital Corporation # 1       BOA-7592           11/24/20           State of Missouri                          25.26
Total - BOA-7592                                                                                                           566.92

St. Alexius Hospital Corporation # 1       CNB-6621           11/13/20           MO Social Services                     13,066.98
St. Alexius Hospital Corporation # 1       CNB-6621           11/25/20           MO Social Services                        814.92
Total - CNB-6621                                                                                                        13,881.90

St. Alexius Hospital Corporation # 1       CNB-6650           11/02/20           Deposit                                    32.20
St. Alexius Hospital Corporation # 1       CNB-6650           11/10/20           Deposit                                   564.05
St. Alexius Hospital Corporation # 1       CNB-6650           11/13/20           Cigna Edge                                665.16
St. Alexius Hospital Corporation # 1       CNB-6650           11/16/20           Deposit                                   532.35
St. Alexius Hospital Corporation # 1       CNB-6650           11/18/20           Cigna Edge                                135.54
St. Alexius Hospital Corporation # 1       CNB-6650           11/20/20           36 Treas 310                              110.62
St. Alexius Hospital Corporation # 1       CNB-6650           11/20/20           United Healthcare                         701.14
St. Alexius Hospital Corporation # 1       CNB-6650           11/20/20           Cigna Edge                              1,194.91
St. Alexius Hospital Corporation # 1       CNB-6650           11/23/20           Deposit                                   371.24
St. Alexius Hospital Corporation # 1       CNB-6650           11/23/20           Cigna Edge                                167.41
St. Alexius Hospital Corporation # 1       CNB-6650           11/30/20           Deposit                                    44.00
St. Alexius Hospital Corporation # 1       CNB-6650           11/30/20           Cigna Edge                              1,455.28
Total - CNB-6650                                                                                                         5,973.90

St. Alexius Hospital Corporation # 1       USB-0141           11/12/20           LSON Deposit                              865.00
Total - USB-0141                                                                                                           865.00

St. Alexius Hospital Corporation # 1(1)    USB-0157           11/30/20           Interest                                    4.20
Total - USB-0157                                                                                                             4.20

St. Alexius Hospital Corporation # 1       USB-0910           11/30/20           US Bank                                     2.22
Total - USB-0910                                                                                                             2.22

St. Alexius Hospital Corporation # 1       USB-6845           11/02/20           Wisconsin Physic                       21,347.17
St. Alexius Hospital Corporation # 1       USB-6845           11/02/20           Wisconsin Physic                          304.51
St. Alexius Hospital Corporation # 1       USB-6845           11/03/20           Wisconsin Physic                       51,054.65
St. Alexius Hospital Corporation # 1       USB-6845           11/03/20           Wisconsin Physic                       28,167.16
St. Alexius Hospital Corporation # 1       USB-6845           11/04/20           Wisconsin Physic                        4,070.68
St. Alexius Hospital Corporation # 1       USB-6845           11/05/20           Wisconsin Physic                       40,780.15
St. Alexius Hospital Corporation # 1       USB-6845           11/05/20           Wisconsin Physic                       36,519.52
   Case 19-61608-grs                   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                            Desc Main
                                              Document    Page 40 of 115
CASE NAME:                              Americore Holdings, LLC, et al.                                                   Receipts

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                              CASH RECEIPTS DETAIL

                   Entity                   Bank ID              Date                              Received From      Amount
St. Alexius Hospital Corporation # 1    USB-6845           11/05/20           WPS                                         4,389.62
St. Alexius Hospital Corporation # 1    USB-6845           11/06/20           Wisconsin Physic                           15,276.25
St. Alexius Hospital Corporation # 1    USB-6845           11/09/20           Wisconsin Physic                           10,567.45
St. Alexius Hospital Corporation # 1    USB-6845           11/09/20           Wisconsin Physic                            3,678.08
St. Alexius Hospital Corporation # 1    USB-6845           11/10/20           WPS                                         1,359.08
St. Alexius Hospital Corporation # 1    USB-6845           11/10/20           Wisconsin Physic                           62,439.83
St. Alexius Hospital Corporation # 1    USB-6845           11/10/20           Wisconsin Physic                           72,344.72
St. Alexius Hospital Corporation # 1    USB-6845           11/12/20           Wisconsin Physic                            2,288.05
St. Alexius Hospital Corporation # 1    USB-6845           11/13/20           MO Social Services                      1,002,065.40
St. Alexius Hospital Corporation # 1    USB-6845           11/13/20           Wisconsin Physic                          110,656.10
St. Alexius Hospital Corporation # 1    USB-6845           11/13/20           Wisconsin Physic                           39,203.97
St. Alexius Hospital Corporation # 1    USB-6845           11/16/20           Wisconsin Physic                           61,262.21
St. Alexius Hospital Corporation # 1    USB-6845           11/16/20           Wisconsin Physic                           11,763.44
St. Alexius Hospital Corporation # 1    USB-6845           11/16/20           WPS                                         7,658.48
St. Alexius Hospital Corporation # 1    USB-6845           11/17/20           Wisconsin Physic                           33,175.60
St. Alexius Hospital Corporation # 1    USB-6845           11/18/20           Wisconsin Physic                           15,200.72
St. Alexius Hospital Corporation # 1    USB-6845           11/18/20           Wisconsin Physic                           10,781.79
St. Alexius Hospital Corporation # 1    USB-6845           11/19/20           Wisconsin Physic                           27,187.33
St. Alexius Hospital Corporation # 1    USB-6845           11/20/20           WPS                                         1,932.68
St. Alexius Hospital Corporation # 1    USB-6845           11/20/20           Wisconsin Physic                            1,560.79
St. Alexius Hospital Corporation # 1    USB-6845           11/23/20           Wisconsin Physic                            2,239.95
St. Alexius Hospital Corporation # 1    USB-6845           11/24/20           Wisconsin Physic                           32,053.59
St. Alexius Hospital Corporation # 1    USB-6845           11/24/20           Wisconsin Physic                           21,111.61
St. Alexius Hospital Corporation # 1    USB-6845           11/25/20           MO Social Services                        838,772.08
St. Alexius Hospital Corporation # 1    USB-6845           11/25/20           Wisconsin Physic                            1,606.14
St. Alexius Hospital Corporation # 1    USB-6845           11/25/20           Wisconsin Physic                               42.13
St. Alexius Hospital Corporation # 1    USB-6845           11/27/20           Wisconsin Physic                          124,021.76
St. Alexius Hospital Corporation # 1    USB-6845           11/27/20           Wisconsin Physic                           36,867.33
St. Alexius Hospital Corporation # 1    USB-6845           11/30/20           State of Illinois                             858.54
St. Alexius Hospital Corporation # 1    USB-6845           11/30/20           State of Illinois                             270.76
St. Alexius Hospital Corporation # 1    USB-6845           11/30/20           State of Illinois                             124.30
Total - USB-6845                                                                                                      2,735,003.62

St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           United Healthcare                             802.41
St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           Wellcare Health                               441.00
St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           Anthem Blue                                   213.42
St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           Humana Govt Busi                              205.88
St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           Aetna AR                                       93.42
St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           UHC of the Midwest                             48.64
St. Alexius Hospital Corporation # 1    USB-6852           11/02/20           Check Deposit                                   3.26
St. Alexius Hospital Corporation # 1    USB-6852           11/03/20           Aetna AR                                    6,794.94
St. Alexius Hospital Corporation # 1    USB-6852           11/03/20           UHC of the Midwest                            402.00
St. Alexius Hospital Corporation # 1    USB-6852           11/03/20           United Healthcare                             343.91
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           Aetna AR                                    5,333.11
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           Wellcare Health                             1,291.53
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           United Healthcare                             984.00
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           Anthem Blue                                   420.47
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           United Healthcare                             312.00
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           United Healthcare                             155.03
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           United Healthcare                              80.40
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           Wisconsin Physic                               59.41
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           Aetna AR                                       51.78
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           Aetna AR                                       16.59
St. Alexius Hospital Corporation # 1    USB-6852           11/04/20           United Healthcare                               6.39
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           United Healthcare                           6,023.11
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Aetna AR                                    1,722.04
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Anthem Blue                                 1,285.51
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Anthem Blue                                   630.69
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Wellcare Health                               504.70
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           RMP Waco TR                                   367.45
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           United Healthcare                             341.12
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Humana Govt Busi                              149.57
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           United Healthcare                             116.27
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Anthem Blue                                   113.49
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Anthem Blue                                   113.49
St. Alexius Hospital Corporation # 1    USB-6852           11/05/20           Wellcare Health                                39.07
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UHC of the Midwest                          2,539.19
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           MO Claims                                   2,451.09
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           Anthem Blue                                 1,408.00
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UHC of the Midwest                            585.77
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UHC of the Midwest                            330.18
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UHC of the Midwest                            266.08
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UHC of the Midwest                            252.97
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           Anthem Blue                                   177.24
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           Check Deposit                                 118.25
   Case 19-61608-grs                   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                            Desc Main
                                              Document    Page 41 of 115
CASE NAME:                              Americore Holdings, LLC, et al.                                                    Receipts

CASE NUMBER:                            19-61608-grs (Jointly Administered)

                                                              CASH RECEIPTS DETAIL

                   Entity                   Bank ID              Date                              Received From       Amount
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UHC of the Midwest                             72.15
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           UMR                                            42.29
St. Alexius Hospital Corporation # 1    USB-6852           11/06/20           Anthem Blue                                    26.38
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           UHC of the Midwest                          1,225.57
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           Cigna                                         755.76
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           Wellcare Health                               252.25
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           UHC of the Midwest                            243.19
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           UHC of the Midwest                            222.30
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           UHC of the Midwest                            185.88
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           UHC of the Midwest                            175.96
St. Alexius Hospital Corporation # 1    USB-6852           11/09/20           Harmony Health                                 75.78
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           Anthem Blue                                    22.16
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           UHC of the Midwest                             65.93
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           Anthem Blue                                   113.49
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           Aetna AR                                      233.47
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           United Healthcare                             312.00
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           United Healthcare                             374.08
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           Anthem Blue                                 1,276.37
St. Alexius Hospital Corporation # 1    USB-6852           11/10/20           Wellcare Health                             3,437.65
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           United Healthcare                           8,956.79
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           Check Deposit                               2,833.76
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           United Healthcare                             281.20
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           United Healthcare                             148.34
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           United Healthcare                             101.35
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           Wellcare Health                                24.23
St. Alexius Hospital Corporation # 1    USB-6852           11/12/20           Aetna AR                                       22.16
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           United Healthcare                          15,406.50
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Wellcare Health                             1,834.23
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           MO Claims                                   1,428.66
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Anthem Blue                                 1,021.46
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Anthem Blue                                   503.17
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Anthem Blue                                   433.33
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Anthem Blue                                   428.88
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           United Healthcare                             307.82
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Wellcare Health                               222.30
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Check Deposit                                 138.50
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Anthem Blue                                    54.40
St. Alexius Hospital Corporation # 1    USB-6852           11/13/20           Anthem Blue                                    42.04
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           Wellcare Health                             4,837.53
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                          1,358.73
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           United Healthcare                           1,302.31
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                          1,013.04
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           United Healthcare                             484.11
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                            407.38
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                            227.79
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                            187.04
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           Cigna                                         116.27
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                            111.76
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           Anthem Blue                                   109.98
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           UHC of the Midwest                             45.88
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           Anthem Blue                                    26.38
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           Anthem Blue                                    22.16
St. Alexius Hospital Corporation # 1    USB-6852           11/16/20           Aetna AR                                        5.53
St. Alexius Hospital Corporation # 1    USB-6852           11/17/20           Anthem Blue                                21,942.12
St. Alexius Hospital Corporation # 1    USB-6852           11/17/20           MOMOD                                       4,173.74
St. Alexius Hospital Corporation # 1    USB-6852           11/17/20           Aetna AR                                      354.00
St. Alexius Hospital Corporation # 1    USB-6852           11/17/20           United Healthcare                             312.00
St. Alexius Hospital Corporation # 1    USB-6852           11/17/20           Wellcare Health                               299.57
St. Alexius Hospital Corporation # 1    USB-6852           11/17/20           UHC of the Midwest                            219.13
St. Alexius Hospital Corporation # 1    USB-6852           11/18/20           United Healthcare                             524.32
St. Alexius Hospital Corporation # 1    USB-6852           11/18/20           United Healthcare                             510.21
St. Alexius Hospital Corporation # 1    USB-6852           11/18/20           United Healthcare                             480.00
St. Alexius Hospital Corporation # 1    USB-6852           11/18/20           Wellcare Health                               301.96
St. Alexius Hospital Corporation # 1    USB-6852           11/18/20           United Healthcare                             138.18
St. Alexius Hospital Corporation # 1    USB-6852           11/18/20           UHC of the Midwest                             44.05
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           Anthem Blue                                 6,854.50
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           United Healthcare                           6,105.85
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           Wellcare Health                             2,219.55
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           Anthem Blue                                 1,757.71
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           UHC of the Midwest                          1,480.71
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           UHC of the Midwest                          1,437.67
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           United Healthcare                             380.00
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           Anthem Blue                                   374.00
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           UNL Med Sup                                   328.60
St. Alexius Hospital Corporation # 1    USB-6852           11/19/20           United Healthcare                             325.12
   Case 19-61608-grs                   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                            Desc Main
                                              Document    Page 42 of 115
CASE NAME:                                Americore Holdings, LLC, et al.                                                                       Receipts

CASE NUMBER:                              19-61608-grs (Jointly Administered)

                                                                CASH RECEIPTS DETAIL

                   Entity                     Bank ID              Date                            Received From                           Amount
St. Alexius Hospital Corporation # 1      USB-6852           11/19/20           Anthem Blue                                                     187.04
St. Alexius Hospital Corporation # 1      USB-6852           11/19/20           Anthem Blue                                                      22.16
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           MO Claims                                                     1,033.17
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           Aetna AR                                                        354.00
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           United Healthcare                                               286.55
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           Wellcare Health                                                 271.93
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           Anthem Blue                                                     242.22
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           Wellcare Health                                                 169.07
St. Alexius Hospital Corporation # 1      USB-6852           11/20/20           Anthem Blue                                                      88.62
St. Alexius Hospital Corporation # 1      USB-6852           11/23/20           UHC of the Midwest                                              803.88
St. Alexius Hospital Corporation # 1      USB-6852           11/23/20           Anthem Blue                                                     386.43
St. Alexius Hospital Corporation # 1      USB-6852           11/23/20           Wellcare Health                                                 322.30
St. Alexius Hospital Corporation # 1      USB-6852           11/23/20           Wellcare Health                                                 299.57
St. Alexius Hospital Corporation # 1      USB-6852           11/23/20           United Healthcare                                                43.18
St. Alexius Hospital Corporation # 1      USB-6852           11/23/20           Aetna AR                                                         29.94
St. Alexius Hospital Corporation # 1      USB-6852           11/24/20           Aetna AR                                                     13,847.27
St. Alexius Hospital Corporation # 1      USB-6852           11/24/20           Anthem Blue                                                   5,730.62
St. Alexius Hospital Corporation # 1      USB-6852           11/24/20           Anthem Blue                                                     318.02
St. Alexius Hospital Corporation # 1      USB-6852           11/24/20           Anthem Blue                                                      35.19
St. Alexius Hospital Corporation # 1      USB-6852           11/24/20           Anthem Blue                                                      22.16
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           United Healthcare                                            30,750.48
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           Anthem Blue                                                   9,679.35
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           Aetna AR                                                        711.00
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           Wellcare Health                                                 580.32
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           United Healthcare                                               227.25
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           Humana Govt Busi                                                213.42
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           Aetna AR                                                         92.74
St. Alexius Hospital Corporation # 1      USB-6852           11/25/20           United Healthcare                                                48.44
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Anthem Blue                                                   2,260.60
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           MO Claims                                                     2,137.53
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           United Healthcare                                             1,406.40
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Aetna AR                                                        973.00
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Anthem Blue                                                     679.18
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Aetna AR                                                        452.32
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Anthem Blue                                                     350.79
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Anthem Blue                                                     166.46
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Check Deposit                                                   101.45
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Wisconsin Physic                                                 67.23
St. Alexius Hospital Corporation # 1      USB-6852           11/27/20           Anthem Blue                                                      17.46
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           UHC of the Midwest                                           10,272.36
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           Day Knight Associates                                         2,580.14
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           Wellcare Health                                                 536.08
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           UHC of the Midwest                                              375.54
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           UHC of the Midwest                                              345.00
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           UHC of the Midwest                                              297.07
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           UHC of the Midwest                                              228.35
St. Alexius Hospital Corporation # 1      USB-6852           11/30/20           United Healthcare                                               121.11
Total - USB-6852                                                                                                                            231,879.92

St. Alexius Hospital Corporation # 1      USB-6886           11/06/20           Deposit                                                        5,553.98
St. Alexius Hospital Corporation # 1      USB-6886           11/12/20           Deposit                                                        6,482.39
St. Alexius Hospital Corporation # 1      USB-6886           11/12/20           Returned deposit                                                 (47.38)
St. Alexius Hospital Corporation # 1      USB-6886           11/19/20           Deposit                                                        7,203.88
Total - USB-6886                                                                                                                              19,192.87

TOTAL RECEIPTS :                                                                                                                       $   3,377,762.14

Notes:
(1) The November account statement has not been received as of the date of the monthly operating report. The deposit amount of $4.20 was determined by
the transfer of funds to and from account USB 6886. Any additional cash activity occurring during November will be reported on the subsequent monthly
operating report.
    Case 19-61608-grs                  Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                         Desc Main
                                              Document    Page 43 of 115
CASE NAME: Americore Holdings, LLC, et al.                                                                                 Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                     CASH TRANSFERS DETAIL

                      Entity                          Bank ID          Date             Description       Amount
Ellwood Medical Center Operations, LLC           USB-4991        11/04/20     Trf from 4983 to 4991   $     13,000.00
Ellwood Medical Center Operations, LLC           USB-5014        11/04/20     Trf from 4983 to 4991        (13,000.00)
Ellwood Medical Center Operations, LLC           USB-4983        11/12/20     Trf from 5014 to 4983        (25,000.00)
Ellwood Medical Center Operations, LLC           USB-5014        11/12/20     Trf from 5014 to 4983         25,000.00
Ellwood Medical Center Operations, LLC           USB-4983        11/16/20     Trf from 5014 to 4983           (972.83)
Ellwood Medical Center Operations, LLC           USB-5014        11/16/20     Trf from 5014 to 4983            972.83
Ellwood Medical Center Operations, LLC           USB-4983        11/18/20     Trf from 5014 to 4983         (8,700.00)
Ellwood Medical Center Operations, LLC           USB-4983        11/18/20     Trf from 5014 to 4991        (13,000.00)
Ellwood Medical Center Operations, LLC           USB-4991        11/18/20     Trf from 5014 to 4991         13,000.00
Ellwood Medical Center Operations, LLC           USB-5014        11/18/20     Trf from 5014 to 4983          8,700.00
Total - Ellwood Medical Center Operations, LLC                                                                    -

Izard County Medical Center, LLC                 EWB-6198        11/02/20     Trf from 6198 to 6506        (250,000.00)
Izard County Medical Center, LLC                 EWB-6506        11/02/20     Trf from 6198 to 6506         250,000.00
Izard County Medical Center, LLC                 EWB-6198        11/03/20     Trf from 6198 to 6506        (327,399.77)
Izard County Medical Center, LLC                 EWB-6506        11/03/20     Trf from 6198 to 6506         327,399.77
Izard County Medical Center, LLC                 FNB-5801        11/03/20     Trf from 5801 to 5802         (50,000.00)
Izard County Medical Center, LLC                 FNB-5802        11/03/20     Trf from 5801 to 5802          50,000.00
Izard County Medical Center, LLC                 EWB-6506        11/04/20     Trf from 6506 to 5801        (100,000.00)
Izard County Medical Center, LLC                 FNB-5801        11/04/20     Trf from 6506 to 5801         100,000.00
Izard County Medical Center, LLC                 FNB-5801        11/04/20     Trf from 5801 to 5802         (50,000.00)
Izard County Medical Center, LLC                 FNB-5802        11/04/20     Trf from 5801 to 5802          50,000.00
Izard County Medical Center, LLC                 FNB-5801        11/06/20     Trf from 5801 to 5802         (50,000.00)
Izard County Medical Center, LLC                 FNB-5802        11/06/20     Trf from 5801 to 5802          50,000.00
Izard County Medical Center, LLC                 EWB-6506        11/17/20     Trf from 6506 to 5802        (100,000.00)
Izard County Medical Center, LLC                 FNB-5802        11/17/20     Trf from 6506 to 5802         100,000.00
Total - Izard County Medical Center, LLC                                                                           -

St. Alexius Hospital Corporation # 1             USB-6845        11/02/20     Trf from 6845 to 6878         (400,000.00)
St. Alexius Hospital Corporation # 1             USB-6845        11/02/20     Trf from 6845 to 6886         (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6878        11/02/20     Trf from 6845 to 6878          400,000.00
St. Alexius Hospital Corporation # 1             USB-6886        11/02/20     Trf from 6845 to 6886          200,000.00
St. Alexius Hospital Corporation # 1             USB-6860        11/03/20     Trf from 7479 to 6860           30,000.00
St. Alexius Hospital Corporation # 1             USB-6860        11/03/20     Trf from 6650 to 6860               32.20
St. Alexius Hospital Corporation # 1             CNB-6650        11/03/20     Trf from 6650 to 6860              (32.20)
St. Alexius Hospital Corporation # 1             BOA-7479        11/03/20     Trf from 7479 to 6860          (30,000.00)
St. Alexius Hospital Corporation # 1             USB-6845        11/04/20     Trf from 6845 to 6878         (450,000.00)
St. Alexius Hospital Corporation # 1             USB-6878        11/04/20     Trf from 6226 to 6878          462,335.00
St. Alexius Hospital Corporation # 1             USB-6878        11/04/20     Trf from 6845 to 6878          450,000.00
St. Alexius Hospital Corporation # 1             EWB-6226        11/04/20     Trf from 6226 to 6878         (462,335.00)
St. Alexius Hospital Corporation # 1             USB-6845        11/09/20     Trf from 6845 to 6886         (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6852        11/09/20     Trf from 6852 to 6886         (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        11/09/20     Trf from 6860 to 6886         (100,000.00)
St. Alexius Hospital Corporation # 1             USB-6886        11/09/20     Trf from 6226 to 6886          432,101.00
St. Alexius Hospital Corporation # 1             USB-6886        11/09/20     Trf from 6845 to 6886          200,000.00
St. Alexius Hospital Corporation # 1             USB-6886        11/09/20     Trf from 6852 to 6886          100,000.00
St. Alexius Hospital Corporation # 1             USB-6886        11/09/20     Trf from 6860 to 6886          100,000.00
St. Alexius Hospital Corporation # 1             EWB-6226        11/09/20     Trf from 6226 to 6886         (432,101.00)
St. Alexius Hospital Corporation # 1             USB-6886        11/10/20     Trf from 6886 to 0141          (17,262.41)
St. Alexius Hospital Corporation # 1             USB-0141        11/10/20     Trf from 6886 to 0141           17,262.41
St. Alexius Hospital Corporation # 1             USB-6860        11/12/20     Trf from 6650 to 6860              225.00
St. Alexius Hospital Corporation # 1             USB-6886        11/12/20     Trf from 6226 to 6886        1,966,715.58
St. Alexius Hospital Corporation # 1             CNB-6650        11/12/20     Trf from 6650 to 6860             (225.00)
St. Alexius Hospital Corporation # 1             EWB-6226        11/12/20     Trf from 6226 to 6886       (1,966,715.58)
St. Alexius Hospital Corporation # 1             USB-6845        11/13/20     Trf from 6845 to 6886       (1,000,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        11/13/20     Trf from 6650 to 6860            1,004.21
St. Alexius Hospital Corporation # 1             USB-6886        11/13/20     Trf from 6621 to 6886           13,066.98
St. Alexius Hospital Corporation # 1             USB-6886        11/13/20     Trf from 6845 to 6886        1,000,000.00
St. Alexius Hospital Corporation # 1             CNB-6621        11/13/20     Trf from 6621 to 6886          (13,066.98)
St. Alexius Hospital Corporation # 1             CNB-6650        11/13/20     Trf from 6650 to 6860           (1,004.21)
St. Alexius Hospital Corporation # 1             USB-6886        11/16/20     Trf from 6226 to 6886        2,085,627.61
St. Alexius Hospital Corporation # 1             EWB-6226        11/16/20     Trf from 6226 to 6886       (2,085,627.61)
St. Alexius Hospital Corporation # 1             CNB-6650        11/18/20     Trf from 6650 to 6605             (310.56)
St. Alexius Hospital Corporation # 1             CNB-6605        11/18/20     Trf from 6650 to 6605              310.56
St. Alexius Hospital Corporation # 1             USB-6845        11/19/20     Trf from 6845 to 6878         (763,376.77)
St. Alexius Hospital Corporation # 1             USB-6878        11/19/20     Trf from 6845 to 6878          763,376.77
St. Alexius Hospital Corporation # 1             USB-6845        11/20/20     Trf from 6845 to 6886         (300,000.00)
St. Alexius Hospital Corporation # 1             USB-6852        11/20/20     Trf from 6852 to 6886         (200,000.00)
St. Alexius Hospital Corporation # 1             USB-6860        11/20/20     Trf from 6650 to 6860            1,906.67
St. Alexius Hospital Corporation # 1             USB-6886        11/20/20     Trf from 6852 to 6886          200,000.00
St. Alexius Hospital Corporation # 1             USB-6886        11/20/20     Trf from 6845 to 6886          300,000.00
St. Alexius Hospital Corporation # 1             CNB-6650        11/20/20     Trf from 6650 to 6860           (1,906.67)
St. Alexius Hospital Corporation # 1             USB-6860        11/23/20     Trf from 6650 to 6860              167.41
St. Alexius Hospital Corporation # 1             USB-6886        11/23/20     Trf from 6226 to 6886        1,847,786.91
St. Alexius Hospital Corporation # 1             CNB-6650        11/23/20     Trf from 6650 to 6860             (167.41)
St. Alexius Hospital Corporation # 1             EWB-6226        11/23/20     Trf from 6226 to 6886       (1,847,786.91)
   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                     Desc Main
                                               Document    Page 44 of 115
CASE NAME: Americore Holdings, LLC, et al.                                                                              Transfers

CASE NUMBER: 19-61608-grs (Jointly Administered)

                                                   CASH TRANSFERS DETAIL

                        Entity                      Bank ID          Date             Description       Amount
St. Alexius Hospital Corporation # 1           USB-6860        11/24/20     Trf from 6650 to 6860             225.00
St. Alexius Hospital Corporation # 1           CNB-6621        11/24/20     Trf from 6650 to 6621             181.81
St. Alexius Hospital Corporation # 1           CNB-6650        11/24/20     Trf from 6650 to 6860            (225.00)
St. Alexius Hospital Corporation # 1           CNB-6650        11/24/20     Trf from 6650 to 6605             (64.43)
St. Alexius Hospital Corporation # 1           CNB-6650        11/24/20     Trf from 6650 to 6621            (181.81)
St. Alexius Hospital Corporation # 1           CNB-6605        11/24/20     Trf from 6650 to 6605              64.43
St. Alexius Hospital Corporation # 1           USB-6886        11/25/20     Trf from 6621 to 6886             665.19
St. Alexius Hospital Corporation # 1           CNB-6621        11/25/20     Trf from 6621 to 6886            (665.19)
St. Alexius Hospital Corporation # 1           USB-6852        11/27/20     Trf from 6852 to 6886        (150,000.00)
St. Alexius Hospital Corporation # 1           USB-6886        11/27/20     Trf from 6852 to 6886         150,000.00
St. Alexius Hospital Corporation # 1           USB-6886        11/27/20     Trf from 0157 to 6886               3.34
St. Alexius Hospital Corporation # 1           USB-6886        11/27/20     Trf from 0157 to 6886         100,237.30
St. Alexius Hospital Corporation # 1           USB-6886        11/27/20     Trf from 6886 to 0157        (100,240.64)
St. Alexius Hospital Corporation # 1           USB-6860        11/30/20     Trf from 6650 to 6860           1,355.28
St. Alexius Hospital Corporation # 1           CNB-6650        11/30/20     Trf from 6650 to 6860          (1,355.28)
Total - St. Alexius Hospital Corporation # 1                                                                     -

TOTAL TRANSFERS :                                                                                   $            -
                                                         Case 19-61608-grs                              Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                                                                          Desc Main                                                       Exhibit A
                                                                                                               Document    Page 45 of 115
                                                                                                                            UNITED STATES BANKRUPTCY COURT
                                                                                                                             EASTERN DISTRICT OF KENTUCKY
                                                                                                                                  LEXINGTON DIVISION

                                                                                          Exhibit A - CONSOLIDATING DISBURSEMENTS OF JOINTLY ADMINISTERED CASES IN CHAPTER 11

CASE NAME:                                             Americore Holdings, LLC, et al.
JOINT ADMINISTRATION CASE NUMBER:                      19-61608-grs

                                                                                                                                                                             DISBURSEMENTS

                                                                           February 21-29,
   No.                        Entity                        Case No.            2020                March 2020          April 2020         May 2020           June 2020          July 2020           August 2020     September 2020         October 2020    November 2020     Filing to Date(1)
    1      Americore Holdings, LLC                     19-61608-grs (Lead) $           -        $             -     .                  $            -     $            -     $            -      $             -     $           -      $             -     $           -     $            -
    2      Pineville Medical Center, LLC               19-61605-grs                    -                      -                  -                  -                  -                  -                    -                 -                    -                 -                  -
    3      Americore Health Enterprises, LLC           19-61606-grs                    -                      -                  -                  -                  -                  -                    -                 -                    -                 -                  -
    4      Americore Health, LLC                       19-61607-grs                    -                      -                  -                  -                  -                  -                    -                 -                    -                 -                  -
    5      Success Healthcare 2, LLC                   19-61609-grs                    -                      -                  -                  -                  -                  -                    -                 -                    -                 -                  -
    6      St. Alexius Hospital Corporation #1         19-61610-grs           1,099,862.03           2,922,331.36       3,395,488.30       3,433,029.66       5,148,642.77       4,395,931.82         4,307,764.54      3,063,103.70         4,738,781.46     10,505,998.32     43,010,933.96
    7      St. Alexius Properties, LLC                 19-61611-grs                    -                      -                  -                  -                  -                  -                    -                 -                                                         -
    8      Izard County Medical Center, LLC            19-61612-grs             178,415.38             328,957.90         469,681.59       1,071,880.25         383,783.41         704,770.65           417,860.64        548,132.79           822,542.95       616,427.88        5,542,453.44
    9      Ellwood Medical Center, LLC                 19-61613-grs                                           -                  -                  -                  -                  -                    -                 -                    -                -                   -
   10      Ellwood Medical Center Real Estate, LLC     19-61614-grs                    -                      -                  -                  -                  -                  -                    -                 -                    -                -                   -
   11      Ellwood Medical Center Operations, LLC      19-61615-grs              17,864.57              45,798.70         185,901.73         131,975.67          83,038.11         121,164.93            89,040.62         71,066.81           103,584.85        72,030.92          921,466.91

Total Disbursements                                                          $   1,296,141.98   $    3,297,087.96   $   4,051,071.62   $   4,636,885.58   $   5,615,464.29   $   5,221,867.40    $    4,814,665.80   $   3,682,303.30   $    5,664,909.26   $ 11,194,457.12   $ 49,474,854.31

Notes:

(1) Disbursements are reported from the date of the initial report and does not reflect disbursements made by the Debtor prior to February 21, 2020, the date of the Chapter 11 Trustee's appointment.
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 46 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                            6WDWHPHQW3HULRG
                              751                       6                  <       67                                                          1RY
                                                                                                                                                             WKURXJK
                                                                                                                                                        1RY
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñðññññññðññðñðññðñðñ
                                                                                                          ñðñðððññððððñðñññððññð
                                                                                                          ñððñññðñðñðððððññðñððñ
                                                                                                          ññðñðññðððñððñðñððñðñð
                                                                                                          ññððññððññððððððñññðññ
                                                                                                          ñððñðññññððñðññðñññðñð
                                                                                                          ñððñðñðððððñññððñññðññ
                                                                                                          ññððñðñðñððñðððñðññððð

                                                                                                                                                         3DJH RI
                                                                                                          ññðñññðððñðñððñðñðññðñ
                                                                                                          ñðððñðñðððñññññððñððñð
                                                                                                          ññðñðððñððñðñððððñññðñ
                                                                                                          ñðñððññðñññññðñññððñðð
                                                                                                          ñðððññððññððñðñððññðññ
                                                                                                          ñðññññððñññðñðñññðððñð
                                                                                                          ñððñððñððððñññññðñññðñ
                                                                                                          ññðññðññðñðññððññððððð
                                                                                                          ññðññðñðñðñððññðñññðññ
                                                                                                          ññññññððññððññðñðñððñð
                                                                                                          ñññññððñðñðñðððñðñðñðñ
                                                                                                          ñññððñññððñðñññðñññððð
                                                                                                          ññññññññññññññññññññññ

                       ãÆÁÁÁÁÁÆãÁãÄÄÄÆÆÆããÄÁÆããÁÄÄÄÄÁÄÆãÆÄÄÄÁÁÄÆÆÁÆÁÆÆãÆãÄãÁÄÆÆÄÁÄÄÄÄÁÆÁ

                       $%3<
                       (//:22'0(',&$/&(17(523(5$7,216//&
                       ',6%856(0(17$&&2817
                                                                                                     l                                          To Contact U.S. Bank
                       3(56+,1*67                                                               Commercial Customer
                       (//:22'&,7< 3$                                                     Service:                                         1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                           usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                    Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                    $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                                
2WKHU'HSRVLWV                                                            
2WKHU:LWKGUDZDOV                                                        
&KHFNV3DLG                                                               
       (QGLQJ%DODQFHRQ 1RY                                     

2WKHU'HSRVLWV
Date   Description of Transaction                                                                              Ref Number                                  Amount
1RY  (OHFWURQLF'HSRVLW                                    )URP&52:1+2/',1*6                                                                          
          5() 1                               $$&+
1RY  &RQVROLGDWHG,PDJH&KHFN                             'HSRVLW,WHPV                                                                               
                                                               
1RY      (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                    
1RY      (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                       
1RY      (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                     
1RY      &RQVROLGDWHG,PDJH&KHFN                         'HSRVLW,WHPV                                                                               
                                                               
1RY  (OHFWURQLF'HSRVLW                                   )URP&52:1+2/',1*6                                                                           
          5() 1                               $$&+
1RY  (OHFWURQLF'HSRVLW                                   )URP'$<.1,*+7$662&                                                                        
          5() 1                               $$&+
                                                                                                  7RWDO 2WKHU 'HSRVLWV                                  

2WKHU:LWKGUDZDOV
Date   Description of Transaction                                                                              Ref Number                                   Amount
1RY  (OHFWURQLF:LWKGUDZDO                                 7R48$57(5/<)((                                                                             
          5() 1                               3$<0(17
1RY  :LUH'HELW5()                                  -30&+$6(1<&                                                               
          %1) 0$75,;75867                                     1(:<25.1<
          &203$1<
1RY  :LUH'HELW5()                                  %(5.6+,5(3,776),(                                                              
          %1) 3$</2&,7<                                   $0(5,&$1/$1(
1RY  (OHFWURQLF)XQGV7UDQVIHU                             7R$FFRXQW                                                                      
1RY  $QDO\VLV6HUYLFH&KDUJH                                                                                                                    
1RY  :LUH'HELW5()                                 %02+$55,6%$1.1$                                                                
          %1) $57+85-*$//$*+(5                             506,1&$7/$17,&
1RY  :LUH'HELW5()                                 :(//66)                                                               
          %1) 75,721+5
                                                 (//:22'0(',&$/&(17(523(5$7,216//&          %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs            Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                 ',6%856(0(17$&&2817                                   Main
                                                 3(56+,1*67
                                                         Document        Page
                                                 (//:22'&,7< 3$ 
                                                                              47 of 115                 
                                                                                                                                        6WDWHPHQW3HULRG
                                                                                                                                              1RY
                                                                                                                                                  WKURXJK
                                                                                                                                             1RY
                                                                                           ñðñðñðñðñðñðñðñðñðñðñð
                                                                                           ñðñðññññññðññññðñðññðñ
                                                                                           ñðñðððññððððñðñññððññð
                                                                                           ñððñññðñðñððñðñññññððñ
                                                                                           ññðñðññðððñððñðñððñññð
                                                                                           ññððññðñððððððððñðññðñ
                                                                                           ñððñðññññððñðññðñðððñð
                                                                                           ñððñðñðððððñññððñññðññ
                                                                                           ññððñðñðñððñððñññññððð
                                                                                           ññðñññðððñðñððððððññðñ
                                                                                           ñðððñðñðððññðññðñññññð
                                                                                           ññðñðððñððñðñðñðñðñððñ

                                                                                                                                              3DJH RI
                                                                                           ñðñððññðññññðððððñðñðð
                                                                                           ñðððññððññððððñððððððñ
                                                                                           ñðññññððññðñððñðñññððð
                                                                                           ñððñððñððñðððððððððñðñ
                                                                                           ññðññðððññññððððððñððð
                                                                                           ññðññðññññññðñððñðñðññ
                                                                                           ñññññðññññðððððñðññññð
                                                                                           ñññññððñððñññðññðððñðñ
                                                                                           ñññðññññððñðððððñññððð
                                                                                           ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                                      &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                         $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                               Ref Number                                       Amount
1RY  :LUH'HELW5()                      .(<%$1.&/(9(/$1'                                                              
          %1) 48$'(;%((&+:22'
          2+
1RY  :LUH'HELW5()                      -30&+$6('$//$6                                                              
          %1) ,1129$7,9(                            $5&+,7(&763/$127;
1RY  :LUH'HELW5()                      %(5.6+,5(3,776),(                                                              
          %1) 3$</2&,7<                        $0(5,&$1/$1(
1RY  (OHFWURQLF:LWKGUDZDO                     7R(//:22'0                                                                               
          5() 1                    %,//,1*
                                                                                7RWDO2WKHU:LWKGUDZDOV                                     

&KHFNV3UHVHQWHG&RQYHQWLRQDOO\
Check               Date           Ref Number               Amount      Check          Date                         Ref Number                     Amount
                1RY                                           1RY                                               
                1RY                                           1RY                                               
                1RY                                            1RY                                               
                1RY                                            1RY                                               
                1RY                                            1RY                                               
                1RY                                            1RY                                            
                1RY                                            1RY                                               
     *DSLQFKHFNVHTXHQFH                                              &RQYHQWLRQDO&KHFNV3DLG                                          

%DODQFH6XPPDU\
Date                           Ending Balance    Date                 Ending Balance      Date                                   Ending Balance
1RY                                    1RY                           1RY                                      
1RY                                    1RY                           1RY                                      
1RY                                    1RY                           1RY                                      
1RY                              
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 48 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                                          6WDWHPHQW3HULRG
                              751                       6                  <       67                                                                        1RY
                                                                                                                                                                           WKURXJK
                                                                                                                                                                      1RY
                                                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                   ñðñðññññññððððñðñððñðñ
                                                                                                                   ñðñðððññððððñðñññðñññð
                                                                                                                   ñððñññðñððñññðñðñðññðñ
                                                                                                                   ññðñðññðððñððñððñññññð
                                                                                                                   ññððññððññðððððñððððññ
                                                                                                                   ñððñðññññððñðññðñðñññð
                                                                                                                   ñððñðñðñðððññðñðððñðññ
                                                                                                                   ññððñðñðñððñððððñññððð

                                                                                                                                                                       3DJH RI
                                                                                                                   ññðñññðððñðñðñðñððññðñ
                                                                                                                   ñðððñðñðððññððñððñðññð
                                                                                                                   ññðñðððñððñðñðñññððñðñ
                                                                                                                   ñðñððññðñññðñðððññðñðð
                                                                                                                   ñðððññððññðñðñðððððñðñ
                                                                                                                   ñðññññððññðññðñððððññð
                                                                                                                   ñððñððñðñðñððððñðñðñðñ
                                                                                                                   ññðññððððñðñðððñññðððð
                                                                                                                   ññðññðññðñðñððñðñññðññ
                                                                                                                   ññññññððñððñððññðñðññð
                                                                                                                   ññññðððñððñðððññðððñðñ
                                                                                                                   ñññððñðñððñðññññððñððð
                                                                                                                   ññññññññññññññññññññññ

                       ÁÄÄÆÆãÆãÁÁÄÁãÄÄãÄÁÁããÁÄÄÄÄÆÁÁÁÁÆÁÄãÁãÆÁÆÄÆÄãÆãÁÆÄãÁÄãÄÁãÆããÄããÆÄã

                       $%3<
                       (//:22'0(',&$/&(17(523(5$7,216//&
                       3$<52//$&&2817
                                                                                                              l                                               To Contact U.S. Bank
                       3(56+,1*67                                                                        Commercial Customer
                       (//:22'&,7< 3$                                                              Service:                                              1-866-329-7770


                                                                                                              U.S. Bank accepts Relay Calls
                                                                                                              Internet:                                                usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                                  Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                                 $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                                 
2WKHU'HSRVLWV                                                            
&KHFNV3DLG                                                              
       (QGLQJ%DODQFHRQ 1RY                                      

2WKHU'HSRVLWV
Date   Description of Transaction                                                                                       Ref Number                                       Amount
1RY  (OHFWURQLF)XQGV7UDQVIHU                             )URP$FFRXQW                                                                                 
1RY  (OHFWURQLF)XQGV7UDQVIHU                            )URP$FFRXQW                                                                                  
                                                                                                           7RWDO 2WKHU 'HSRVLWV                                       

&KHFNV3UHVHQWHG&RQYHQWLRQDOO\
Check               Date            Ref Number                                Amount          Check           Date                          Ref Number                     Amount
               1RY                                                               1RY                                             
               1RY                                                               1RY                                             
               1RY                                                                 1RY                                               
               1RY                                                                 1RY                                               
               1RY                                                               1RY                                             
               1RY                                                               1RY                                             
               1RY                                                               1RY                                             
               1RY                                                               1RY                                             
               1RY                                                              1RY                                             
                                                                                                  &RQYHQWLRQDO&KHFNV3DLG                                         

%DODQFH6XPPDU\
Date                         Ending Balance                 Date                           Ending Balance         Date                                   Ending Balance
1RY                                               1RY                                         1RY                                       
1RY                                                1RY                                        1RY                                       
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 49 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                       6WDWHPHQW3HULRG
                              751                           6                  <       67                                                     1RY
                                                                                                                                                        WKURXJK
                                                                                                                                                   1RY
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñðññññññðððññðñðññðñ
                                                                                                       ñðñðððññððððñðññññðññð
                                                                                                       ñððñññðñððñññðñññððððñ
                                                                                                       ññðñðññðððñððñðñððñðñð
                                                                                                       ññððññððññððððððððññðñ
                                                                                                       ñððñðññññððñðññðññððñð
                                                                                                       ñððñðññððððñðñññðñððññ
                                                                                                       ññððñðñðñðððððñðñðñððð

                                                                                                                                                    3DJH RI
                                                                                                       ññðñññðððñððñðñððñðñðñ
                                                                                                       ñðððñðñðððññððññððððñð
                                                                                                       ññðñðððñððñññðððñððððñ
                                                                                                       ñðñððññðñññññññððññððð
                                                                                                       ñðððññððññññððññðñðñðñ
                                                                                                       ñðññññððððñðñðððððññðð
                                                                                                       ñððñððñðñððññðñðññðñðñ
                                                                                                       ññðññðñððñðñððñññððððð
                                                                                                       ññðññðññððññððññððñðññ
                                                                                                       ñññññððððññðññðñðððññð
                                                                                                       ñññññðññðñððððññðññððñ
                                                                                                       ñññðññðñððñðññðñððñððð
                                                                                                       ññññññññññññññññññññññ

                       ÄÄÆÄÆÄÁÄÆãÄãÁÁÆãÁÁÆÄÄÁÄÁÆÆÁÁÄãÁÁÆÁÄÁÆÄÁãÆÁÄÄÄÄÁÁÁÄãÁÆÄããÄÆÁãÆãããã

                       $%3<
                       (//:22'0(',&$/&(17(523(5$7,216//&
                       *29(510(17$&&2817
                                                                                                  l                                       To Contact U.S. Bank
                       3(56+,1*67                                                            Commercial Customer
                       (//:22'&,7< 3$                                                  Service:                                      1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                         usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                               Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                 $FFRXQW1XPEHU
$FFRXQW6XPPDU\

%HJLQQLQJ%DODQFHRQ1RY                                                       
       (QGLQJ%DODQFHRQ 1RY                                            
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 50 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                                   6WDWHPHQW3HULRG
                              751                           6                  <       67                                                                 1RY
                                                                                                                                                                    WKURXJK
                                                                                                                                                               1RY
                                                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                 ñðñðññññññððñðñðñðññðñ
                                                                                                                 ñðñðððññððððñðñññðñññð
                                                                                                                 ñððñññðñððñññðññððññðñ
                                                                                                                 ññðñðññðððñððñðñðññðñð
                                                                                                                 ññððññððññðððððñññððññ
                                                                                                                 ñððñðññññððñðññðððññðð
                                                                                                                 ñððñðñññðððñðñðññðððññ
                                                                                                                 ññððñðñðñðððððððñððððð

                                                                                                                                                                3DJH RI
                                                                                                                 ññðñññðððñððñññððñññðñ
                                                                                                                 ñðððñðñðððñññððññðñññð
                                                                                                                 ññðñðððñððñññððððñðñðñ
                                                                                                                 ñðñððññðñññññðñððñðñðð
                                                                                                                 ñðððññððññðððññðððððññ
                                                                                                                 ñðññññððððñðññðððððñðð
                                                                                                                 ñððñððñðññðñððñðññðñðñ
                                                                                                                 ññðññððñññðððñðññññððð
                                                                                                                 ññðññððññðñððñðððññðññ
                                                                                                                 ñññññððññððñññðððññðñð
                                                                                                                 ñññññðññðððñññññðññððñ
                                                                                                                 ñññððñðñððñðñððñððñððð
                                                                                                                 ññññññññññññññññññññññ

                       ÆÆããÁÆÆÁÄããÆÆÁÄÆããÄãÆÆãÆãÆãÄÁãÄÁÄããÄÁÄÁÁÄÁãÁãÁÆããÄÆÆÄÄÄÆÆÄÆãÁÄÆÁÁ

                       $%3<
                       (//:22'0(',&$/&(17(523(5$7,216//&
                       121*29(510(17$&&2817
                                                                                                            l                                          To Contact U.S. Bank
                       3(56+,1*67                                                                      Commercial Customer
                       (//:22'&,7< 3$                                                            Service:                                         1-866-329-7770


                                                                                                            U.S. Bank accepts Relay Calls
                                                                                                            Internet:                                           usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                           Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                           $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                            
2WKHU'HSRVLWV                                                               
2WKHU:LWKGUDZDOV                                                        
       (QGLQJ%DODQFHRQ 1RY                                 

2WKHU'HSRVLWV
Date   Description of Transaction                                                                                     Ref Number                                  Amount
1RY  (OHFWURQLF'HSRVLW                                    )URP+,*+0$5.,1&                                                                                    
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                   )URP+,*+0$5.,1&                                                                                        
          5() 1                               +&&/$,0307
                                                                                                        7RWDO 2WKHU 'HSRVLWV                                       

2WKHU:LWKGUDZDOV
Date       Description of Transaction                                                                                 Ref Number                                   Amount
1RY      (OHFWURQLF)XQGV7UDQVIHU                        7R$FFRXQW                                                                            
1RY      (OHFWURQLF)XQGV7UDQVIHU                        7R$FFRXQW                                                                                
1RY      (OHFWURQLF)XQGV7UDQVIHU                        7R$FFRXQW                                                                              
1RY      (OHFWURQLF)XQGV7UDQVIHU                        7R$FFRXQW                                                                             
                                                                                                     7RWDO2WKHU:LWKGUDZDOV                                   

%DODQFH6XPPDU\
Date                         Ending Balance                 Date                           Ending Balance       Date                             Ending Balance
1RY                                            1RY                                   1RY                             
1RY                         
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 51 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 52 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 53 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 54 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 55 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 56 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 57 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 58 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 59 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 60 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 61 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 62 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 63 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 64 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 65 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 66 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 67 of 115
Case 19-61608-grs   Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57   Desc Main
                           Document    Page 68 of 115
 Case 19-61608-grs       Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                                Document    Page 69 of 115               (  6  # 3
                                                                                                             
   / # - #   !0 ,
  4#"  5                                                                              
                                                                                                                    
                                                                        1! -!./2 ( !$3 /    
                                                                          $/(./2 ( !$3 /     
                                                                           ! "+#  #   * "3 
                                                                                                     

                                                                             From all of us at East West Bank, we
          IZARD COUNTY MEDICAL CENTER LLC                                    wish you a healthy and safe holiday
          CHAPTER 11                                                         season during these challenging times.
          CASE #19-61608                                                     We thank you for choosing us as your
          %GLASSRATNER                                                       bank and look forward to continue to serve
          200 E BROWARD BLVD SUITE 1010                                      your financial needs as we start the new
          FT LAUDERDALE FL 33301-1943
                                                                             year together.




               
                                                              
                                 ! ""#                            
                                 ! # #                     
                                                      $"                        

 
                                                                                  
  % & ! ' (                                                                 
  % & ! ' (                                                                

        
                                                                                
                                                                

            
                                                               ! '                    !
                                                              )# * "                +   "
                ! % " ' , #                                                             
                ! -   " .  , #                                                        
 Case 19-61608-grs           Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                                    Document    Page 70 of 115               /  4 # 0
                                                                                                                                          
   ) # * #   !+ ,
  1#"  2                                                                                                           
                                                                                                                                                 
                                                                                                     (! *!-). / !$0 )    
                                                                                                       $)/-). / !$0 )     
                                                                                                        ! "'#  #   3 "0 
                                                                                                                                  

                                                                                                          From all of us at East West Bank, we
             IZARD COUNTY MEDICAL CENTER LLC                                                              wish you a healthy and safe holiday
             CHAPTER 11-OPERATING                                                                         season during these challenging times.
             CASE #19-61608                                                                               We thank you for choosing us as your
             %GLASSRATNER                                                                                 bank and look forward to continue to serve
             200 E BROWARD BLVD STE 1010                                                                  your financial needs as we start the new
             FT LAUDERDALE FL 33301-1943
                                                                                                          year together.




                     
                                                                                               
                                                          ! ""  #                        
                                                            ! #  #                       
                                                                                $"                            

 
                                                                                                            
                                                                                                  
                                                                                                
                                                       !" #     $ %&" ' &   & ''                      


                                                                                                               
  %  &              !" #             $ %&" ' &       &                                                    
  %  &             !" #             $ %&" ' &       & ''                                                
  '# # (                 '$((        )   $  *+                                                          
  %  &             !" #             $ %&" ' &       & ''                                               

               
                                                                                                              
                                                                                           
                                                          
                                                            
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 71 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                         6WDWHPHQW3HULRG
                              751                           6                  <       67                                                       1RY
                                                                                                                                                          WKURXJK
                                                                                                                                                     1RY
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñðññññññðñðññðñðññðñ
                                                                                                       ñðñðððññððððñðññññððñð
                                                                                                       ñððñññðñðñðððððñðñññðñ
                                                                                                       ññðñðññðððñððñððððñññð
                                                                                                       ññððñññðññðððððñññððññ
                                                                                                       ñððñððððñððñðññðññðñðð
                                                                                                       ñððñðñññðððññññððñððññ
                                                                                                       ññðñðññðñðððñðñðññðððð

                                                                                                                                                      3DJH RI
                                                                                                       ññðñðððððñðññðñðññðñðñ
                                                                                                       ñðððñðñððñððñññðñðñðñð
                                                                                                       ññðððððñðññðñðñðññðñðñ
                                                                                                       ñðñððññððñððñðððññðððð
                                                                                                       ñðððññðññðñððññðñññðññ
                                                                                                       ñðññññðððññððñññññðððð
                                                                                                       ñððñððñðññðñðññðððññðñ
                                                                                                       ññðññðññððñððññððððððð
                                                                                                       ññðññððññððññññññðððññ
                                                                                                       ññññðññðððññðñññðððññð
                                                                                                       ññññññññðððññððñðððñðñ
                                                                                                       ñññðñððñððñðñññðñðñððð
                                                                                                       ññññññññññññññññññññññ

                       ãÄÁãÄÆÁÄÁÆÁÄÆãÆãÆÁÄÆããÁÄÄÄÁãÆÆÁÄÄÁÆãÄãÆÁÄÄÄÄÆãÁããÄÆãÁÁÆããÄÆÄÆÆÆÆÁ

                       $93<
                       67$/(;,86+263,7$/&25325$7,21
                       *29(510(17/2&.%2;
                                                                                                  l                                          To Contact U.S. Bank
                       6%52$':$<                                                            Commercial Customer
                       6$,17/28,6 02                                                   Service:                                         1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                           usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                 Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                 $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                            
2WKHU'HSRVLWV                                                       
2WKHU:LWKGUDZDOV                                                     
       (QGLQJ%DODQFHRQ 1RY                                 

2WKHU'HSRVLWV
Date   Description of Transaction                                                                           Ref Number                                  Amount
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                       
          5() 1                               +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                      
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:36                                                                                   
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                      
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                                   )URP:36                                                                                   
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                   )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                   )URP:,6&216,13+<6,&                                                                     
          5() 1                               +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                                   )URP:,6&216,13+<6,&                                                                      
          5() 1                               +&&/$,0307
                                         67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs    Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                         *29(510(17/2&.%2;                                     Main
                                         6%52$':$<
                                                  Document
                                         6$,17/28,6 02 
                                                                   Page 72  of 115              
                                                                                                                     6WDWHPHQW3HULRG
                                                                                                                           1RY
                                                                                                                               WKURXJK
                                                                                                                          1RY
                                                                              ñðñðñðñðñðñðñðñðñðñðñð
                                                                              ñðñðññññññðññðñðñðññðñ
                                                                              ñðñðððññððððñðññññððñð
                                                                              ñððñññðñðñððñðñðññññðñ
                                                                              ññðñðññðððñððñðññññðñð
                                                                              ññððññññððððððððññðñññ
                                                                              ñððñððððñððñðññðððñðñð
                                                                              ñððñðñññðððññññððññðññ
                                                                              ññðñðññðñðððñðñðñððððð
                                                                              ññðñðððððñðññðññññðñðñ
                                                                              ñðððñðñððñðððñððñðñññð
                                                                              ññðððððñðññððððððððñðñ

                                                                                                                           3DJH RI
                                                                              ñðñððññððñððñðñððððððð
                                                                              ñðððññðññðñððñññññññññ
                                                                              ñðññññððññððððññðñððñð
                                                                              ñððñððñððññðñððññðññðñ
                                                                              ññðññðñññððññññðñññððð
                                                                              ññðññðññðññðññðñðñððññ
                                                                              ñññññððññððñðññññññðñð
                                                                              ññññðñðñððððñðññððñððñ
                                                                              ñññðñððñððñðñðñðñðñððð
                                                                              ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                    &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                        $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                                  Ref Number                                Amount
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                            
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP0262&,$/6(59&6                                                          
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:36                                                                           
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                              
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:36                                                                           
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                              
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                                 
          5() 1            +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                              
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP0262&,$/6(59&6                                                            
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                             
          5() 1            +&&/$,03076
1RY  (OHFWURQLF'HSRVLW                )URP:,6&216,13+<6,&                                                            
          5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP6WDWHRI,OO                                                                    
          5() 1            +&&/$,0307$&
1RY  (OHFWURQLF'HSRVLW                )URP6WDWHRI,OO                                                                    
          5() 1            +&&/$,0307$&
1RY  (OHFWURQLF'HSRVLW                )URP6WDWHRI,OO                                                                    
          5() 1            +&&/$,0307$&
                                                                      7RWDO 2WKHU 'HSRVLWV                             

2WKHU:LWKGUDZDOV
Date       Description of Transaction                                              Ref Number                                Amount
1RY       (OHFWURQLF)XQGV7UDQVIHU     7R$FFRXQW                                                        
1RY       (OHFWURQLF)XQGV7UDQVIHU     7R$FFRXQW                                                         
1RY       (OHFWURQLF)XQGV7UDQVIHU     7R$FFRXQW                                                         
1RY       (OHFWURQLF)XQGV7UDQVIHU     7R$FFRXQW                                                         
1RY      (OHFWURQLF)XQGV7UDQVIHU     7R$FFRXQW                                                       
1RY      (OHFWURQLF)XQGV7UDQVIHU     7R$FFRXQW                                                         
                                               67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs          Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                               *29(510(17/2&.%2;                                     Main
                                               6%52$':$<
                                                        Document
                                               6$,17/28,6 02 
                                                                         Page 73  of 115              
                                                                                                                 6WDWHPHQW3HULRG
                                                                                                                       1RY
                                                                                                                           WKURXJK
                                                                                                                      1RY

                                                                                                                       3DJH RI

$1$/<=('&+(&.,1*                                                                                                &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                    $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                         Ref Number                     Amount
1RY  (OHFWURQLF)XQGV7UDQVIHU               7R$FFRXQW                                               
                                                                             7RWDO2WKHU:LWKGUDZDOV              

%DODQFH6XPPDU\
Date                         Ending Balance    Date                Ending Balance      Date               Ending Balance
1RY                               1RY                         1RY                 
1RY                               1RY                         1RY                 
1RY                                 1RY                       1RY                 
1RY                                 1RY                       1RY                 
1RY                                 1RY                       1RY               
1RY                                 1RY                         1RY               
1RY                           
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 74 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                        6WDWHPHQW3HULRG
                              751                           6                  <       67                                                      1RY
                                                                                                                                                         WKURXJK
                                                                                                                                                    1RY
                                                                                                       ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                       ñðñðññññññðððññðñðññðñ
                                                                                                       ñðñðððññððððñðñññððññð
                                                                                                       ñððñññðñðññðððððððñððñ
                                                                                                       ññðñðññðððñððñðññññðñð
                                                                                                       ññðððñððññððððððññðñññ
                                                                                                       ñððñññððñððñðññððññðñð
                                                                                                       ñððñððñððððññðñññðñðññ
                                                                                                       ññðññðñðñðððñðñðððñððð

                                                                                                                                                     3DJH RI
                                                                                                       ññðñðñðððñðñññððññññðñ
                                                                                                       ñðððñðñððñððððñðññðññð
                                                                                                       ñðñððððñðññðñðññðñññðñ
                                                                                                       ñðñððññððñðððññððððððð
                                                                                                       ñðððññðññððññðññññðñðñ
                                                                                                       ñðññññðððððññðñññññððð
                                                                                                       ñððñððñððñðððñðñðñðñðñ
                                                                                                       ññðññðñðññññðñððððñððð
                                                                                                       ññðññðððððñðññððñðððññ
                                                                                                       ñññññðððððñððññññðððñð
                                                                                                       ññññððññðñðñññðñññðñðñ
                                                                                                       ñññðññðñððñðñðððñññððð
                                                                                                       ññññññññññññññññññññññ

                       ÆÄÁÄÄÄÁÁãÄÆãÆÄÄÁÆãÁÁããÁÆÁÄÆÄÁÆÄãÄãÆÆãÁÆÁÆÄÁÆÄÆÆÄãããããÁÄÄãÁÆããÆÆÄã

                       633
                       67$/(;,86+263,7$/&25325$7,21
                       121*29(510(17/2&.%2;
                                                                                                  l                                         To Contact U.S. Bank
                       6%52$':$<                                                            Commercial Customer
                       6$,17/28,6 02                                                   Service:                                        1-866-329-7770


                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                          usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                 $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                              
2WKHU'HSRVLWV                                                        
2WKHU:LWKGUDZDOV                                                       
       (QGLQJ%DODQFHRQ 1RY                                     

2WKHU'HSRVLWV
Date  Description of Transaction                                                                            Ref Number                                 Amount
1RY  :KROHVDOH/RFNER['HSRVLW                             /RFDWLRQ6HU                                                           
1RY  (OHFWURQLF'HSRVLW                                    )URP8+&2)7+(0,':(                                                                       
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP$(71$$6                                                                              
         5() 1                                +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW                                    )URP+80$1$*297%86,                                                                       
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP$17+(0%/8(&                                                                        
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP:HOOFDUH+HDOWK                                                                        
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP8QLWHG+HDOWKFDUH                                                                       
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP8QLWHG+HDOWKFDUH                                                                       
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP8+&2)7+(0,':(                                                                       
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP$(71$$6                                                                           
         5() 1                                +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW                                    )URP81,7('+($/7+&$5(                                                                          
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP$(71$$6                                                                              
         5() 1                                +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW                                    )URP$(71$$6                                                                              
         5() 1                                +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW                                    )URP:,6&216,13+<6,&                                                                        
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP81,7('+($/7+&$5(                                                                        
         5() 1                                +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                                    )URP81,7('+($/7+&$5(                                                                       
         5() 1                                +&&/$,0307
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        121*29(510(17/2&.%2;                                 Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 75  of 115              
                                                                                                                        6WDWHPHQW3HULRG
                                                                                                                              1RY
                                                                                                                                  WKURXJK
                                                                                                                             1RY
                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                 ñðñðññññññððñðñðñðññðñ
                                                                                 ñðñðððññððððñðññññððñð
                                                                                 ñððñññðñðññðððððññðððñ
                                                                                 ññðñðññðððñððñðññðððñð
                                                                                 ññðððñðñðððððððñññððññ
                                                                                 ñððñññððñððñðññððññðñð
                                                                                 ñððñððñððððññðññðññðññ
                                                                                 ññðññðñðñðððñðñðððñððð
                                                                                 ññðñðñðððñðñññðñðñðñðñ
                                                                                 ñðððñðñððñððððññðññðñð
                                                                                 ñðñððððñðññðñññðñððñðñ

                                                                                                                              3DJH RI
                                                                                 ñðñððññððñðñðñðñðððñðð
                                                                                 ñðððññðññðððððððñðñððñ
                                                                                 ñðññññððññððñððññðñððð
                                                                                 ñððñððñððñðñðñðñðððñðñ
                                                                                 ññðññðññððñññññððððððð
                                                                                 ññðññðððððññññññññððññ
                                                                                 ññññðñðñññññññðñðññðñð
                                                                                 ññññðñññðñðððñññññðððñ
                                                                                 ñññðñðññððñðñðñðñññððð
                                                                                 ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                       &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                           $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date  Description of Transaction                                                      Ref Number                                Amount
1RY  (OHFWURQLF'HSRVLW                )URP8QLWHG+HDOWKFDUH                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(&                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP81,7('+($/7+&$5(                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:HOOFDUH+HDOWK                                                                   
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$(71$$6                                                                        
         5() 1            +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW                )URP:HOOFDUH+HDOWK                                                                      
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(&                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(&                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP81,7('+($/7+&$5(                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP+80$1$*297%86,                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8QLWHG+HDOWKFDUH                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP503:DFR75                                                                         
         5() 1            &$6+',6%67$/(;,86+26
1RY  (OHFWURQLF'HSRVLW                )URP:HOOFDUH+HDOWK                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(02)                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(&                                                                   
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$(71$$6                                                                        
         5() 1            +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW                )URP8QLWHG+HDOWKFDUH                                                                  
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(02)                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP805:25/':,'(7                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                                     
         5() 1            +&&/$,0307
1RY  :KROHVDOH/RFNER['HSRVLW         /RFDWLRQ6HU                                                        
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(&                                                                     
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&2)7+(0,':(                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&2)7+(0,':(                                                                    
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP$17+(0%/8(02)                                                                  
         5() 1            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP02&ODLPV                                                                         
         5() <            +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                                  
         5() 1            +&&/$,0307
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        121*29(510(17/2&.%2;                                 Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 76  of 115              
                                                                                                     6WDWHPHQW3HULRG
                                                                                                           1RY
                                                                                                               WKURXJK
                                                                                                          1RY

                                                                                                           3DJH RI

$1$/<=('&+(&.,1*                                                                                    &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                        $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                              Ref Number                    Amount
1RY  (OHFWURQLF'HSRVLW                )URP+DUPRQ\+HDOWK3                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&2)7+(0,':(                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&RIWKH0LGZH                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP:HOOFDUH+HDOWK                                                  
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP&,*1$                                                            
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                )URP8+&2)7+(0,':(                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                  
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                  
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%&%6                                                      
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                       
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                        
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                   
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                                 
          5() 1           +&&/$,0307
1RY  :KROHVDOH/RFNER['HSRVLW        /RFDWLRQ6HU                                   
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                  
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                   
          5() 1           +&&/$,0307
1RY  :KROHVDOH/RFNER['HSRVLW        /RFDWLRQ6HU                                     
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                  
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                  
          5() 1           +&&/$,0307
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        121*29(510(17/2&.%2;                                 Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 77  of 115              
                                                                                                                   6WDWHPHQW3HULRG
                                                                                                                         1RY
                                                                                                                             WKURXJK
                                                                                                                        1RY
                                                                            ñðñðñðñðñðñðñðñðñðñðñð
                                                                            ñðñðññññññððñññðñðññðñ
                                                                            ñðñðððññððððñðñññðñðñð
                                                                            ñððñññðñðññððððññððñðñ
                                                                            ññðñðññðððñððñðñðððññð
                                                                            ññðððñðñðñððððððññðñññ
                                                                            ñððñññððñððñðññðñððððð
                                                                            ñððñððñððððññðññðññðññ
                                                                            ññðññðñðñðððñðñññððððð
                                                                            ññðñðñðððñðññññðñððñðñ
                                                                            ñðððñðñððñðððññðñðððñð
                                                                            ñðñððððñðññðððððññðððñ

                                                                                                                         3DJH RI
                                                                            ñðñððññððñððññððñññððð
                                                                            ñðððññðññðñññðððñññððñ
                                                                            ñðññññðððñðñðððñññðñðð
                                                                            ñððñððñððððððñðñðñðñðñ
                                                                            ññðññððññðñññðñññññððð
                                                                            ññðññððñðññðñððñðññðññ
                                                                            ññññðñññðñðñððñððññðñð
                                                                            ñññññððñðñðððððññðñððñ
                                                                            ñññðññññððñðððñðñññððð
                                                                            ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                  &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                      $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                                Ref Number                                Amount
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP02&ODLPV                                                                    
          5() <           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                            
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                                        
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&RIWKH0LGZH                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP&,*1$                                                                          
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&RIWKH0LGZH                                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                                     
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP0202'                                                                        
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                                
          5() 1           +&&/$,0307
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        121*29(510(17/2&.%2;                                 Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 78  of 115              
                                                                                                  6WDWHPHQW3HULRG
                                                                                                        1RY
                                                                                                            WKURXJK
                                                                                                       1RY

                                                                                                        3DJH RI

$1$/<=('&+(&.,1*                                                                                 &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                     $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                           Ref Number                    Amount
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81/0HG6XS                                                   
          5() <           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&RIWKH0LGZH                                            
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                            
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                            
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                    
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP02&ODLPV                                                   
          5() <           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                     
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                               
          5() 1           +&&/$,0307
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        121*29(510(17/2&.%2;                                 Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 79  of 115              
                                                                                                                   6WDWHPHQW3HULRG
                                                                                                                         1RY
                                                                                                                             WKURXJK
                                                                                                                        1RY
                                                                            ñðñðñðñðñðñðñðñðñðñðñð
                                                                            ñðñðññññññðñððñðññðñðñ
                                                                            ñðñðððññððððñðñññðððñð
                                                                            ñððñññðñðññðñðñððñðñðñ
                                                                            ññðñðññðððñððñððñððññð
                                                                            ññðððñðññððððððñðñññðñ
                                                                            ñððñññððñððñðññðððññðð
                                                                            ñððñððñððððññðññññððññ
                                                                            ññðññðñðñðððñðððñðñððð
                                                                            ññðñðñðððñðñññññññðñðñ
                                                                            ñðððñðñððñððððððððððñð
                                                                            ñðñððððñðññðññðññññððñ

                                                                                                                         3DJH RI
                                                                            ñðñððññððñññðñðñððññðð
                                                                            ñðððññðññðñññðððññðñññ
                                                                            ñðññññððññññññðñððñððð
                                                                            ñððñððñðñððñððñððððñðñ
                                                                            ññðññððñðñðñðñðñððñððð
                                                                            ññðññðññððððððñðñðñðññ
                                                                            ññññðñññññðððððððññññð
                                                                            ñññññððñðñññððññññðððñ
                                                                            ñññðññññððñðñðððñññððð
                                                                            ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                  &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                      $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                                Ref Number                                Amount
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                 
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                                  
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                                      
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP+80$1$*297%86,                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:HOOFDUH+HDOWK                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                                     
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP81,7('+($/7+&$5(                                                            
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP:,6&216,13+<6,&                                                                
          5() 1           +&&/$,0307
1RY  :KROHVDOH/RFNER['HSRVLW        /RFDWLRQ6HU                                                   
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(02)                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$6                                                                     
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                                
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$(71$$                                                                      
          5() 1           +&&/$,0307;;;;;
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                             
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP02&ODLPV                                                                    
          5() <           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP$17+(0%/8(&                                                              
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8QLWHG+HDOWKFDUH                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&RIWKH0LGZH                                                               
          5() 1           +&&/$,0307
1RY  (OHFWURQLF'HSRVLW               )URP8+&2)7+(0,':(                                                               
          5() 1           +&&/$,0307
                                               67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs          Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                               121*29(510(17/2&.%2;                                 Main
                                               6%52$':$<
                                                        Document
                                               6$,17/28,6 02 
                                                                         Page 80  of 115              
                                                                                                                 6WDWHPHQW3HULRG
                                                                                                                       1RY
                                                                                                                           WKURXJK
                                                                                                                      1RY

                                                                                                                       3DJH RI

$1$/<=('&+(&.,1*                                                                                                &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                    $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                                         Ref Number                       Amount
1RY  (OHFWURQLF'HSRVLW                      )URP8+&2)7+(0,':(                                                        
          5() 1                  +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                      )URP8+&RIWKH0LGZH                                                        
          5() 1                  +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                      )URP:HOOFDUH+HDOWK                                                         
          5() 1                  +&&/$,0307
1RY  (OHFWURQLF'HSRVLW                      )URP'$<.1,*+7$662&                                                       
          5() 1                  $$&+
1RY  (OHFWURQLF'HSRVLW                      )URP8+&2)7+(0,':(                                                   
          5() 1                  +&&/$,0307
                                                                                7RWDO 2WKHU 'HSRVLWV                 

2WKHU:LWKGUDZDOV
Date       Description of Transaction                                                     Ref Number                     Amount
1RY       (OHFWURQLF)XQGV7UDQVIHU           7R$FFRXQW                                              
1RY      (OHFWURQLF)XQGV7UDQVIHU           7R$FFRXQW                                               
1RY      (OHFWURQLF)XQGV7UDQVIHU           7R$FFRXQW                                               
                                                                             7RWDO2WKHU:LWKGUDZDOV                

%DODQFH6XPPDU\
Date                         Ending Balance    Date                Ending Balance      Date               Ending Balance
1RY                                 1RY                         1RY                 
1RY                                 1RY                         1RY                 
1RY                                 1RY                         1RY                 
1RY                                 1RY                         1RY                 
1RY                                 1RY                         1RY                  
1RY                                 1RY                         1RY                  
1RY                           
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 81 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                                   6WDWHPHQW3HULRG
                              751                       6                  <       67                                                                 1RY
                                                                                                                                                                    WKURXJK
                                                                                                                                                               1RY
                                                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                 ñðñðññññññðððññðñððñðñ
                                                                                                                 ñðñðððññððððñðñññðñññð
                                                                                                                 ñððñññðñðñðððððñððñððñ
                                                                                                                 ññðñðññðððñððñðñðððññð
                                                                                                                 ññððñññðññðððððñðñðððñ
                                                                                                                 ñððñðððññððñðññððñððñð
                                                                                                                 ñððñðñðñðððññððñððððññ
                                                                                                                 ññðñðññðñðððñññññðñððð

                                                                                                                                                                3DJH RI
                                                                                                                 ññðñðððððñððððñðññññðñ
                                                                                                                 ñðððñðñððñðððððññððññð
                                                                                                                 ññðððððñðññðññðñððññðñ
                                                                                                                 ñðñððññððñðððñðñññññðð
                                                                                                                 ñðððññðññððññðñññððñññ
                                                                                                                 ñðññññððññðñññññññðñðð
                                                                                                                 ñððñððñðñððñðñðñðððñðñ
                                                                                                                 ññðññðñðñððñðññððððððð
                                                                                                                 ññðññðñðððñðñðñðððððññ
                                                                                                                 ññññðñððñðñññððððñððñð
                                                                                                                 ññññðððñðñññññðñððñððñ
                                                                                                                 ñññððñññððñðððññððñððð
                                                                                                                 ññññññññññññññññññññññ

                       ÄÆÆÆããÁÆÄÄÆããÆÆÆÁãÁÆÆÄÆÆãÆÄÆÆÄÄãÁÆÆÆÆÆÆÆÄããÆãÁÆÆÄãÁÁÄÁãÆããããÄÁÆãã

                       $93<
                       67$/(;,86+263,7$/&25325$7,21
                       23(5$7,1*$&&2817
                                                                                                            l                                          To Contact U.S. Bank
                       6%52$':$<                                                                      Commercial Customer
                       6$,17/28,6 02                                                             Service:                                         1-866-329-7770


                                                                                                            U.S. Bank accepts Relay Calls
                                                                                                            Internet:                                           usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                           Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                           $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                              
2WKHU'HSRVLWV                                                           
2WKHU:LWKGUDZDOV                                                       
       (QGLQJ%DODQFHRQ 1RY                                     

2WKHU'HSRVLWV
Date   Description of Transaction                                                                                     Ref Number                                  Amount
1RY  :LUH&UHGLW5()                                 &,7<0,$0,                                                                      
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
1RY  :LUH&UHGLW5()                                 %.$0(51<&                                                                    
          25* 67$/(;,86+263,7$/                             <$0$7252$'
1RY  :LUH&UHGLW5()                                &,7<0,$0,                                                                       
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
1RY  :LUH&UHGLW5()                                &,7<0,$0,                                                                      
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
1RY  :LUH&UHGLW5()                                &,7<0,$0,                                                                      
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
1RY  :LUH&UHGLW5()                                &,7<0,$0,                                                                       
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
1RY  :LUH&UHGLW5()                                &,7<0,$0,                                                                       
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
1RY  :LUH&UHGLW5()                                &,7<0,$0,                                                                      
          25* 67$/(;,86+263,7$/                              &25325$7,2<$0$725
                                                                                                        7RWDO 2WKHU 'HSRVLWV                                   

2WKHU:LWKGUDZDOV
Date  Description of Transaction                                                                                      Ref Number                                  Amount
1RY  :,5(,17 /                                            6(4,7/%.*0'$                                                            
1RY  (OHFWURQLF)XQGV7UDQVIHU                             7R$FFRXQW                                                                           
                                                                                                     7RWDO2WKHU:LWKGUDZDOV                                 

%DODQFH6XPPDU\
Date                         Ending Balance                 Date                           Ending Balance       Date                             Ending Balance
1RY                                              1RY                                       1RY                                
1RY                                              1RY                                      1RY                                
                                               67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs          Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                               23(5$7,1*$&&2817                                      Main
                                               6%52$':$<
                                                        Document
                                               6$,17/28,6 02 
                                                                         Page 82  of 115              
                                                                                                                         6WDWHPHQW3HULRG
                                                                                                                               1RY
                                                                                                                                   WKURXJK
                                                                                                                              1RY
                                                                                  ñðñðñðñðñðñðñðñðñðñðñð
                                                                                  ñðñðññññññððñðñðñððñðñ
                                                                                  ñðñðððññððððñðñññðñññð
                                                                                  ñððñññðñðñððñðñðñðñððñ
                                                                                  ññðñðññðððñððñððññððñð
                                                                                  ññððññññðððððððððñðñðñ
                                                                                  ñððñðððññððñðññðñðññðð
                                                                                  ñððñðñðñðððññððñððñðññ
                                                                                  ññðñðññðñðððñññññññððð
                                                                                  ññðñðððððñððððññññññðñ
                                                                                  ñðððñðñððñððñðñññðððñð
                                                                                  ññðððððñðññððñññññññðñ

                                                                                                                               3DJH RI
                                                                                  ñðñððññððñðððñññððññðð
                                                                                  ñðððññðññððññðñðñðððññ
                                                                                  ñðññññðððññññðññðñðññð
                                                                                  ñððñððñðððñðñðñðñððñðñ
                                                                                  ññðññðñðððñðñññðñññððð
                                                                                  ññðññðððññðññðððññððññ
                                                                                  ñññññðññðððññðððñðñññð
                                                                                  ñññññðññðññðññññðððñðñ
                                                                                  ñññððñññððñððñññððñððð
                                                                                  ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                        &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                            $FFRXQW1XPEHU
%DODQFH6XPPDU\ FRQWLQXHG
Date                         Ending Balance    Date             Ending Balance   Date                             Ending Balance
1RY                                 1RY                    1RY                                
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 83 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                            6WDWHPHQW3HULRG
                              751                       6                  <       67                                                          1RY
                                                                                                                                                             WKURXJK
                                                                                                                                                        1RY
                                                                                                          ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                          ñðñðññññññððñññðññññðñ
                                                                                                          ñðñðððññððððñðñññññññð
                                                                                                          ñððñññðñðñðñðððñððññðñ
                                                                                                          ññðñðññðððñððñððñññññð
                                                                                                          ññððñññðññðððððñðññððñ
                                                                                                          ñððñðððññððñðñññððñððð
                                                                                                          ñððñðññððððññððñððððññ
                                                                                                          ññðñðññðñðððñññððññððð

                                                                                                                                                         3DJH RI
                                                                                                          ññðñðððððñðððñññññðñðñ
                                                                                                          ñðððñðñððñððððññññððñð
                                                                                                          ññðððððñðññðñðññððññðñ
                                                                                                          ñðñððññððññðñðñððñðñðð
                                                                                                          ñðððññðññðñððððñððññññ
                                                                                                          ñðññññððððððññðñðñññðð
                                                                                                          ñððñððñððñðððññððñðñðñ
                                                                                                          ññðññððñðñðññððñðññððð
                                                                                                          ññðññðñððððñðñðñðñððññ
                                                                                                          ññññðññðñññðñññððððññð
                                                                                                          ñññññðññððññðñðñðððñðñ
                                                                                                          ñññðñðññððñðñðññððñððð
                                                                                                          ññññññññññññññññññññññ

                       ãÁÆÄÁããÆãÁÄãããÁÆÆÄÆÄÁÆÄÄãããÆÆãÄÆÆÆÄÆÄÄãÆãÆãÆÁÁÄÁãÆÁÁÁÄÁÆÄÄÁÆÆãÄÄÄ

                       $93<
                       67$/(;,86+263,7$/&25325$7,21
                       3$<52//$&&2817
                                                                                                     l                                          To Contact U.S. Bank
                       6%52$':$<                                                               Commercial Customer
                       6$,17/28,6 02                                                      Service:                                         1-866-329-7770


                                                                                                     U.S. Bank accepts Relay Calls
                                                                                                     Internet:                                           usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                    Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                    $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                              
2WKHU'HSRVLWV                                                        
2WKHU:LWKGUDZDOV                                                    
&KHFNV3DLG                                                           
       (QGLQJ%DODQFHRQ 1RY                                   

2WKHU'HSRVLWV
Date   Description of Transaction                                                                              Ref Number                                  Amount
1RY  (OHFWURQLF)XQGV7UDQVIHU                             )URP$FFRXQW                                                                  
1RY  (OHFWURQLF)XQGV7UDQVIHU                             )URP$FFRXQW                                                                   
1RY  :LUH&UHGLW5()                                 ($67:(67%.3$6$'                                                            
          25* 67$/(;,86+263,7$/                              &25325$7,21&+$37(5
1RY  (OHFWURQLF)XQGV7UDQVIHU                            )URP$FFRXQW                                                                   
                                                                                                  7RWDO 2WKHU 'HSRVLWV                               

2WKHU:LWKGUDZDOV
Date   Description of Transaction                                                                              Ref Number                                   Amount
1RY  (OHFWURQLF:LWKGUDZDO                                 7R-3025(97$;                                                                            
          5() 1                                025(97$;7
1RY  (OHFWURQLF:LWKGUDZDO                                 7R$0(5,&25(+2/',1                                                                          
          5() 1                                $0-+7&
1RY  (OHFWURQLF:LWKGUDZDO                                 7R:$*(:25.6)6$                                                                              
          5() 1                                5(&(,9$%/(,19
1RY  (OHFWURQLF:LWKGUDZDO                                 7R,56                                                                                     
          5() 1                                86$7$;3<07
1RY  (OHFWURQLF:LWKGUDZDO                                 7R-3025(97$;                                                                             
          5() 1                                025(97$;7
1RY  :LUH'HELW5()                                  31&3,77                                                           
          %1) 3$</2&,7<                                         &25325$7,21
1RY  (OHFWURQLF:LWKGUDZDO                                7R:$*(:25.6)6$                                                                               
          5() 1                                5(&(,9$%/(,19
1RY  (OHFWURQLF:LWKGUDZDO                                7R$0(5,&25(+2/',1                                                                          
          5() 1                                $0-+7&
1RY  (OHFWURQLF:LWKGUDZDO                                7R,56                                                                                     
          5() 1                                86$7$;3<07
1RY  (OHFWURQLF:LWKGUDZDO                                7R3529,'(17/ $                                                                             
          5() 1                                ,1635(05
                                                67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs           Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                3$<52//$&&2817                                        Main
                                                6%52$':$<
                                                         Document
                                                6$,17/28,6 02 
                                                                          Page 84  of 115              
                                                                                                                                   6WDWHPHQW3HULRG
                                                                                                                                         1RY
                                                                                                                                             WKURXJK
                                                                                                                                        1RY
                                                                                        ñðñðñðñðñðñðñðñðñðñðñð
                                                                                        ñðñðññññññðñððñðñðññðñ
                                                                                        ñðñðððññððððñðñññññðñð
                                                                                        ñððñññðñðñðñðððððððððñ
                                                                                        ññðñðññðððñððñðððððññð
                                                                                        ññððññññðððððððññðñððñ
                                                                                        ñððñðððññððñðñññðððñðð
                                                                                        ñððñðññððððññððñððððññ
                                                                                        ññðñðññðñðððññññðñðððð
                                                                                        ññðñðððððñðððñññðñññðñ
                                                                                        ñðððñðñððñðððñðññðñññð
                                                                                        ññðððððñðññðññðððñññðñ

                                                                                                                                         3DJH RI
                                                                                        ñðñððññððññññððñðððñðð
                                                                                        ñðððññðññðñðñðððññññðñ
                                                                                        ñðññññððñðñðññðñññññðð
                                                                                        ñððñððñðððñññññððñññðñ
                                                                                        ññðññðññððññðððñðññððð
                                                                                        ññðññðññññðððñññððñðññ
                                                                                        ññññññððñññðñððññññðñð
                                                                                        ññññððññðñðððñññðññððñ
                                                                                        ñññððñññððñððñññððñððð
                                                                                        ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                                  &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                      $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                            Ref Number                                    Amount
1RY  (OHFWURQLF:LWKGUDZDO                    7R-3025(97$;                                                                        
          5() 1                   025(97$;7
1RY  (OHFWURQLF:LWKGUDZDO                    7R:$*(:25.6)6$                                                                           
          5() 1                   5(&(,9$%/(,19
1RY  :LUH'HELW5()                     31&3,77                                                       
          %1) 3$</2&,7<
1RY  (OHFWURQLF:LWKGUDZDO                    7R67$/(;,8                                                                       
          5() 1                    %,//,1*
1RY  (OHFWURQLF:LWKGUDZDO                    7R:$*(:25.6                                                                               
          5() 1                    5(&(,9$%/(,19
1RY  (OHFWURQLF:LWKGUDZDO                    7R$0(5,&25(+2/',1                                                                     
          5() 1                    $0-+7&
1RY  (OHFWURQLF:LWKGUDZDO                    7R:$*(:25.6)6$                                                                          
          5() 1                    5(&(,9$%/(,19
1RY  (OHFWURQLF:LWKGUDZDO                    7R,56                                                                                 
          5() 1                    86$7$;3<07
1RY  (OHFWURQLF:LWKGUDZDO                    7R-3025(97$;                                                                        
          5() 1                    025(97$;7
1RY  :LUH'HELW5()                     31&3,77                                                        
          %1) $(71$+($/7+2)                       *(25*,$
                                                                             7RWDO2WKHU:LWKGUDZDOV                                

&KHFNV3UHVHQWHG&RQYHQWLRQDOO\
Check               Date          Ref Number               Amount    Check          Date                         Ref Number                Amount
                1RY                                    1RY                                        
                1RY                                   1RY                                       
                1RY                                   1RY                                          
                1RY                                   1RY                                          
                1RY                                   1RY                                        
                1RY                                   1RY                                          
               1RY                                      1RY                                          
               1RY                                       1RY                                          
               1RY                                       1RY                                         
               1RY                                        1RY                                       
               1RY                                       1RY                                       
               1RY                                    1RY                                          
               1RY                                      1RY                                         
               1RY                                     1RY                                         
               1RY                                       1RY                                         
               1RY                                       1RY                                        
               1RY                                       1RY                                           
               1RY                                        1RY                                         
               1RY                                       1RY                                       
               1RY                                       1RY                                        
               1RY                                     1RY                                           
               1RY                                       1RY                                          
               1RY                                        1RY                                          
               1RY                                       1RY                                        
               1RY                                       1RY                                          
               1RY                                      1RY                                         
               1RY                                       1RY                                        
               1RY                                       1RY                                          
               1RY                                       1RY                                        
               1RY                                        1RY                                          
               1RY                                       1RY                                         
               1RY                                    1RY                                          
                                                67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs           Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                3$<52//$&&2817                                        Main
                                                6%52$':$<
                                                         Document
                                                6$,17/28,6 02 
                                                                          Page 85  of 115              
                                                                                                          6WDWHPHQW3HULRG
                                                                                                                1RY
                                                                                                                    WKURXJK
                                                                                                               1RY

                                                                                                                3DJH RI

$1$/<=('&+(&.,1*                                                                                         &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                             $FFRXQW1XPEHU
&KHFNV3UHVHQWHG&RQYHQWLRQDOO\ FRQWLQXHG
Check               Date          Ref Number              Amount    Check      Date     Ref Number                Amount
               1RY                                  1RY                     
               1RY                                  1RY                   
               1RY                                  1RY                      
               1RY                                  1RY                   
               1RY                               1RY                     
               1RY                                1RY                     
               1RY                                  1RY                   
               1RY                                  1RY                     
               1RY                                 1RY                      
               1RY                                1RY                      
               1RY                                  1RY                     
               1RY                                1RY                   
               1RY                                1RY                   
               1RY                                1RY                     
               1RY                               1RY                   
               1RY                                1RY                     
               1RY                                1RY                     
               1RY                                  1RY                     
               1RY                                 1RY                   
               1RY                                1RY                   
               1RY                                   1RY                     
               1RY                                  1RY                     
               1RY                                  1RY                     
               1RY                                   1RY                     
               1RY                                  1RY                   
               1RY                                  1RY                   
               1RY                                  1RY                     
               1RY                                 1RY                   
               1RY                                  1RY                     
               1RY                                  1RY                     
               1RY                                  1RY                       
               1RY                                  1RY                     
               1RY                                  1RY                     
               1RY                                 1RY                      
               1RY                                 1RY                     
               1RY                                  1RY                     
               1RY                                 1RY                     
               1RY                               1RY                     
               1RY                                1RY                     
               1RY                              1RY                   
               1RY                                1RY                     
               1RY                              1RY                     
               1RY                              1RY                      
               1RY                              1RY                    
               1RY                                1RY                    
               1RY                                1RY                    
               1RY                              1RY                    
               1RY                                1RY                    
               1RY                                1RY                    
               1RY                                1RY                    
               1RY                                1RY                    
               1RY                                1RY                    
               1RY                              1RY                    
               1RY                              1RY                    
               1RY                                1RY                    
               1RY                              1RY                   
               1RY                                1RY                    
                                                67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs           Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                3$<52//$&&2817                                        Main
                                                6%52$':$<
                                                         Document
                                                6$,17/28,6 02 
                                                                          Page 86  of 115              
                                                                                                                                6WDWHPHQW3HULRG
                                                                                                                                      1RY
                                                                                                                                          WKURXJK
                                                                                                                                     1RY
                                                                                     ñðñðñðñðñðñðñðñðñðñðñð
                                                                                     ñðñðññññññðñðññðñðññðñ
                                                                                     ñðñðððññððððñðññññðññð
                                                                                     ñððñññðñðñðññðñðððññðñ
                                                                                     ññðñðññðððñððñðñððñññð
                                                                                     ññððññññðñððððððñðññðñ
                                                                                     ñððñðððññððñðñññðððððð
                                                                                     ñððñðññððððññððññññðññ
                                                                                     ññðñðññðñðððñññðñðñððð
                                                                                     ññðñðððððñðððñðððððñðñ
                                                                                     ñðððñðñððñððñðñññññññð
                                                                                     ññðððððñðññðññðñðððððñ

                                                                                                                                      3DJH RI
                                                                                     ñðñððññððñññðððñððññðð
                                                                                     ñðððññðññðððñðñðññðñðñ
                                                                                     ñðññññðððñððððññðñððñð
                                                                                     ñððñððñðññðððððñññññðñ
                                                                                     ññðññðððññðððññððñðððð
                                                                                     ññðññððððñññððððððððññ
                                                                                     ññññññððððññññððñññññð
                                                                                     ññññððññðñððñððñððñððñ
                                                                                     ñññððñðñððñðñððñððñððð
                                                                                     ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                               &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                   $FFRXQW1XPEHU
&KHFNV3UHVHQWHG&RQYHQWLRQDOO\ FRQWLQXHG
Check               Date          Ref Number              Amount    Check        Date                         Ref Number                Amount
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                       
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                1RY                                       
              1RY                                 1RY                                       
              1RY                                   1RY                                       
              1RY                                1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                1RY                                        
              1RY                                 1RY                                       
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                        
              1RY                                 1RY                                          
              1RY                                 1RY                                        
              1RY                                 1RY                                         
              1RY                                 1RY                                         
              1RY                                 1RY                                         
              1RY                                 1RY                                          
              1RY                                 1RY                                          
              1RY                                 1RY                                         
              1RY                                 1RY                                       
              1RY                                1RY                                          
              1RY                                 1RY                                       
              1RY                                1RY                                         
              1RY                                 1RY                                       
              1RY                                 1RY                                         
              1RY                                1RY                                         
              1RY                                   1RY                                         
              1RY                            1RY                                       
              1RY                       
                                               67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs          Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                               3$<52//$&&2817                                        Main
                                               6%52$':$<
                                                        Document
                                               6$,17/28,6 02 
                                                                         Page 87  of 115              
                                                                                                                6WDWHPHQW3HULRG
                                                                                                                      1RY
                                                                                                                          WKURXJK
                                                                                                                     1RY

                                                                                                                      3DJH RI

$1$/<=('&+(&.,1*                                                                                               &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                   $FFRXQW1XPEHU
&KHFNV3UHVHQWHG&RQYHQWLRQDOO\ FRQWLQXHG
     *DSLQFKHFNVHTXHQFH                                       &RQYHQWLRQDO&KHFNV3DLG                     

%DODQFH6XPPDU\
Date                         Ending Balance    Date             Ending Balance     Date                  Ending Balance
1RY                                 1RY                     1RY                    
1RY                                 1RY                     1RY                    
1RY                                 1RY                     1RY                    
1RY                                 1RY                     1RY                    
1RY                                 1RY                     1RY                    
1RY                                 1RY                     1RY                    
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 88 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                                     6WDWHPHQW3HULRG
                              751                       6                  <       67                                                                   1RY
                                                                                                                                                                      WKURXJK
                                                                                                                                                                 1RY
                                                                                                               ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                               ñðñðññññññðñðññðñððñðñ
                                                                                                               ñðñðððññððððñðñññððññð
                                                                                                               ñððñññðñðñññðððññññððñ
                                                                                                               ññðñðññðððñððñððððñññð
                                                                                                               ññðððñððññðððððððññððñ
                                                                                                               ñððñññððñððñðññððñññðð
                                                                                                               ñððñððññðððñññññðñððññ
                                                                                                               ññðññðñðñðððññðñðððððð

                                                                                                                                                                  3DJH RI
                                                                                                               ññðñðñðððñððñððððñðñðñ
                                                                                                               ñðððñðñððñððððññððððñð
                                                                                                               ñðñððððñðññððððñðñðñðñ
                                                                                                               ñðñððññððññðññðððñðñðð
                                                                                                               ñðððññðññðñððññððññððñ
                                                                                                               ñðññññðððñññðñððððññðð
                                                                                                               ñððñððñððððñðððññðññðñ
                                                                                                               ññðññðññðñðððððññððððð
                                                                                                               ññðññðññðñððñððññññðññ
                                                                                                               ñññññððñðñðñññðññðñðñð
                                                                                                               ññññðñðñðððñðñðññðññðñ
                                                                                                               ñññðððññððñðñðððñññððð
                                                                                                               ññññññññññññññññññññññ

                       ÄÄÄããÆÆÄÁÄÁÆÁÄÆÄÄÁãÆãÄÆÁÄÄÄÁÄÄÁãÆÆÁãÄÁÆÄÄÄÆãããÁÄÁãÆÆÁÁãÁÁãÁãÄÆãÆÁ

                       633
                       67$/(;,86+263,7$/&25325$7,21
                       3(77<&$6+$&&2817
                                                                                                          l                                              To Contact U.S. Bank
                       6%52$':$<                                                                    Commercial Customer
                       6$,17/28,6 02                                                           Service:                                             1-866-329-7770


                                                                                                          U.S. Bank accepts Relay Calls
                                                                                                          Internet:                                               usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                             Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                             $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                              
&XVWRPHU'HSRVLWV                                                        
2WKHU'HSRVLWV                                                       
2WKHU:LWKGUDZDOV                                                   
&KHFNV3DLG                                                           
       (QGLQJ%DODQFHRQ 1RY                                   

&XVWRPHU'HSRVLWV
Number              Date            Ref Number                                Amount          Number      Date                          Ref Number                  Amount
                    1RY                                                               1RY                                         
                    1RY                                         
                                                                                                   7RWDO&XVWRPHU'HSRVLWV                                       

2WKHU'HSRVLWV
Date       Description of Transaction                                                                               Ref Number                                      Amount
1RY       (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                           
1RY       (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                            
1RY       (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                            
1RY       (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                            
1RY       :LUH&UHGLW5()                            ($67:(67%.3$6$'                                                                     
              25* 67$/(;,86+263,7$/                          &25325$7,2&+$37(5+
1RY      :LUH&UHGLW5()                            ($67:(67%.3$6$'                                                                   
              25* 67$/(;,86+263,7$/                          &25325$7,21&+$37(5
1RY      :LUH&UHGLW5()                            &,7<0,$0,                                                                      
              25* 67$/(;,86+263,7$/                          &25325$7,2<$0$725
1RY      (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                          
1RY      :LUH&UHGLW5()                            ($67:(67%.3$6$'                                                                   
              25* 67$/(;,86+263,7$/                          &25325$7,2&+$37(5+
1RY      (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                            
1RY      (OHFWURQLF)XQGV7UDQVIHU                        )URP$FFRXQW                                                                            
1RY      :LUH&UHGLW5()                            ($67:(67%.3$6$'                                                                   
              25* 67$/(;,86+263,7$/                          &25325$7,21&+$37(5
1RY      :LUH&UHGLW5()                            &,7<0,$0,                                                                         
              25* 67$/(;,86+263,7$/                          &25325$7,2<$0$725
1RY      (OHFWURQLF'HSRVLW                               )URP'HSDUWPHQW                                                                                             
              5() <                           )L[HG,QF
              6FK,QW3\PW5FSW                               ?
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        3(77<&$6+$&&2817                                     Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 89  of 115              
                                                                                                                           6WDWHPHQW3HULRG
                                                                                                                                 1RY
                                                                                                                                     WKURXJK
                                                                                                                                1RY
                                                                                    ñðñðñðñðñðñðñðñðñðñðñð
                                                                                    ñðñðññññññðññðñðñððñðñ
                                                                                    ñðñðððññððððñðññññððñð
                                                                                    ñððñññðñðñññðððñðððððñ
                                                                                    ññðñðññðððñððñðððñðññð
                                                                                    ññðððñðñðððððððñðñññðñ
                                                                                    ñððñññððñððñðññððñññðð
                                                                                    ñððñððññðððññññññðððññ
                                                                                    ññðññðñðñðððññðñðððððð
                                                                                    ññðñðñðððñððñððñññññðñ
                                                                                    ñðððñðñððñððððñðñðñññð
                                                                                    ñðñððððñðññððñððñðññðñ

                                                                                                                                 3DJH RI
                                                                                    ñðñððññððñññññññðñðððð
                                                                                    ñðððññðññðññññðñðððñðñ
                                                                                    ñðññññððñðñððññððñññðð
                                                                                    ñððñððñððððððððñññññðñ
                                                                                    ññðññðñðñðððñðñññðñððð
                                                                                    ññðññðññðñðññðñðñðñðññ
                                                                                    ññññðñððñððððñññðñððñð
                                                                                    ññññðððñððððñññññðñððñ
                                                                                    ñññððñðñððñðñðñðñññððð
                                                                                    ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                          &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                              $FFRXQW1XPEHU
2WKHU'HSRVLWV FRQWLQXHG
Date   Description of Transaction                                                        Ref Number                                Amount
1RY  (OHFWURQLF'HSRVLW               )URP'HSDUWPHQW                                                                         
          5() <           )L[HG,QF
          ,QY6HF0DW5FSW               ?
1RY  (OHFWURQLF)XQGV7UDQVIHU        )URP$FFRXQW                                                               
                                                                            7RWDO 2WKHU 'HSRVLWV                             

2WKHU:LWKGUDZDOV
Date  Description of Transaction                                                         Ref Number                                Amount
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                  
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                  
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                  
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R:$67(0$1$*(0(17                                                                        
         5() 1            ,17(51(7
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                                
         5() 1            $PHUHQ02
1RY  (OHFWURQLF:LWKGUDZDO             7R5(38%/,&6(59,&(6                                                                        
         5() 1            56,%,//3$<
1RY  (OHFWURQLF:LWKGUDZDO             7R6<6&267/28,6                                                                          
         5() 1            9(1'253$<&XVW
1RY  (OHFWURQLF:LWKGUDZDO             7R3+,/$,16&2                                                                           
         5() 1            ,16,1
1RY  (OHFWURQLF:LWKGUDZDO             7R$%,/,7<                                                                                
         5() 1            :(%3$<
1RY  (OHFWURQLF:LWKGUDZDO             7R0&.(66210('685                                                                     
         5() 1            006$&+
1RY  (OHFWURQLF:LWKGUDZDO             7R48$57(5/<)((                                                                        
         5() 1            3$<0(17
1RY  (OHFWURQLF:LWKGUDZDO             7R6SHHGSD\                                                                             
         5() 1            $PHUHQ02
1RY  :LUH'HELW5()              =,216%$1&2531$                                                          
         %1) 6<6&2'(%725,1               3266(66,21
1RY  :LUH'HELW5()              %.$0(57;                                                          
         %1) ,17(*5$/,)(6&,(1&(6          '(%725,13266(66,21
1RY  :LUH'HELW5()              &200(5&(.$16$6&,                                                           
         %1) $/%$16&,(17,),&             ,1&'(%725,13266(66,21
1RY  :LUH'HELW5()              7+(&(175$/75867                                                          
         %1) 52<$/3$3(56,1&
1RY  :LUH'HELW5()              =,216%$1&2531$                                                          
         %1) 6<6&2'(%725,1               3266(66,21
1RY  :LUH'HELW5()              %.$0(57;                                                          
         %1) ),6+(56&,(17,),&             &203$1<'(%725,13266(66
1RY  :LUH'HELW5()              :(//66)                                                          
         %1) 1(760$57                      7(&+12/2*,(6
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        3(77<&$6+$&&2817                                     Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 90  of 115              
                                                                                                        6WDWHPHQW3HULRG
                                                                                                              1RY
                                                                                                                  WKURXJK
                                                                                                             1RY

                                                                                                              3DJH RI

$1$/<=('&+(&.,1*                                                                                       &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                           $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                 Ref Number                     Amount
1RY  :LUH'HELW5()              :(//66)                                       
          %1) 67$3/(6$'9$17$*(            '(%725,13266(66,21
1RY  :LUH'HELW5()              %.$0(51<&                                       
          %1) 0('7521,&&$6+322/          //&'(%725,13266(66,2
1RY  :LUH'HELW5()              -3025*$1&+$6(%$                                       
          %1) 7+(7$/%27*5283            //&'(%725,13266(66,21
1RY  :LUH'HELW5()              &(17(11,$/%$1.&2                                     
          %1) %5266(77&253           1$9$55(3$5.:$<
1RY  :LUH'HELW5()              -3025*$1&+$6(%.                                     
          %1) $5)&&+,&$*2,/
1RY  :LUH'HELW5()              52<$/%.68&,7<02                                     
          %1) 63(&,$/,676,1                $1(67+(6,$3&
1RY  :LUH'HELW5()              %.:(67:$/187&5(                                     
          %1) $<$+($/7+&$5(,1&          '(%725,13266(66,21
1RY  :LUH'HELW5()              &,7,%$1.1$2)                                     
          %1) $//,('%(1(),76             $7)
1RY  :LUH'HELW5()              35263(5,7<%$1.(/                                     
          %1) :(67(51+($/7+&$5(            //&'(%725,13266(66,21
1RY  (OHFWURQLF:LWKGUDZDO            7R&<5$&20//&                                                           
          5() 1            &<5$&20/1
1RY  (OHFWURQLF:LWKGUDZDO            7R:$67(0$1$*(0(17                                                     
          5() 1            ,17(51(7
1RY  (OHFWURQLF:LWKGUDZDO            7R6<6&267/28,6                                                       
          5() 1            9(1'253$<&XVW
1RY  (OHFWURQLF:LWKGUDZDO            7R,52102817$,1                                                        
          5() 1            %7
1RY  (OHFWURQLF:LWKGUDZDO            7R:$67(0$1$*(0(17                                                    
          5() 1            ,17(51(7
1RY  :LUH'HELW5()             1257+(51&+*2                                       
          %1) &':*29(510(17
1RY  :LUH'HELW5()             %.$0(57;                                       
          %1) ),6+(56&,(17,),&            &203$1<'(%725,13266(66
1RY  :LUH'HELW5()             %.$0(57;                                       
          %1) ),6+(56&,(17,),&            &203$1<'(%725,13266(66
1RY  :LUH'HELW5()             %.$0(57;                                       
          %1) ),6+(56&,(17,),&            &203$1<'(%725,13266(66
1RY  (OHFWURQLF:LWKGUDZDO            7R/DE&RUS                                                             
          5() 1           
1RY  :LUH'HELW5()                   -30&+$6(1<&                                     
          %1) $/&26$/(6 6(59,&(         &2
1RY  :LUH'HELW5()             )5(('20%$1.2)29                                     
          %1) ),5('22562/87,216          //&:7+67
1RY  :LUH'HELW5()             1257+(51&+*2                                     
          %1) &':*29(510(17
1RY  (OHFWURQLF)XQGV7UDQVIHU        7R$FFRXQW                                              
1RY  :LUH'HELW5()             :(//66)                                     
          %1) 0&.(6621
          &25325$7,21
1RY  :LUH'HELW5()             :(//66)                                     
          %1) 0&.(6621
          &25325$7,21
1RY  :LUH'HELW5()             :(//66)                                     
          %1) 0&.(6621
          &25325$7,21
1RY  :LUH'HELW5()             1257+(51&+*2                                     
          %1) &':*29(510(17
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        3(77<&$6+$&&2817                                     Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 91  of 115              
                                                                                                                        6WDWHPHQW3HULRG
                                                                                                                              1RY
                                                                                                                                  WKURXJK
                                                                                                                             1RY
                                                                                 ñðñðñðñðñðñðñðñðñðñðñð
                                                                                 ñðñðññññññðññññðñððñðñ
                                                                                 ñðñðððññððððñðñññðñðñð
                                                                                 ñððñññðñðñññðððððñðñðñ
                                                                                 ññðñðññðððñððñððññððñð
                                                                                 ññðððñðñðñðððððððññððñ
                                                                                 ñððñññððñððñðññðñððññð
                                                                                 ñððñððññðððññññññðððññ
                                                                                 ññðññðñðñðððññððñðñððð
                                                                                 ññðñðñðððñððñðñðððññðñ
                                                                                 ñðððñðñððñðððñññðñðññð
                                                                                 ñðñððððñðññðñðñðñññððñ

                                                                                                                              3DJH RI
                                                                                 ñðñððññððññððññðñðññðð
                                                                                 ñðððññðññððððñðñðñðñðñ
                                                                                 ñðññññððððñññññððððððð
                                                                                 ñððñððñððñðñðððññðññðñ
                                                                                 ññðññðððððððñññððñðððð
                                                                                 ññðññðñðððððññððððððññ
                                                                                 ññññðññðððñðñððððñððñð
                                                                                 ññññññññððððñððñññðððñ
                                                                                 ñññððððñððñðððñðñññððð
                                                                                 ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                       &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                           $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                     Ref Number                                Amount
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             -30&+$6(1<&                                                     
          %1) 675<.(56$/(6&253
1RY  (OHFWURQLF:LWKGUDZDO            7R0&.(66210('685                                                                  
          5() 1           006$&+
1RY  :LUH'HELW5()             -30&+$6(1<&                                                     
          %1) 7+(%2(/7(5                  &203$1,(6,1&
1RY  'HSRVLWHG,WHP5HWXUQHG                                                                                          
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                                  
          5() 1           ),567(&+)7:(%
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                                  
          5() 1           ),567(&+)7:(%
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                                  
          5() 1           ),567(&+)7:(%
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                                  
          5() 1           ),567(&+)7:(%
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                                
          5() 1           ),567(&+)7:(%
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                                
          5() 1           ),567(&+)7:(%
1RY  :LUH'HELW5()             %02+$55,6%$1.1$                                                       
          %1) 0(',&$/326,7,21,1*         ,1&%227+675((7
1RY  :LUH'HELW5()             -3025*$1&+$6(%.                                                       
          %1) 675<.(5(1'26&23<            32%2;
1RY  :LUH'HELW5()             -3025*$1&+$6(%.                                                     
          %1) 675<.(5(1'26&23<            32%2;
1RY  :LUH'HELW5()             -3025*$1&+$6(%.                                                     
          %1) 675<.(5(1'26&23<            32%2;
1RY  :LUH'HELW5()             31&%$1.1$2)&/(                                                     
          %1) +,//520&203$1<            ,1&67$7(52$'(
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             1257+(51&+*2                                                     
          %1) &':*29(510(17
1RY  :LUH'HELW5()             5(*,216%,50                                                    
          %1) %,'0('//&:           -$&.621%28/(9$5'
1RY  :LUH'HELW5()             :(//66)                                                       
          %1) 67$3/(6$'9$17$*(           '(%725,13266(66,21
1RY  :LUH'HELW5()             1257+(51&+*2                                                       
          %1) &':*29(510(17
1RY  :LUH'HELW5()             %.$0(57;                                                       
          %1) ),6+(56&,(17,),&            &203$1<'(%725,13266(66
1RY  :LUH'HELW5()             %.$0(51<&                                                       
          %1) &+$1*(+($/7+&$5(            7(&+12/2*,(6,1&
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        3(77<&$6+$&&2817                                     Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 92  of 115              
                                                                                                       6WDWHPHQW3HULRG
                                                                                                             1RY
                                                                                                                 WKURXJK
                                                                                                            1RY

                                                                                                             3DJH RI

$1$/<=('&+(&.,1*                                                                                      &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                          $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                Ref Number                     Amount
1RY  :LUH'HELW5()             =,216%$1&2531$                                      
          %1) 6<6&2'(%725,1              3266(66,21
1RY  :LUH'HELW5()             7+(&(175$/75867                                    
          %1) 7+(.,1*60,':(67            ',9,6,21//&'(%725,13
1RY  :LUH'HELW5()             &200(5&(.$16$6&,                                    
          %1) $/%$16&,(17,),&            ,1&'(%725,13266(66,21
1RY  :LUH'HELW5()             -30&+$6(1<&                                    
          %1) -$.(10(',&$/,1&           )(51$9(18(
1RY  :LUH'HELW5()             &,7,%$1.2)1(:<2                                    
          %1) 257+2&/,1,&$/               ',$*1267,&6'(%725,13266(6
1RY  :LUH'HELW5()             52<$/%.68&,7<02                                    
          %1) 63(&,$/,676,1               $1(67+(6,$3&
1RY  :LUH'HELW5()             %$5+$5%25%.75                                    
          %1) -0(',&$/6833/<
1RY  :LUH'HELW5()             -3025*$1&+$6(%.                                    
          %1) $5)&&+,&$*2,/
1RY  :LUH'HELW5()             1257+(51&+*2                                    
          %1) $%%277',$*1267,&6
1RY  :LUH'HELW5()             %02+$55,6%$1.1$                                    
          %1) 125,;*5283,1&            :(67+$:7+251(/$1(
1RY  :LUH'HELW5()             35263(5,7<%$1.(/                                    
          %1) :(67(51+($/7+&$5(           //&'(%725,13266(66,21
1RY  :LUH'HELW5()             %.:(67:$/187&5(                                    
          %1) $<$+($/7+&$5(,1&         '(%725,13266(66,21
1RY  :LUH'HELW5()             :(//66)                                    
          %1) 1(760$57                     7(&+12/2*,(6,1&
1RY  :LUH'HELW5()             %.$0(51<&                                    
          %1) 3+,/,36+($/7+&$5(
1RY  :LUH'HELW5()             %02+$55,6%$1.1$                                    
          %1) $57+85-*$//$*+(5          506,1&$7/$17,&
1RY  :LUH'HELW5()             &,7,%$1.1$2)                                    
          %1) $//,('%(1(),76            $7)
1RY  :LUH'HELW5()             -30&+$6(1<&                                   
          %1) 0,1'5$<'686$,1&         1(7:25.3/
1RY  :LUH'HELW5()             -30&+$6(1<&                                 
          %1) 0,1'5$<'686$,1&         1(7:25.3/
1RY  :LUH'HELW5()             %02+$55,6%$1.1$                                       
          %1) $57+85-*$//$*+(5          506,1&$7/$17,&
1RY  $QDO\VLV6HUYLFH&KDUJH                                                                      
1RY  (OHFWURQLF:LWKGUDZDO            7R$0(5,&$1:$7(5(                                                     
          5() 1           %,//3$<$0(5,&$1:$7(5
1RY  (OHFWURQLF:LWKGUDZDO            7R6<6&267/28,6                                                      
          5() 1           9(1'253$<&XVW
1RY  (OHFWURQLF:LWKGUDZDO            7R$5&5(&(,9$%/(6                                                    
          5() 1           27+(55HG&URVV
1RY  :LUH'HELW5()             (17(535,6(&/$<721                                      
          %1) 67/&20081,&$7,216           ,1&&+(67(5),(/'%8
1RY  (OHFWURQLF:LWKGUDZDO            7R$*,/,7,+($/7+                                                     
          5() 1           %7
1RY  (OHFWURQLF:LWKGUDZDO            7R0&.(66210('685                                                   
          5() 1           006$&+
1RY  :LUH'HELW5()             &,7,%$1.2)1(:<2                                    
          %1) 257+2&/,1,&$/               ',$*1267,&6'(%725,13266(6
1RY  :LUH'HELW5()             &,7,%$1.2)1(:<2                                    
          %1) 257+2&/,1,&$/               ',$*1267,&6'(%725,13266(6
1RY  :LUH'HELW5()             &,7,%$1.2)1(:<2                                    
          %1) 257+2&/,1,&$/               ',$*1267,&6'(%725,13266(6
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        3(77<&$6+$&&2817                                     Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 93  of 115              
                                                                                                                       6WDWHPHQW3HULRG
                                                                                                                             1RY
                                                                                                                                 WKURXJK
                                                                                                                            1RY
                                                                                ñðñðñðñðñðñðñðñðñðñðñð
                                                                                ñðñðññññññððððñðññññðñ
                                                                                ñðñðððññððððñðñññññðñð
                                                                                ñððñññðñðñññðððñðñññðñ
                                                                                ññðñðññðððñððñðñððððñð
                                                                                ññðððñðññððððððððñððññ
                                                                                ñððñññððñððñðññðññññðð
                                                                                ñððñððññðððñññññññððññ
                                                                                ññðññðñðñðððñññññðñððð
                                                                                ññðñðñðððñððñðððððññðñ
                                                                                ñðððñðñððñððððððñððññð
                                                                                ñðñððððñðññðñððñññññðñ

                                                                                                                             3DJH RI
                                                                                ñðñððññððñññðððððñðñðð
                                                                                ñðððññðññððñññññññðððñ
                                                                                ñðññññððñððððññðñðñðñð
                                                                                ñððñððñðððññðññðñððñðñ
                                                                                ññðññðñññðñðñðñððððððð
                                                                                ññðññðñðððñññððññðððññ
                                                                                ñññññðñññðñññññññðððñð
                                                                                ññññððññðððññññññðññðñ
                                                                                ñññðññññððñðñððñððñððð
                                                                                ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                      &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                          $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                    Ref Number                                Amount
1RY  :LUH'HELW5()             (17(535,6(&/$<721                                                    
          %1) 67/&20081,&$7,216           ,1&&+(67(5),(/'%8
1RY  :LUH'HELW5()             75,67$7(&$3,7$/%                                                    
          %1) )8785$02%,/,7<//&         1(:$5.1-
1RY  :LUH'HELW5()             &,7,%$1.2)1(:<2                                                    
          %1) 257+2&/,1,&$/               ',$*1267,&6
1RY  :LUH'HELW5()             %.$0(51<&                                                   
          %1) $'9$1&('                     67(5,/,=$7,21352'8&766(56(
1RY  :LUH'HELW5()             %.$0(51<&                                                   
          %1) 0('7521,&&$6+322/          //&
1RY  :LUH'HELW5()             31&3,77                                                   
          %1) 67(5,6&25325$7,21           +(,6/(<5'
1RY  :LUH'HELW5()             (17(535,6(&/$<721                                                   
          %1) 67/&20081,&$7,216           ,1&&+(67(5),(/'%8
1RY  :LUH'HELW5()             758,67%.:,/6216                                                   
          %1) /,1(7$0(5,&$6,1&
1RY  (OHFWURQLF:LWKGUDZDO            7R63,5(                                                                            
          5() 1           ),567(&+)7:(%
1RY  :LUH'HELW5()             &,7,%$1.1$2)                                                    
          %1) $//,('%(1(),76            $7)
1RY  :LUH'HELW5()             0(5&*5$1'5$3,'6                                                    
          %1) 6(59,&((;35(66//&          %52$'0225$9(6(
1RY  :LUH'HELW5()             =,216%$1&2531$                                                      
          %1) 6<6&2'(%725,1              3266(66,21
1RY  :LUH'HELW5()             68175867$7/                                                      
          %1) ,008&25,1&'(%725          ,13266(66,21
1RY  :LUH'HELW5()             &,7,%$1.2)1(:<2                                                      
          %1) 7+<66(1.5833                 (/(9$725,17(567$7(1&,
1RY  :LUH'HELW5()             :(//66)                                                      
          %1) 67$3/(6$'9$17$*(            '(%725,13266(66,21
1RY  :LUH'HELW5()             1257+(51&+*2                                                      
          %1) $%%277',$*1267,&6
1RY  :LUH'HELW5()             =,216%$1&2531$                                                      
          %1) 6<6&2'(%725,1              3266(66,21
1RY  :LUH'HELW5()             7+(&(175$/75867                                                      
          %1) 52<$/3$3(56,1&
1RY  :LUH'HELW5()             %.$0(57;                                                      
          %1) ),6+(56&,(17,),&            &203$1<'(%725,13266(66
1RY  :LUH'HELW5()             &(17(11,$/%$1.&2                                                      
          %1) %5266(77&253           1$9$55(3$5.:$<
1RY  :LUH'HELW5()             %.$0(57;                                                    
          %1) ,17(*5$/,)(6&,(1&(6         '(%725,13266(66,21
1RY  :LUH'HELW5()             &200(5&(.$16$6&,                                                    
          %1) $/%$16&,(17,),&            ,1&'(%725,13266(66,21
1RY  :LUH'HELW5()             52<$/%.68&,7<02                                                    
          %1) 63(&,$/,676,1               $1(67+(6,$3&
1RY  :LUH'HELW5()             -3025*$1&+$6(%.                                                    
          %1) $5)&&+,&$*2,/
1RY  :LUH'HELW5()             &,7,%$1.1$2)                                                    
          %1) $//,('%(1(),76            $7)
1RY  :LUH'HELW5()             35263(5,7<%$1.(/                                                    
          %1) :(67(51+($/7+&$5(           //&'(%725,13266(66,21
1RY  :LUH'HELW5()             %.:(67:$/187&5(                                                    
          %1) $<$+($/7+&$5(,1&         '(%725,13266(66,21
1RY  (OHFWURQLF:LWKGUDZDO            7R6<6&267/28,6                                                                      
          5() 1           9(1'253$<&XVW
                                        67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs   Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                        3(77<&$6+$&&2817                                     Main
                                        6%52$':$<
                                                 Document
                                        6$,17/28,6 02 
                                                                  Page 94  of 115              
                                                                                                       6WDWHPHQW3HULRG
                                                                                                             1RY
                                                                                                                 WKURXJK
                                                                                                            1RY

                                                                                                             3DJH RI

$1$/<=('&+(&.,1*                                                                                      &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                          $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                Ref Number                    Amount
1RY  (OHFWURQLF:LWKGUDZDO            7R6SHHGSD\                                                            
          5() 1           $PHUHQ02
1RY  :LUH'HELW5()             0(//213,7                                      
          %1) 6,(0(16+($/7+&$5(           ',$*1267,&6'(37
1RY  (OHFWURQLF:LWKGUDZDO            7R3+,/$,16&2                                                       
          5() 1           ,16,1
1RY  :LUH'HELW5()             -30&+$6(1<&                                      
          %1) 675<.(56$/(6&253
1RY  :LUH'HELW5()             31&3,77                                      
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             31&3,77                                    
          %1) 67(5,6&25325$7,21           +(,6/(<5'
1RY  (OHFWURQLF:LWKGUDZDO            7R6SHHGSD\                                                         
          5() 1           $PHUHQ02
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                    
          %1) %5 6216&2              */(1'25$&$
1RY  (OHFWURQLF:LWKGUDZDO            7R0&.(66210('685                                                 
          5() 1           006$&+
1RY  :LUH'HELW5()             31&3,77                                    
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             31&3,77                                    
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             31&3,77                                    
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                    
          %1) %5 6216&2             */(1'25$&$
1RY  :LUH'HELW5()             31&3,77                                    
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                    
          %1) %5 6216&2             */(1'25$&$
1RY  :LUH'HELW5()             31&3,77                                    
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             31&3,77                                    
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                    
          %1) %5 6216&2             */(1'25$&$
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                   
          %1) %5 6216&2             */(1'25$&$
1RY  :LUH'HELW5()             31&3,77                                   
          %1) *(+($/7+&$5(
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                   
          %1) %5 6216&2              */(1'25$&$
1RY  :LUH'HELW5()             $0(5%86,1(66/$                                   
          %1) %5 6216&2              */(1'25$&$
1RY  :LUH'HELW5()             0217*20(5<%.6,.(                                       
          %1) ,17(*5$7(')$&,/,7<          6(59,&(6,1&
1RY  :LUH'HELW5()             0217*20(5<%.6,.(                                       
          %1) ,17(*5$7(')$&,/,7<          6(59,&(6,1&
1RY  :LUH'HELW5()             0217*20(5<%.6,.(                                       
          %1) ,17(*5$7(')$&,/,7<          6(59,&(6,1&
1RY  :LUH'HELW5()             0217*20(5<%.6,.(                                      
          %1) ,17(*5$7(')$&,/,7<          6(59,&(6,1&
1RY  :LUH'HELW5()             %02+$55,6%$1.1$                                      
          %1) 125,;*5283,1&            :(67+$:7+251(/$1(
1RY  :LUH'HELW5()             =,216%$1&2531$                                      
          %1) 6<6&2'(%725,1              3266(66,21
                                                67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs           Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                3(77<&$6+$&&2817                                     Main
                                                6%52$':$<
                                                         Document
                                                6$,17/28,6 02 
                                                                          Page 95  of 115              
                                                                                                                                         6WDWHPHQW3HULRG
                                                                                                                                               1RY
                                                                                                                                                   WKURXJK
                                                                                                                                              1RY
                                                                                              ñðñðñðñðñðñðñðñðñðñðñð
                                                                                              ñðñðññññññðððññðññññðñ
                                                                                              ñðñðððññððððñðññññðññð
                                                                                              ñððñññðñðññññðññðñðððñ
                                                                                              ññðñðññðððñððñððððñðñð
                                                                                              ññðððñðñññðððððñðñðñññ
                                                                                              ñððñññððñððñðññðñññððð
                                                                                              ñððñððññðððñññññððñðññ
                                                                                              ññðññðñðñðððñññððñðððð
                                                                                              ññðñðñðððñððñðññðñðñðñ
                                                                                              ñðððñðñððñððñññðññðññð
                                                                                              ñðñððððñðññðñðððñððððñ

                                                                                                                                               3DJH RI
                                                                                              ñðñððññððññññððððñññðð
                                                                                              ñðððññðññðññññðññññððñ
                                                                                              ñðññññðððññðñððððððñðð
                                                                                              ñððñððñðññððñððñðððñðñ
                                                                                              ññðññððððñðñññðñððñððð
                                                                                              ññðññððññðððñññðñðñðññ
                                                                                              ñññññðññðññðñðñðñððññð
                                                                                              ññññððññðððñðððñññññðñ
                                                                                              ñññðññðñððñððñññððñððð
                                                                                              ññññññññññññññññññññññ




$1$/<=('&+(&.,1*                                                                                                                        &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                            $FFRXQW1XPEHU
2WKHU:LWKGUDZDOV FRQWLQXHG
Date   Description of Transaction                                                                  Ref Number                                     Amount
1RY  :LUH'HELW5()                     31&3,77                                                                
          %1) $5-2,1&
1RY  :LUH'HELW5()                     %.$0(51<&                                                              
          %1) $'9$1&('                             67(5,/,=$7,21352'8&766(56(
1RY  :LUH'HELW5()                     0217*20(5<%.6,.(                                                              
          %1) ,17(*5$7(')$&,/,7<                  6(59,&(6,1&
1RY  :LUH'HELW5()                     $0(5%86,1(66/$                                                             
          %1) %5 6216&2                      */(1'25$&$
1RY  :LUH'HELW5()                     31&3,77                                                             
          %1) $5-2,1&
1RY  :LUH'HELW5()                     $0(5%86,1(66/$                                                             
          %1) %5 6216&2                      */(1'25$&$
1RY  :LUH'HELW5()                     $0(5%86,1(66/$                                                             
          %1) %5 6216&2                      */(1'25$&$
1RY  :LUH'HELW5()                     =,216%$1&2531$                                                                
          %1) 6<6&2'(%725,1                      3266(66,21
1RY  :LUH'HELW5()                     %.$0(57;                                                                
          %1) 0$7+(62175,*$6                     '(%725,13266(66,21
1RY  :LUH'HELW5()                     0217*20(5<%.6,.(                                                                
          %1) ,17(*5$7('                           )$&,/,7,(6)(172102
1RY  :LUH'HELW5()                     -3025*$1&+$6(%.                                                              
          %1) $5)&&+,&$*2,/
1RY  :LUH'HELW5()                     35263(5,7<%$1.(/                                                              
          %1) :(67(51+($/7+&$5(                   //&'(%725,13266(66,21
1RY  :LUH'HELW5()                     &,7,%$1.1$2)                                                              
          %1) $//,('%(1(),76                    $7)
1RY  (OHFWURQLF:LWKGUDZDO                    7R'HSDUWPHQW                                                                                
          5() <                   )L[HG,QF
          ,QY6HF3XU5FSW                       ?
1RY  :,5(,17 /                               6(4,7/%.*0'$                                                         
                                                                                   7RWDO2WKHU:LWKGUDZDOV                                

&KHFNV3UHVHQWHG&RQYHQWLRQDOO\
Check               Date          Ref Number                 Amount       Check          Date                          Ref Number                Amount
                1RY                                             1RY                                       
              1RY                                          1RY                                         
              1RY                                           1RY                                         
              1RY                                         1RY                                         
              1RY                                           1RY                                        
              1RY                                           1RY                                           
              1RY                                         1RY                                         
              1RY                                         1RY                                        
              1RY                                           1RY                                           
              1RY                                          1RY                                       
              1RY                                            1RY                                         
              1RY                                        1RY                                         
              1RY                                         1RY                                           
              1RY                                         1RY                                         
              1RY                                         1RY                                         
              1RY                                         1RY                                         
              1RY                                           1RY                                        
              1RY                                           1RY                                         
              1RY                                            1RY                                         
              1RY                                           1RY                                         
              1RY                                           1RY                                           
              1RY                                           1RY                                          
                                                67$/(;,86+263,7$/&25325$7,21            %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs           Doc   976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                3(77<&$6+$&&2817                                     Main
                                                6%52$':$<
                                                         Document
                                                6$,17/28,6 02 
                                                                          Page 96  of 115              
                                                                                                                     6WDWHPHQW3HULRG
                                                                                                                           1RY
                                                                                                                               WKURXJK
                                                                                                                          1RY

                                                                                                                           3DJH RI

$1$/<=('&+(&.,1*                                                                                                    &217,18('
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                        $FFRXQW1XPEHU
&KHFNV3UHVHQWHG&RQYHQWLRQDOO\ FRQWLQXHG
Check               Date          Ref Number               Amount      Check          Date       Ref Number                  Amount
              1RY                                      1RY                         
              1RY                                        1RY                         
              1RY                                      1RY                         
              1RY                                       1RY                      
              1RY                                     1RY                       
              1RY                                      1RY                       
              1RY                                      1RY                       
              1RY                                        1RY                       
              1RY                                      1RY                       
              1RY                                       1RY                       
              1RY                                     1RY                       
              1RY                                     1RY                       
              1RY                                     1RY                         
              1RY                                     1RY                         
              1RY                                       1RY                       
              1RY                                       1RY                         
              1RY                                     1RY                       
              1RY                                    1RY                         
              1RY                                     1RY                       
              1RY                                        1RY                         
              1RY                                     1RY                       
              1RY                                       1RY                       
              1RY                                     1RY                       
              1RY                                     1RY                       
              1RY                                     1RY                          
              1RY                                       1RY                         
              1RY                                     1RY                       
              1RY                                     1RY                          
              1RY                                       1RY                         
              1RY                                     1RY                      
              1RY                                     1RY                       
              1RY                                       1RY                         
              1RY                                     1RY                       
              1RY                                       1RY                       
              1RY                                       1RY                       
              1RY                                     1RY                         
              1RY                                       1RY                       
              1RY                                       1RY                       
              1RY                           
     *DSLQFKHFNVHTXHQFH                                            &RQYHQWLRQDO&KHFNV3DLG                     

%DODQFH6XPPDU\
Date                         Ending Balance     Date                 Ending Balance     Date                  Ending Balance
1RY                                  1RY                       1RY                    
1RY                                  1RY                         1RY                  
1RY                                  1RY                       1RY                  
1RY                                  1RY                         1RY                    
1RY                                       1RY                         1RY                    
1RY                                  1RY                         1RY                    
1RY                           
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                                                                                                       %XVLQHVV 6WDWHPHQW
                   Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc$FFRXQW1XPEHU
                                                                                                              Main
                      32%R[                            Document    Page 97 of 115                     
                      6DLQW3DXO0LQQHVRWD                                                                                                    6WDWHPHQW3HULRG
                              751                       6                  <       67                                                                  1RY
                                                                                                                                                                     WKURXJK
                                                                                                                                                                1RY
                                                                                                                  ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                  ñðñðññññññððñññðññññðñ
                                                                                                                  ñðñðððññððððñðññññðññð
                                                                                                                  ñððñññðñððñññðñððððñðñ
                                                                                                                  ññðñðññðððñððñððñððññð
                                                                                                                  ññððñññðññðððððñðñññññ
                                                                                                                  ñððñðñððñððñðññðññññðð
                                                                                                                  ñððñðñðððððñððñðññððññ
                                                                                                                  ññðñðññðñðððñððññððððð

                                                                                                                                                                 3DJH RI
                                                                                                                  ññðñðððððñððððññññðñðñ
                                                                                                                  ñðððñðñðððñððñññððððñð
                                                                                                                  ññðððððñðññðññññðððñðñ
                                                                                                                  ñðñððññðññññðññðððññðð
                                                                                                                  ñðððññððñððñððððññððññ
                                                                                                                  ñðññññððñðððððñðñðñññð
                                                                                                                  ñððñððñðñðññððññðñðñðñ
                                                                                                                  ññðññððññðððññððñðñððð
                                                                                                                  ññðññðððñððððððððññðññ
                                                                                                                  ñññññððñððððññðñðñðññð
                                                                                                                  ñññññðññðñðððñðññðññðñ
                                                                                                                  ñññððñðñððñðñðññððñððð
                                                                                                                  ññññññññññññññññññññññ

                       ãããããÆÄÄãÆãÁÆãÆÆÄÆÄÆãÆÁãÄããÁÄÄÆÆÄÆÁÁÄãÄÄãÄããÁÁÁãÁÆÆÆÁãÁÁÆÄÁÄÆÄãÆã

                       $93<
                       67$/(;,86+263,7$/&25325$7,21
                       /87+(5$16&+22/2)1856,1*
                                                                                                             l                                          To Contact U.S. Bank
                       6%52$':$<                                                                       Commercial Customer
                       6$,17/28,6 02                                                              Service:                                         1-866-329-7770


                                                                                                             U.S. Bank accepts Relay Calls
                                                                                                             Internet:                                           usbank.com




,1)250$7,21<286+28/'.12:
           7KHIHHIRU&DVKLHU V&KHFNV 2IILFLDO%DQN&KHFNV LV,I\RXKDYHTXHVWLRQVSOHDVHFDOO\RXUFXVWRPHUVHUYLFH
           UHSUHVHQWDWLYHDWWKHSKRQHQXPEHULQFOXGHGRQ\RXUVWDWHPHQW

$1$/<=('&+(&.,1*                                                                                                                                            Member FDIC
86%DQN1DWLRQDO$VVRFLDWLRQ                                                                                                            $FFRXQW1XPEHU
$FFRXQW6XPPDU\
                                        ,WHPV
%HJLQQLQJ%DODQFHRQ1RY                                                
&XVWRPHU'HSRVLWV                                                            
2WKHU'HSRVLWV                                                            
&KHFNV3DLG                                                               
       (QGLQJ%DODQFHRQ 1RY                                     

&XVWRPHU'HSRVLWV
Number              Date            Ref Number                                Amount
                    1RY                                           
                                                                                                      7RWDO&XVWRPHU'HSRVLWV                                      

2WKHU'HSRVLWV
Date   Description of Transaction                                                                                      Ref Number                                  Amount
1RY  (OHFWURQLF)XQGV7UDQVIHU                            )URP$FFRXQW                                                                           
                                                                                                          7RWDO 2WKHU 'HSRVLWV                                  

&KHFNV3UHVHQWHG&RQYHQWLRQDOO\
Check               Date            Ref Number                               Amount
              1RY                                        
                                                                                                  &RQYHQWLRQDO&KHFNV3DLG                                    

%DODQFH6XPPDU\
Date                         Ending Balance                 Date                           Ending Balance        Date                             Ending Balance
1RY                                              1RY                                       1RY                                
    %DODQFHVRQO\DSSHDUIRUGD\VUHIOHFWLQJFKDQJH
                Case 19-61608-grs                      Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                                                                                                       Â¤¢¢¢@â£££
                                                              Document    Page 98 of 115
                                                                                                                                                               Á¤£@Õ¤z
                      ×KÖK@Â§@ñøðð
                                                                                                                                                                ñ@õòó@òñòö@ðùñð
                      â£@×¤k@Ô¢£@@õõñðñ`ðøðð                                                                                                       @â£ ££@×  z
                      ø÷ùù         ãÙÕ                           â           @      è       âãðñ                                                                     Õ¥@òk@òðòð
                                                                                                                                                                         £ ¤
                                                                                                                                                                    Õ¥@óðk@òðòð
                                                                                                                   ñðñðñðñðñðñðñðñðñðñðñð
                                                                                                                   ñðñðññññññððñðñðñðññðñ
                                                                                                                   ñðñðððññððððñðññññðññð
                                                                                                                   ñððñññðñððñññðñðððññðñ
                                                                                                                   ññðñðññðððñððñðñðññðñð
                                                                                                                   ññððñññðññðððððñððñðññ
                                                                                                                   ñððñðñððñððñðññððñððñð
                                                                                                                   ñððñððññðððññððñðññðññ
                                                                                                                   ññðñðññðñðððñññññññððð

                                                                                                                                                                     ×    @ñ@@ñ
                                                                                                                   ññðñðððððñðñðññññðññðñ
                                                                                                                   ñðððñðñððñññðñððññððñð
                                                                                                                   ññðððððñðññðððñññññððñ
                                                                                                                   ñðñððññððñðññðññððññðð
                                                                                                                   ñðððññðññððððñððññðððñ
                                                                                                                   ñðññññðððñðñðñððñðñðñð
                                                                                                                   ñððñððñððññðñññðððññðñ
                                                                                                                   ññðññðñððððððððððññððð
                                                                                                                   ññðññðñðððñññððññññðññ
                                                                                                                   ññññðññððððððñññðððññð
                                                                                                                   ññññððññðñññðññññðñððñ
                                                                                                                   ñññðññðñððñððððñððñððð
                                                                                                                   ññññññññññññññññññññññ

                        ãÆÄÆÁãÆÆÄÁÆÁãÁÁÆããÆÄÆÄÄããÆãÄÄãÄÄÁÆãÆÆÄÁÄÄÁÁÁÁÁÄÆÆÄÁÆÄÆÁÆÁÄãÆÆÁããÄ

                        ððððòôòù÷@ðñ@@Áå@@ðKóøù@@ðððöóøöôùùöóðöñ@×@@è

                        ÓäãÈÅÙÁÕ@âÃÈÖÖÓ@ÖÆ@ÕäÙâÉÕÇ

                        âãäÄÅÕã@ÅÄäÃÁãÉÖÕ@ÆÖäÕÄÁãÉÖÕ
                                                                                                              l                                            ã@Ã ££@äKâK@Â
                        ÅÓÉÕÖÙ@Á@ÂÅÕÈÖÆÆ@ÄäÕÕ
                                                                                                              Ã @Ã¤¢£
                        âÃÈÖÓÁÙâÈÉ×@ÁÃÃã                                                                      â¥z                                           ñ`øöö`óòù`÷÷÷ð
                        óùóó@â@ÂÙÖÁÄæÁè

                        âÁÉÕã@ÓÖäÉâ@ÔÖ@ öóññø`ôöðñ

                                                                                                              äKâK@Â @ £¢@Ù ¨@Ã ¢
                                                                                                              É £ £z                                             ¤¢K



ÉÕÆÖÙÔÁãÉÖÕ@èÖä@âÈÖäÓÄ@ÒÕÖæ

           ã@@@Ã¢}¢@Ã ¢@MÖ  @Â @Ã ¢]@¢@[ñðK@É@¨¤@¥@ ¤¢£ ¢k@ ¢@  @¨¤@ ¤¢£@¢¥ 
           ¢ ££¥@£@£@ @ ¤@ ¤@ @¨¤@¢££ £K@

ÃÖÔÔÅÙÃÉÁÓ@ÔÖÕÅè@ÔÁÙÒÅã@âÁåÉÕÇâ                                                                                                                                  Ô@ÆÄÉÃ
äKâK@Â@Õ£@Á¢¢ £@                                                                                                             Á¤£@Õ¤@ñ`õòó`òñòö`ðùñð
Á¤£@â¤¨
                                         {@É£¢
Â   @Â  @@Õ¥@ò                               [                 ò÷ðkù÷øKòö           Á¤ @×£ @è  @Å                                          ðKððùù÷l
Ö£ @Ä¢ £¢                               ñ                                  òKòò           É£¢£@Å  @£ ¢@×                            [                     òKòò
                                                                                               É£¢£@× @£ ¢@è                                 [                    òùKùø
       Å  @Â          @@@Õ¥@óðk@òðòð [                            ò÷ðkùøðKôø           Õ¤@@Ä ¨¢@ @â£ ££@×                                             óð

Ö£ @Ä        ¢ £¢@
Ä£        Ä ¢ £ @ @ã ¢£                                                                                      Ù @Õ¤                                          Á¤£
Õ¥ óð É£¢£@×                                                                                                       óððððððôøñ                     [                   òKòò
                                                                                                          ã£ @Ö£@Ä¢ £¢                          [                   òKòò
PAGE 1       Case 19-61608-grs             Doc 976 Filed 12/23/20 Entered 12/23/20Page:
                                                                                   10:14:57                                       Desc Main          1 of 1
                                                  Document    Page 99 of 115      Account:                                                      XXXXXX6605
                                                                                                            Client Service
1954516605                                                                                                    Online                        CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                            onal.com               1-800-762-CITY (2489)
11/30/2020
Regular Commercial Checking
                                                                                                              Your Banking Center           Telephone
                                                                                                              Corporate Banking             305-577-7336
                                                                                                              P.O. Box 025620               800-435-8839
                                                           P:27904 / T: / S:                                  Miami, FL 33102-5620

                                                                                                              Your Banking Center Hours
                                                                                                              Lobby:     Monday - Friday:   8:30am - 5:00pm
               ST ALEXIUS HOSPITAL CORPORATION 1
               OPERATING ACCOUNT
               3933 S BROADWAY
               SAINT LOUIS MO 63118-4601
                                                                                                       For additional locations
                                                                                                       and hours, please visit
                                                                                                       citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                           XXXXXX6605     Beginning Balance:                $100.00
     Last Statement:                October 30, 2020   Ending Balance:                     $0.00
     This Statement:              November 30, 2020    Average Ledger Balance:            $51.61
                                                       Low Balance:                     -$374.99
     Daily Activity
     Date   Description                                  Deposits/      Withdrawals/     Balance
                                                         Additions      Subtractions
     10-30 Beginning balance                                                              100.00
     11-16 Monthly Service Fee                                                 474.99    -374.99
     11-18 Bc 0191 Transfer Credit From Account            310.56                         -64.43
           1954516650
     11-24 Bc 0191 Transfer Credit From Account              64.43                          0.00
           1954516650
     11-30 Ending totals                                   374.99              474.99       0.00
PAGE 1       Case 19-61608-grs            Doc 976 Filed 12/23/20 Entered 12/23/20Page:
                                                                                  10:14:57                                        Desc Main          1 of 1
                                                Document     Page 100 of 115     Account:                                                       XXXXXX6621
                                                                                                            Client Service
1954516621                                                                                                    Online                        CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                            onal.com               1-800-762-CITY (2489)
11/30/2020
Regular Commercial Checking
                                                                                                              Your Banking Center           Telephone
                                                                                                              Corporate Banking             305-577-7336
                                                                                                              P.O. Box 025620               800-435-8839
                                                          P:27905 / T: / S:                                   Miami, FL 33102-5620

                                                                                                              Your Banking Center Hours
                                                                                                              Lobby:     Monday - Friday:   8:30am - 5:00pm
               ST ALEXIUS HOSPITAL CORPORATION 1
               LOCK BOX - GOVERNMENT
               3933 S BROADWAY
               SAINT LOUIS MO 63118-4601
                                                                                                       For additional locations
                                                                                                       and hours, please visit
                                                                                                       citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                          XXXXXX6621     Beginning Balance:                 $100.00
     Last Statement:               October 30, 2020   Ending Balance:                    $100.00
     This Statement:             November 30, 2020    Average Ledger Balance:             $70.96
                                                      Low Balance:                      -$231.54
     Daily Activity
     Date   Description                                 Deposits/      Withdrawals/      Balance
                                                        Additions      Subtractions
     10-30 Beginning balance                                                              100.00
     11-13 Hcclaimpmt Mo Social Servcs               13,066.98                         13,166.98
           Trn*1*1780990754z07095947ra#11128782*1446000987\
     11-13 Wire Transfer St Alexius Hospital C                           13,066.98       100.00
           081000210000322
     11-16 Monthly Service Fee                                                331.54     -231.54
     11-24 Bc 0191 Transfer Credit From Account         181.81                            -49.73
           1954516650
     11-25 Hcclaimpmt Mo Social Servcs                  814.92                           765.19
           Trn*1*1780990754z07117810ra#11139480*1446000987\
     11-25 Wire Transfer St Alexius Hospital C                                665.19     100.00
           081000210000210
     11-30 Ending totals                             14,063.71           14,063.71       100.00
PAGE 1       Case 19-61608-grs             Doc 976 Filed 12/23/20 Entered 12/23/20Page:
                                                                                   10:14:57                                         Desc Main          1 of 2
                                                 Document     Page 101 of 115     Account:                                                        XXXXXX6650
                                                                                                              Client Service
1954516650                                                                                                      Online                        CityTel
ST ALEXIUS HOSPITAL CORPORATION 1                                                                              onal.com               1-800-762-CITY (2489)
11/30/2020
Regular Commercial Checking
                                                                                                                Your Banking Center           Telephone
                                                                                                                Corporate Banking             305-577-7336
                                                                                                                P.O. Box 025620               800-435-8839
                                                           P:27906 / T: / S:                                    Miami, FL 33102-5620

                                                                                                                Your Banking Center Hours
                                                                                                                Lobby:     Monday - Friday:   8:30am - 5:00pm
               ST ALEXIUS HOSPITAL CORPORATION 1
               LOCK BOX- NON GOVERNMENT
               3933 S BROADWAY
               SAINT LOUIS MO 63118-4601
                                                                                                         For additional locations
                                                                                                         and hours, please visit
                                                                                                         citynational.com

     Regular Commercial Checking
     Account Summary
     Account:                           XXXXXX6650     Beginning Balance:                 $100.00
     Last Statement:                October 30, 2020   Ending Balance:                    $144.00
     This Statement:              November 30, 2020    Average Ledger Balance:            $140.79
     Daily Activity
     Date   Description                                  Deposits/      Withdrawals/       Balance
                                                         Additions      Subtractions
     10-30 Beginning balance                                                               100.00
     11-02 Lockbox Deposit                                   32.20                         132.20
     11-03 Wire Transfer St Alexius Hospitalit                                   32.20     100.00
           081000210000263
     11-10 Lockbox Deposit                                 564.05                          664.05
     11-12 Wire Transfer St Alexius Hospitalit                                  225.00     439.05
           081000210000663
     11-13 Hcclaimpmt Cigna Edge Trans                     665.16                         1,104.21
           Trn*1*602200254453*1591031071~
     11-13 Wire Transfer St Alexius Hospitalit                                 1,004.21    100.00
           081000210000321
     11-16 Lockbox Deposit                                 532.35                          632.35
     11-16 Monthly Service Fee                                                  457.33     175.02
     11-18 Hcclaimpmt Cigna Edge Trans                     135.54                          310.56
           Trn*1*602700386654*1591031071~
     11-18 Bc 0191 Transfer Debit To Account                                    310.56       0.00
           1954516605
     11-20 36 Treas 310 Misc Pay 201872766360012            110.62                          110.62
     11-20 Unitedhealthcare Payment 0000619509              701.14                          811.76
     11-20 Hcclaimpmt Cigna Edge Trans                    1,194.91                        2,006.67
           Trn*1*602000449697*1591031071~

     Continued on the next page
   Case 19-61608-grs            Doc 976 Filed 12/23/20 Entered 12/23/20 Page:
                                                                        10:14:57         Desc Main         2 of 2
                                      Document     Page 102 of 115      Account:                      XXXXXX6650


Date    Description                                        Deposits/      Withdrawals/               Balance
                                                           Additions      Subtractions
11-20   Wire Transfer St Alexius Hospitalit                                  1,906.67                100.00
        081000210000359
11-23   Lockbox Deposit                                      371.24                                  471.24
11-23   Hcclaimpmt Cigna Edge Trans                          167.41                                  638.65
        Trn*1*601500428912*1591031071~
11-23   Wire Transfer St Alexius Hospitalit                                    167.41                471.24
        081000210000187
11-24   Wire Transfer St Alexius Hospitalit                                    225.00                246.24
        081000210000144
11-24   Bc 0191 Transfer Debit To Account                                       64.43                181.81
        1954516605
11-24   Bc 0191 Transfer Debit To Account                                      181.81                  0.00
        1954516621
11-30   Lockbox Deposit                                       44.00                                 44.00
11-30   Hcclaimpmt Cigna Edge Trans                        1,455.28                              1,499.28
        Trn*1*603900418276*1591031071~
11-30   Wire Transfer St Alexius Hospitalit                                  1,355.28                144.00
        081000210000226
11-30   Ending totals                                      5,973.90          5,929.90                144.00
         Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                        Desc Main
                                                    Document     Page 103 of 115



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  DEBTOR IN POSSESSION CASE 19-61610
                                                                                               P.O. Box 25118
  FED FDS ACCT SPEC USES ACCT DEACONESS                                                        Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for November 1, 2020 to November 30, 2020                                                Account number: 0046 8168 5549
ST ALEXIUS HOSPITAL CORPORATION #1                              DEBTOR IN POSSESSION CASE 19-61610               FED FDS ACCT SPEC
USES ACCT DEACONESS

Account summary
Beginning balance on November 1, 2020                                    $17,328.13   # of deposits/credits: 0
Deposits and other credits                                                     0.00   # of withdrawals/debits: 0
Withdrawals and other debits                                                  -0.00   # of days in cycle: 30
Checks                                                                        -0.00   Average ledger balance: $17,328.13
Service fees                                                                  -0.00

Ending balance on November 30, 2020                                     $17,328.13




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 4
        Case 19-61608-grs          Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                     Desc Main
                                         Document     Page 104 of 115
                                                                                      Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 5549 | November 1, 2020 to November 30, 2020




Daily ledger balances
Date                           Balance ($)

11/01                         17,328.13




                                                                                                          Page 3 of 4
         Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                      Desc Main
                                                    Document     Page 105 of 115



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  DEBTOR IN POSSESSION CASE 19-61610
                                                                                               P.O. Box 25118
  ACCOUNT                                                                                      Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for November 1, 2020 to November 30, 2020                                                Account number: 0046 8168 7479
ST ALEXIUS HOSPITAL CORPORATION #1                              DEBTOR IN POSSESSION CASE 19-61610             ACCOUNT

Account summary
Beginning balance on November 1, 2020                                    $38,367.84   # of deposits/credits: 16
Deposits and other credits                                                26,769.23   # of withdrawals/debits: 5
Withdrawals and other debits                                             -31,628.42   # of days in cycle: 30
Checks                                                                        -0.00   Average ledger balance: $20,533.31
Service fees                                                                -905.65

Ending balance on November 30, 2020                                     $32,603.00




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                              Page 1 of 6
       Case 19-61608-grs              Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                  Desc Main
                                            Document     Page 106 of 115
                                                                                      Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 | November 1, 2020 to November 30, 2020




Deposits and other credits
Date        Transaction description                        Customer reference    Bank reference                           Amount

11/02/20    BANKCARD-1203 DES:MTOT DEP                                          902507012944381                           832.50
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/04/20    BANKCARD-1203 DES:BTOT DEP                                          902508027771708                        1,021.69
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/06/20    BANKCARD-1203 DES:MTOT DEP                                          902510024469122                           561.49
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/09/20    BANKCARD-1203 DES:MTOT DEP                                          902514013831228                           704.54
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/10/20    BANKCARD-1203 DES:MTOT DEP                                          902514034539268                        4,450.89
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/12/20    BANKCARD-1203 DES:MTOT DEP                                          902517010369409                           416.10
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/13/20    BANKCARD-1203 DES:MTOT DEP                                          902517034069846                           327.07
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/16/20    BANKCARD-1203 DES:BTOT DEP                                          902521005994281                           189.71
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/17/20    BANKCARD-1203 DES:MTOT DEP                                          902521028152161                           409.52
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/18/20    BANKCARD-1203 DES:MTOT DEP                                          902522024696985                        7,231.51
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD

11/19/20    BANKCARD-1203 DES:MTOT DEP                                          902523022980768                            96.21
            ID:530960440103190 INDN:ST. ALEXIUS
            HOSPITAL CO ID:9592126793 CCD
                                                                                                          continued on the next page




                                                                                                          Page 3 of 6
        Case 19-61608-grs         Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                         Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 Page  107 1,of2020
                                                               | November    115to November 30, 2020


Deposits and other credits - continued
Date           Transaction description                              Customer reference   Bank reference                Amount

11/23/20       BANKCARD-1203 DES:MTOT DEP                                                902528011676568               212.26
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

11/23/20       BANKCARD-1203 DES:MTOT DEP                                                902528003923113                    9.00
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

11/24/20       BANKCARD-1203 DES:MTOT DEP                                                902528031470727             9,866.76
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

11/25/20       BANKCARD-1203 DES:MTOT DEP                                                902529023163797               415.76
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

11/27/20       BANKCARD-1203 DES:MTOT DEP                                                902532006754157                   24.22
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

Total deposits and other credits                                                                                 $26,769.23


Withdrawals and other debits
Date           Transaction description                              Customer reference   Bank reference                Amount

11/02/20       BANKCARD-1203 DES:MTOT DISC                                               902507013505890             -1,624.42
               ID:530960440103190 INDN:ST. ALEXIUS
               HOSPITAL CO ID:9592126793 CCD

11/03/20       WIRE TYPE:WIRE OUT DATE:201103 TIME:0531 ET                               903711020841288           -30,000.00
               TRN:2020110200841288 SERVICE REF:002990
               BNF:ST. ALEXIUS HOSPITAL OPERA
               ID:152321236860 BNF BK:U.S. BANK N.A. (ST. LOU
               ID:081000210 PMT DET:20B2H29240973993

11/18/20       NPDB QUERY     DES:FEE   ID:0000 INDN:ST                                  902522016786682                   -2.00
               ALEXIUS HOSPITAL CO ID:7503003001 CCD
               PMT INFO:N72694997

11/23/20       NPDB QUERY     DES:FEE   ID:0000 INDN:ST                                  902525007472164                   -2.00
               ALEXIUS HOSPITAL CO ID:7503003001 CCD
               PMT INFO:N72766351

Total withdrawals and other debits                                                                              -$31,628.42


Service fees
Date           Transaction description                                                                                 Amount

11/16/20       10/20 ACCT ANALYSIS FEE                                                                                 -905.65

Total service fees                                                                                                 -$905.65
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                             Page 4 of 6
        Case 19-61608-grs          Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                     Desc Main
                                         Document     Page 108 of 115
                                                                                        Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7479 | November 1, 2020 to November 30, 2020




Daily ledger balances
Date                           Balance ($)   Date                          Balance($)    Date                    Balance ($)

11/01                         38,367.84      11/10                        14,314.53      11/19                   22,077.00
11/02                         37,575.92      11/12                        14,730.63      11/23                   22,296.26
11/03                          7,575.92      11/13                        15,057.70      11/24                   32,163.02
11/04                          8,597.61      11/16                        14,341.76      11/25                   32,578.78
11/06                          9,159.10      11/17                        14,751.28      11/27                   32,603.00
11/09                          9,863.64      11/18                        21,980.79




                                                                                                          Page 5 of 6
         Case 19-61608-grs                    Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                       Desc Main
                                                    Document     Page 109 of 115



P.O. Box 15284
Wilmington, DE 19850
                                                                                               Customer service information


                                                                                               Customer service: 1.888.400.9009

                                                                                               bankofamerica.com
  ST ALEXIUS HOSPITAL CORPORATION #1
                                                                                               Bank of America, N.A.
  DEBTOR IN POSSESION CASE 19-61610
                                                                                               P.O. Box 25118
  CREDIT CARD PROCESSING                                                                       Tampa, FL 33622-5118
  3933 S BROADWAY
  SAINT LOUIS, MO 63118-4601




Your Full Analysis Business Checking
for November 1, 2020 to November 30, 2020                                                Account number: 0046 8168 7592
ST ALEXIUS HOSPITAL CORPORATION #1                              DEBTOR IN POSSESION CASE 19-61610              CREDIT CARD
PROCESSING

Account summary
Beginning balance on November 1, 2020                                     $8,159.96   # of deposits/credits: 10
Deposits and other credits                                                  566.92    # of withdrawals/debits: 1
Withdrawals and other debits                                                 -19.95   # of days in cycle: 30
Checks                                                                        -0.00   Average ledger balance: $8,489.26
Service fees                                                                  -0.00

Ending balance on November 30, 2020                                      $8,706.93




PULL: E CYCLE: 44 SPEC: E DELIVERY: E TYPE:   IMAGE: A BC: AZ                                                             Page 1 of 4
       Case 19-61608-grs              Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                  Desc Main
                                            Document     Page 110 of 115
                                                                                      Your checking account
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 | November 1, 2020 to November 30, 2020




Deposits and other credits
Date        Transaction description                        Customer reference    Bank reference                           Amount

11/04/20    ST. OF MISSOURI DES:VENDOR PAY                                      902508027630591                            78.70
            ID:E00011022000268 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/05/20    ST. OF MISSOURI DES:VENDOR PAY                                      902509026717382                            83.34
            ID:E00011032000131 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/12/20    ST. OF MISSOURI DES:VENDOR PAY                                      902517010237247                            41.00
            ID:E00011092000106 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/12/20    ST. OF MISSOURI DES:VENDOR PAY                                      902517010237255                            32.88
            ID:E00011092000107 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/13/20    ST. OF MISSOURI DES:VENDOR PAY                                      902517033929665                            92.44
            ID:E00011102000113 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/17/20    ST. OF MISSOURI DES:VENDOR PAY                                      902521028010562                            83.34
            ID:E00011132000073 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.
                                                                                                          continued on the next page




                                                                                                          Page 3 of 4
        Case 19-61608-grs         Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57                     Desc Main
                                          Document
ST ALEXIUS HOSPITAL CORPORATION #1 | Account # 0046 8168 7592 Page  111 1,of2020
                                                               | November    115to November 30, 2020


Deposits and other credits - continued
Date        Transaction description                      Customer reference         Bank reference                 Amount

11/17/20    ST. OF MISSOURI DES:VENDOR PAY                                          902521028010570                    34.62
            ID:E00011132000074 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/17/20    ST. OF MISSOURI DES:VENDOR PAY                                          902521028010554                    30.56
            ID:E00011132000072 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/18/20    ST. OF MISSOURI DES:VENDOR PAY                                          902522024585209                    64.78
            ID:E00011162000092 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

11/24/20    ST. OF MISSOURI DES:VENDOR PAY                                          902528031344971                    25.26
            ID:E00011202000096 INDN:ST ALEXIUS HOSPI
            CO ID:XXXXXXXXXV CTX ADDITIONAL
            INFORMATION IS AVAILABLE FOR THIS PMT.
            CONTACT A TREASURY SALES OFFICER FOR
            ASSISTANCE.

Total deposits and other credits                                                                                $566.92


Withdrawals and other debits
Date        Transaction description                      Customer reference         Bank reference                 Amount

11/02/20    BOFA MERCH SVCS DES:FEE                                                 902507018561872                -19.95
            ID:430135235359726 INDN:ST ALEXIUS
            HOSPITAL CO ID:XXXXXXXXXB CCD

Total withdrawals and other debits                                                                               -$19.95




Daily ledger balances
Date                              Balance ($)    Date                         Balance($)   Date                 Balance ($)

11/01                                 8,159.96   11/05                        8,302.05     11/17                 8,616.89
11/02                                 8,140.01   11/12                        8,375.93     11/18                 8,681.67
11/04                                 8,218.71   11/13                        8,468.37     11/24                 8,706.93




                                                                                                         Page 4 of 4
 Case 19-61608-grs        Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                                Document     Page 112 of 115              1  5  " 2
                                                                                                               
   - " + "    . *
  3"!  4                                                                                
                                                                                                                      
                                                                          / + ,-0 1 $2 -    
                                                                           $-1,-0 1 $2 -     
                                                                              !("  "   ' !2 
                                                                                                      

                                                                               From all of us at East West Bank, we
          ST ALEXIUS HOSPITAL CORPORATION #1                                   wish you a healthy and safe holiday
          CHAPTER 11 DEBTOR IN POSSESSION                                      season during these challenging times.
          CASE #19-61608                                                       We thank you for choosing us as your
          %GLASSRATNER                                                         bank and look forward to continue to serve
          200 E BROWARD BLVD SUITE 1010                                        your financial needs as we start the new
          FORT LAUDERDALE FL 33301-1943
                                                                               year together.




                  
                                                                
                                      !!"                         # 
                                        " "                        
                                                         $!                       

 
                                                                                 
                                                                                          # 

          
                                                                                   
                                     

           
                                                                   %                     
                                                                &" ' !                (   !
                  ) ! % * "                                                               
                  +   ! ,  * "                                                          
 Case 19-61608-grs         Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                                 Document     Page 113 of 115              2  6  # 3
                                                                                                                             
   . # , #   !/ +
  4#"  5                                                                                          
                                                                                                                                
                                                                                    0! ,!-.1 2 !$3 .    
                                                                                      $.2-.1 2 !$3 .     
                                                                                       ! "*#  #   ) "3 
                                                                                                                 

                                                                                         From all of us at East West Bank, we
           ST ALEXIUS HOSPITAL CORPORATION #1                                            wish you a healthy and safe holiday
           CHAPTER 11-HHS                                                                season during these challenging times.
           CASE #19-61608                                                                We thank you for choosing us as your
           %GLASSRATNER                                                                  bank and look forward to continue to serve
           200 E BROWARD BLVD STE 1010                                                   your financial needs as we start the new
           FORT LAUDERDALE FL 33301-1943
                                                                                         year together.




                  
                                                                        
                                               ! ""#                          
                                                ! # #               
                                                                   $"                      

 
                                                                                              
      % &                                                                 
      % &                                                                
     % &                                                               
     % &                                                              
     % &                                                               

         
                                                                                            
                                                                            
                                                                           

             
                                                                           ! '                    !
                                                                          (# ) "                *   "
                 ! % " ' + #                                                                        
                 ! ,   " -  + #                                                                   
 Case 19-61608-grs            Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                                    Document     Page 114 of 115              1  5  " 2
                                                                                                                       ### #         
   . " , "    / +
  3"!  4                                                                                                  
                                                                                                                                        
                                                                                            & , -.0 1 $2 .    
                                                                                             $.1-.0 1 $2 .     
                                                                                                !%"  "   ) !2 
                                                                                                                         

                                                                                                 From all of us at East West Bank, we
             ST ALEXIUS HOSPITAL CORPORATION #1                                                  wish you a healthy and safe holiday
             CHAPTER 11-SSM                                                                      season during these challenging times.
             CASE #19-61608                                                                      We thank you for choosing us as your
             %GLASSRATNER                                                                        bank and look forward to continue to serve
             200 E BROWARD BLVD STE 1010                                                         your financial needs as we start the new
             FORT LAUDERDALE FL 33301-1943
                                                                                                 year together.




                      
                                                                                    
                                                     !!"                               
                                                     " "                             #
                                                                       $!                             

 
                                                                                                   
                                                                                                              


                                                                                                      
         %"" &                                                                             #

                
                                                                                                     
                                                                                              

            
                                                                                     '                     
                                                                                  (" ) !                %   !
                      * ! ' + "                                                                             
                      ,   ! -  + "                                                                        
 Case 19-61608-grs     Doc 976 Filed 12/23/20 Entered 12/23/20 10:14:57 Desc Main
                             Document     Page 115 of 115              -  4   .
                                                                                                   555 53         
 ' (  %   ) * $
 1 ) 2 3                                                                              
                                                                                                                    
                                                                        + %&(, - . (  /) 0 0
                                                                          (-&(, - . (  ' ) 0 0
                                                                            "     ! . 
                                                                                                      

                                                                             From all of us at East West Bank, we
       ST ALEXIUS HOSPITAL CORPORATION #1                                    wish you a healthy and safe holiday
       CHAPTER 11-SALES PROCEEDS                                             season during these challenging times.
       CASE #19-61608                                                        We thank you for choosing us as your
       %GLASSRATNER                                                          bank and look forward to continue to serve
       200 E BROWARD BLVD STE 1010                                           your financial needs as we start the new
       FORT LAUDERDALE FL 33301-1943
                                                                             year together.




             
                                                                           
                                                                             
                                                                           
                                                                                           

                                      

      
                                                                                    
                                                                !                 "   
                #   $                                                               
                %    &  $                                                          
